                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

SYLVIA RAY, AS PERSONAL                         )
REPRESENTATIVE OF THE                           )
ESTATE OF PAIGE MITCHELL,                       )
DECEASED, et al.,                               )
                                                )
       Plaintiffs,                              )
                                                )       Case No.: 19-0069-KD-MU
v.                                              )
                                                )
ESTATE OF BRADLEY ELLIOTT                       )
GRAY, et al.,                                   )
                                                )
       Defendants.                              )

     DEFENDANT KEN ROBERTSON’S MOTION FOR SUMMARY JUDGMENT

       COMES NOW Defendant KEN ROBERTSON and, pursuant to Rule 56, Fed. R. Civ.

Proc., moves this Court for the entry of summary judgment in his favor on all claims asserted

against him in this action on the grounds that there is no genuine issue o f material fact and

Defendant is entitled to judgment as a matter of law.

       This motion is based upon the brief filed in support of said motion and evidentiary

materials attached thereto and on all other pleadings and documents of record herein.

                                             /s/William W. Watts, III
                                             THOMAS O. GAILLARD III (GAILT9459)
                                             WILLIAM W. WATTS, III (WATTW5095)
                                             Attorneys for Defendant Ken Robertson
OF COUNSEL:
HELMSING, LEACH, HERLONG,
   NEWMAN & ROUSE, P.C.
Post Office Box 2767
Mobile, AL 36652
(251) 432-5521 Telephone
(251) 432-0633 Facsimile
E-Mail: tog@helmsinglaw.com
       www@helmsinglaw.com
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of November 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System which will send notification of
such filing to the following:


         John E. McCulley, Esquire (johnemcculley@gmail.com)
         John E. McCulley, P.C.
         601 Greensboro Avenue, Suite 200
         Tuscaloosa, AL 35401

         Michael S. Burrough (Mike@MichaelBurroughs.com)
         Post Office Box 1908
         Tuscaloosa, AL 35403

         James W. Porter, Esquire (jwporterii@pphlaw.net)
         R. Warren Kinney, Esquire (wkinney@pphlaw.net)
         Porter, Porter & Hassinger, P.C.
         880 Montclair Road, Suite 175
         Birmingham, AL 35213


                                            /s/ Thomas O. Gaillard III
                                            OF COUNSEL
4825-1486-8178, v. 1




                                               2
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

SYLVIA RAY, AS PERSONAL                          )
REPRESENTATIVE OF THE                            )
ESTATE OF PAIGE MITCHELL,                        )
DECEASED, et al.,                                )
                                                 )
       Plaintiffs,                               )
                                                 )   Case No.: 19-0069-KD-MU
v.                                               )
                                                 )
ESTATE OF BRADLEY ELLIOTT                        )
GRAY, et al.,                                    )
                                                 )
       Defendants.                               )

                       BRIEF IN SUPPORT OF KEN ROBERTSON’S
                         MOTION FOR SUMMARY JUDGMENT

       Defendant KEN ROBERTSON files the following brief in support of his motion for

summary judgment.

                                           INTRODUCTION

       The Plaintiff Sylvia Ray, as Personal Representative of the Estates of Paige Mitchell and

Kaci Mitchell, has brought this action against the City of Moundville and its former Police Chief

Ken Robertson, alleging a federal claim under 42 U.S.C. §1983 for violation of her decedents’

unspecified “constitutional rights” and state law claims for wrongful death arising out of the fatal

shooting of her decedents by Brad Gray, a former boyfriend of Paige. The Plaintiff seeks to

impose liability upon Robertson for his return of a pistol to Brad some 17 months before the

shooting, after Robertson had determined that the pistol had been unlawfully seized from Brad’s

residence when the police responded to an altercation between Brad and Paige. Contrary to the

allegations of the Complaint, the pistol was returned before Brad’s plea of guilty to a

misdemeanor offense of domestic violence-harassment.          The federal and state statutes that
Plaintiff claims were violated by the return of the gun prohibit the delivery of a pistol to one who

has been “convicted” of a misdemeanor crime/offense of domestic violence. In any event, these

statutes would not have been violated even if the pistol had been returned after the conviction

because Brad’s guilty plea was not to a “misdemeanor crime [offense] of domestic violence,” as

defined under the federal and state statutes. No statutory duty was violated, and no other basis

exists for the imposition of liability under §1983 or state tort law.

       In particular, the only conceivable basis for a claim that the constitutional rights of Paige

and her daughter were violated, by the return of the pistol to Brad, would be a substantive due

process claim.     The Due Process Clause would only have been violated by “conscience-

shocking” conduct, which, at a minimum, would require a showing of “deliberate indifference to

an extremely great risk of serious injury” to Paige or her daughter. This has not been alleged or

shown by the evidence. Even if a constitutional violation could be shown, Robertson has

qualified immunity because his conduct did not violate “clearly established law.”

       The state law wrongful death claims are not supported by the allegations or evidence for

similar reasons. Under Alabama law, a person has no duty to protect another from criminal acts

of a third person absent a special relationship or special circumstances. A “special relationship”

requires that the victim be uniquely and completely dependent upon the defendant’s protection.

The “special circumstances” exception requires proof that particular criminal conduct was

“foreseeable” and a “probability” at the time of the defendant’s conduct. The evidence fails to

establish either circumstance, as a matter of law. Further, Robertson has state-agent immunity

for the exercise of his judgment and discretion in returning the gun to Brad, after investigating

the circumstances and determining it was unlawfully seized.




                                                  2
                          STATEMENT OF UNDISPUTED FACTS

       1.      On July 9, 2015, City of Moundville police responded to an altercation between

the Plaintiff’s decedent, Paige Mitchell (“Paige”), and Brad Gray at his residence at 619 Second

Avenue, Moundville, Alabama.         (Certified Records, Hale County District Court, Case No.

WR2015-000257, Doc. 4) (attached as Ex. A). One of the arresting officers, Lemarcus Mayes,

described the incident as follows:

               “I, Officer Mayes, spoke with the complainant, Ms. Paige, who
               stated that she came to Mr. Gray’s residence to get her vehicle and
               other belongings. An altercation occurred and Mr. Gray stated to
               Ms. Paige ‘I will blow you away too.’ Ms. Paige stated Brad was
               in possession of a pistol at the time, and had it in a holster. Brad
               kept saying he was going to harm her. Ms. Paige stated that after
               the altercation and Brad not letting her get her car, he cranked up
               his tractor and started to hook the car up with a chain. Ms. Paige
               stated that he then snapped out of it and went back into the house
               and laid the pistol down. Ms. Paige was threatened repeatedly and
               harassed numerous times. Mr. Gray’s weapon was recovered and
               confiscated. Mr. Gray was arrested. There were no injures.” (Ex.
               A, Doc. 3)

       2.      The pistol was not on Brad’s person when he was arrested (Deposition of Ken

Robertson at 60:3-4) (attached as Ex. B). It was taken from his residence without a search

warrant (Id. at 52:3). The pistol was not evidence in the misdemeanor case (Id. at 54:3-7). It

was never booked in as evidence. (Id. at 58:19-59:8).

       3.      On July 13, 2015, a complaint was filed in Hale County District Court, and a

warrant issued, charging Brad with a violation of Ala. Code §13A-6-132, a Class A

misdemeanor for domestic violence in the third degree (Ex. A, Docs. 1 and 2). This statute is

violated if a person commits one of several crimes identified in that statute and if the victim “is a

current or former spouse, parent, child, any person with whom the defendant has a child in

common, a present or former household member, or a person who has or had a dating or

engagement relationship with the defendant.” See §13A-6-132(a)[version effective until January

                                                 3
1, 2016]. Brad was charged with the predicate offense of harassment under §13A-11-8(a). In

particular, he was charged with a violation of §13A-11-8(a)(2), which defines harassment to

include “a threat, verbal or non-verbal, made with the intent to carry out the threat, that would

cause a reasonable person who was the target of the threat to fear for his or her safety.” (Ex. A,

Doc. 2).

       4. Moundville Police Chief, Defendant Ken Robertson, was not involved in the arrest.

(Robertson at 47:20-21). He found out about the pending criminal proceedings about a month

later, in early August, when Brad confronted him while he was getting coffee at a store. (Id. at

48:2-17, 64:20-65:3). Brad was very angry that the police had taken a pistol from his residence

after he was arrested outside of the house. He claimed the officers had no right to do that and

threatened to sue. (Id. at 48:2-17). Robertson had just returned from a police chief conference in

Orange Beach that was held August 3rd through August 6th. (Id. at 48:2-5). See Declaration of

Ken Robertson dated November 24, 2020 (attached as Ex. C). Robertson remembers he went to

the store to get coffee, within a day or two of returning from a conference, because the coffee at

the conference had been terrible and he had missed it. (Id. at 48:20-49:10). He remembers this

happening upon his return from the conference because several memorable events coincided.

Brad was “raising Cain in front of a bunch of people in the store” and he was in the store to get

coffee immediately after the conference. (Id. at 80:19-81:9). It was an “eventful situation,”

coinciding with his return from the conference (Id. at 81:9-17). He tried to calm Brad down and

told him he would check into it. (Id. at 48:13-15).

       5.      In his subsequent investigation, Robertson reviewed the police department records

concerning the incident and talked with others in the department. (Robertson at 50:9-51:5). As a

result, he had some “real concerns” about the way the pistol was taken. (Id. at 51:23):



                                                 4
               “The pistol was in the house. We went in the house. It is basic police
               stuff, no search warrant. You can’t –– you know, we already had
               situations going on prior to that with lawsuits, so I disagreed with the way
               they took the pistol. So, in other words, we didn’t have any legal reason to
               keep the pistol. There was zero legal reason to keep it. It wasn’t taken off
               of him. It wasn’t used as evidence. It wasn’t being confiscated. So they
               didn’t have a legal reason to keep it.” (Id. at 52:1-12)
       6.      After looking into the matter, Robertson made the determination, as Chief of

Police, that they had no legal reason to keep the gun. (Robertson at 56:2-5) The officers may

have felt they were justified in taking the gun, but, as Police Chief, he had to determine whether

it was legal for his department to keep possession of it under the circumstances (Id. at 58:1-12).

The pistol had never been booked on the audit list of evidence kept at the station (Id. at 58:22-

59:8). Even if it had been, that did not change his mind about its use as evidence. (Id. at 59:9-

16). The gun needed to be returned based on how the pistol had been retrieved from the house

without a search warrant: “If we want to get evidence inside somewhere, if we want to get

evidence, we get a search warrant. We don’t walk in and get it. That’s just not –– we cannot do

that. That draws a whole bunch of ire in the police department when you start doing things like

that.” (Id. at 59:9-22). In short, he believed Brad had a “valid point” that the officers had no

reason to go in his house and get his pistol (Id. at 60:1-3):

               “He didn’t have it on him when they arrested him. And even
               though someone accuses you of something, it is not a conviction.
               So, I have to weigh in on all of that as well. Just because someone
               accuses you of doing something doesn’t mean you can’t. And it is
               not illegal for him to have a pistol in a holster on his side on his
               property. So I had to take all of that into question when I made my
               decision.” (Id. at 60:3-12).

       7.      Robertson got the pistol back from Officer Landry Donaldson. (Id. at 51:14-19,

55:13-16). He then returned it to Brad, who picked it up at the police department sometime

around the second week of August 2015. (Id. at 47:2-13, 97:2-19).



                                                  5
       8.      Robertson had known Brad for some 8 years, since Brad had been a teenager. (Id.

at 87:1-8). He recalls one other arrest of Brad, possibly for a DUI. (Id. at 88:5-19). He knew

Brad liked to drink but did not know if he had an alcohol problem. (Id. at 88:20-23). He had

never known him to be violent or to have a reputation for violence. (Id. at 88:13-20)

       9.      At the time of Brad’s arrest in July of 2015, Paige lived at a residence on County

Road 44 where she and her former husband, Benjamin Mitchell, had lived since they were

married in 2002 (Deposition of Sylvia Ray at 9:9-10:7) (attached as Exhibit D). See Certified

Court Records (Ex. A, Doc. 4) (showing address of Paige Mitchell on Alabama Uniform

Incident/Offense Report related to 7/9/2015 incident). Brad lived in a separate house at 619

Second Avenue, Moundville, Alabama.         (Ray Depo. at 76:15-77:23).      See Certified Court

Records (Ex A, Doc. 4) (showing address of Brad Gray on Incident Report). Paige described

herself as the “ex-girlfriend” of Brad, as recorded on the Incident Report she signed. (Ex. A,

Doc. 4, Box 119). The Plaintiff, Paige’s mother, testified that although they had dated in the

past, Paige was no longer seeing Brad at this time. For some two years before Brad’s fatal

shooting of Paige on January 25, 2017, Paige had not been in a relationship with Brad. (Ray

Depo at 18:23-19:10). She was not dating anybody during that time period. (Id. at 60:15). She

would just run into him in town at different places, but they were not seeing each other during

that time. (Id. at 19:11-16, 20:9-19).

       10. Brad and Paige had no children in common. Paige lived with her two daughters,

Kayla and Kaci, from her former marriage to Mr. Mitchell. (Ray Depo at 10:17-11:10, 12:16-

13:5). Brad had his own children from former marriages. (Ray Depo. at 86:14-88:21)

       11. On September 8, 2015, Brad entered into a plea agreement, pleading guilty to the

charge brought against him of domestic violence in the third degree, based on harassment. (Ex



                                                6
A, Doc. 9). Pursuant to the plea agreement, the court entered an order of conviction that same

day, with Brad to serve 30 days in jail, and placed on unsupervised probation for 1 year, and

ordered to have no contact with the victim. (Ex A, Doc. 11). Robertson doesn’t know that he

ever learned of the conviction. (Id. at 61:12-18, 63:3-10). This was Officer Mayes’ case and it

was his responsibility to track it. (Id. at 63:11-64:19).

       12. As part of his sentence, Brad attended and completed 12 sessions of an Anger

Management Program by March 17, 2016. (Ray Depo. at 49:3-7, 51:5-8). See Certified Court

Records (Ex. A, Doc. 12). On March 28, 2016, the District Court entered an Order reflecting

completion of the requirements of the Court Referral Officer program. (Ex. A, Doc. 13)

       13. Robertson left the Moundville police department in September of 2016 and joined

the Hale County Sheriff’s office. (Robertson at 19:8-14; Robertson Declaration).

       14. On the evening of January 25, 2017, or the early morning of January 26, 2017, Brad

fatally shot Paige and her daughter Kaci at her home located at 154 Market Street in Moundville,

(Revised First Amended Complaint, ¶¶3-4 (Doc. 25)). She and her daughters had moved there,

from the County Road 44 residence, approximately one year earlier. (Ray Depo. at 13:6-23,

14:1-3). He later shot himself at his home before he was arrested and passed away a few days

later. (Ray Depo. at 101:4 – 102:7).

       14.     Sylvia Ray testified that neither she nor her husband had any kind of warning or

indication that Brad was going to potentially do anything violent to Paige or her daughter prior to

the date of the shooting. (Ray Depo. at 45:21-46:7). Although she alleges that Brad used the

same pistol that had been returned to him by the City (Doc. 25, ¶16), she admits she has no

information to support that allegation. (Id. at 63:9-22).




                                                  7
       15.     On January 25, 2019, this action was filed in the Circuit Court of Hale County

against Brad’s Estate, the City of Moundville, the Moundville Police Department (the

“Department”) and various fictitious defendants (Doc. 1-1). The Complaint alleged that the

return of the pistol occurred after Brad’s conviction on September 8, 2015, of a crime of

“domestic violence,” in violation of Ala. Code §13A-11-76 (Doc 1-1, ¶12,14,15). It contained

state law claims for the wrongful death of Paige and Kaci against all Defendants (Counts I and

II) and a federal claim against the City and the Department for liability under 42 U.S.C. §1983,

alleging that the return of the pistol to Brad was in violation of certain unspecified

“constitutional rights” of Paige and Kaci and resulted in their deaths (Count III). The Complaint

included claims against fictitious Defendants nos. 6-10, who allegedly engaged in the conduct

attributed to the Department and the City (Doc. 1-1, ¶40).

       16. The action was removed to this Court on February 20, 2019 (Doc. 1). After the

Court granted the Plaintiff leave to amend her Complaint, she ultimately filed her Revised First

Amended Complaint, deleting the Department as a Defendant, substituting Ken Robertson for

fictitious Defendant no. 6, and adding allegations that the gun was returned in violation of 18

U.S.C. §922 (Doc. 25). 1

                                   STANDARD OF REVIEW

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). In evaluating the argument of the moving party, the Court must view all evidence

in the light most favorable to the non-moving party and resolve all reasonable doubts about the


1
  The revised First Amended Complaint alleges a claim against only the City under Count III
(Doc. 25, p.5 of 7). But given the allegations of conduct attributable to fictitious defendant no. 6,
in the original complaint, and out of an abundance of caution, Robertson seeks summary
judgment on this Count as well, in the event it is construed to allege a claim against him.
                                                 8
facts in its favor. Burton v. City of Belle Glade, 178 F.3d 1175, 1187 (11th Cir. 1999). “The non-

moving party ‘may not rest on the mere allegations or denials of the [non-moving] party’s

pleading, but . . . must set forth specific facts showing that there is a genuine issue for

trial.Mallini v. Alabama Dep't of Indus. Relations, No. CIV.A. 10-0130-CG-C, 2011 WL

1897646, at *3 (S.D. Ala. May 18, 2011) (quoting Fed. R. Civ. P. 56(e)). “The mere existence of

a factual dispute will not automatically necessitate denial; rather, only factual disputes that are

material preclude entry of summary judgment.” Beard v. Langham, 649 F. Supp. 2d 1332, 1336

(S.D. Ala. 2009). An issue of fact is “genuine” if the record taken as a whole could lead a

rational trier of fact to find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “A

mere ‘scintilla’ of evidence supporting the [nonmoving] party’s position will not suffice; there

must be enough of a showing that the jury could reasonably find for that party.” Walker v.

Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citation omitted).

                                     LEGAL ARGUMENT

I.     Police Chief Robertson Had No Right to Keep Brad’s Gun, Either Before or After
       His Conviction: That Conviction Did Not Qualify as a “Misdemeanor Crime
       [Offense] of Domestic Violence” Under 18 U.S.C. §922 or Ala. Code §13A-11-76

               All the Plaintiff’s claims rest upon the critical allegation that Police Chief

Robertson returned Brad’s pistol to him after his conviction, in violation of Ala. Code §13A-11-

76, and 18 U.S.C. §922. But the undisputed fact is that it was returned before the conviction,

after Robertson discovered that the pistol had been taken from his residence without a search

warrant and the City had no lawful basis to keep it. These statutes both require that the person to

whom the pistol or firearm is delivered has been “convicted” of a misdemeanor crime/offense of

domestic violence. See §13A-11-76(a)(“no person shall deliver a pistol to any person whom he

or she has reasonable cause to believe has been convicted…of committing or attempting to

                                                9
commit… a misdemeanor offense of domestic violence”) (emphasis added); 18 U.S.C.

§922(d)(9) (making it unlawful for any person “to sell or otherwise dispose of” any firearm to

any person knowing or having reasonable cause to believe that such person “has been convicted

in any court of a misdemeanor crime of domestic violence.”) (emphasis added). Indeed, a

“misdemeanor offense of domestic violence” was not even part of §13A-11-76 at the time

Robertson returned the gun to Brad in August of 2015. That amendment only became effective

September 1, 2015. See Acts 2015, No. 15-341, §1, September 1, 2015. 2

       In the absence of any federal or state law that prohibited the return of the unlawfully

seized gun to its owner, Robertson was under a duty to return it and cannot have violated

anyone’s constitutional rights in doing so. Such a duty to return the property also contradicts the

existence of any tort duty not to return it, allegedly owed to those who might later be injured by

it.

       However, even if there were evidence that Robertson returned the gun to Brad after his

conviction, that would change nothing. Brad was not charged with, did not plead guilty to, and

was not convicted of, a “misdemeanor offense of domestic violence” for purposes of §13-A-11-

76 or a “misdemeanor crime of domestic violence” for purposes of §922(d)(9).

       A. Ala. Code §13A-11-76(a)

               Ala. Code §13A-11-76(a) provides:
               “Except as provided in subsection (b), no person shall deliver a
               pistol to any person who he or she has reasonable cause to believe
               …has been convicted in this state or elsewhere of committing or
               attempting to commit a crime of violence, misdemeanor offense of


2
 Prior to the 2015 amendment, the statute read: “No person shall deliver a pistol to any person
under the age of 18 or to one who he has reasonable cause to believe has been convicted of a
crime of violence or is a drug addict, an habitual drunkard or of unsound mind.” See Ala. Code
§13A-11-76, Michie’s Ala. Code (2015 Replacement) (quoting prior statute in discussing 2015
Amendment in notes to statute).
                                                10
               domestic violence, a violent offense as listed in Section 12-25-
               32(15)….” (emphasis added)
       The Plaintiff alleges that this statute was violated by Chief Robertson because Brad was

convicted of a crime of “domestic violence.” (Doc. 25, ¶12) 3

       A “misdemeanor offense of domestic violence,” for purposes of §13A-11-76, means “a

misdemeanor offense that has, as its elements, the use or attempted use of physical force or the

threatened use of a dangerous instrument or deadly weapon, and the victim is a current or former

spouse, parent, child, person with whom the defendant has a child in common, or a present or

former household member.” §13A-11-72(l).

       As discussed above, Brad was charged with a violation of §13A-6-132(a), which

requires, as one of its elements, proof of the commission of one of several other specified

offenses. In Brad’s case, the alleged predicate offense was the crime of harassment under §13A-

11-8(a)(2), which defines harassment as including “a threat, verbal or non-verbal, made with the

intent to carry out the threat, that would cause a reasonable person who is the target of the threat

to fear for his or her own safety.” A violation of §13A-11-8(a)(2) does not include, as one of its

necessary elements, “the use or attempted use of physical force or the threatened use of a

dangerous instrument or deadly weapon.” See, e.g., Fallin v. City of Huntsville, 865 So. 2d Ala.

2003) (affirming conviction under §13A-11-8(a)(2) for defendant’s threats to cheerleading

coach, pointing finger and taking steps toward her, that “This isn’t over”; “I’ll have my foot up

3
  This allegation can only relate to a “misdemeanor offense of domestic violence.” The other
types of convictions listed in §13A-11-76(a) clearly have no application. “Crimes of violence”
are identified in §13A-11-70(2) as “murder, manslaughter, . . . rape, mayhem, assault with intent
to ravish, assault with intent to murder, robbery, burglary and kidnapping,” as well as certain
designated Class A felonies and Class B felonies. A “violent offense as listed in §12-25-32(15)”
does not include the crime of domestic violence in the third degree under §13A-6-132(a), nor a
conviction for harassment under §13A-11-8(a), the offenses with which Brad was charged. The
statute only lists “domestic violence III” pursuant to subsection (d) of §13A-6-132. See §12-25-
32(15)a.46. Subdivision (d) of §13A-6-132 relates to a third or subsequent conviction under
subsection (a) and is a Class C felony.
                                                11
your butt”; and “I’ll be on you like white on rice.”); B.B. v. State, 863 So. 2d 132 (Ala. Crim.

App. 2003) (affirming conviction of juvenile under §13A-11-8(a)(2) for verbally threatening to

kill teacher, even though he made no attempt to strike or grab her, and had no means with which

to act upon his threat). Thus, the misdemeanor to which Brad pled guilty does not qualify as a

“misdemeanor offense of domestic violence” as defined under §13A-11-72(l). And thus, the

return of the pistol to Mr. Gray even after his conviction would not have violated §13A-11-76.

       Further, Paige, the victim of the harassment, was not a “current or former spouse, parent,

[or] child” of Brad, was not a “person with whom [Brad had] a child in common,” and was not

“a present or former household member” of Brad’s household, as required under §13A-11-72(l)

to be a “misdemeanor offense of domestic violence.” The police incident report identified the

separate residences of Brad and Paige. They had had a dating relationship at one time, but had

stopped seeing each other around January of 2015, some 6 months before the harassment

incident. This prior dating relationship may have been enough for purposes of showing a

violation of §13A-6-132(a) (defining victim as including “a person who has or had a dating or

engagement relationship” with the defendant), to which Brad pled guilty. But it is not enough to

prove a “misdemeanor offense of domestic violence” within the meaning of §13A-11-76. That

statute did not prohibit the return of Brad’s gun to him even if it had occurred after his

conviction.

       B. 18 U.S.C. §922(d)(9)

       For similar reasons, Brad’s conviction did not qualify as a “misdemeanor crime of

domestic violence” for purposes of 18 U.S.C. §922(d)(9). This statute reads:

              “It shall be unlawful for any person to sell or otherwise dispose of a
              firearm or ammunition to any person knowing or having reasonable cause
              to believe that such person . . .



                                               12
               (9) has been convicted in any court of a misdemeanor crime of domestic
               violence.”
A “misdemeanor crime of domestic violence” is defined at §921(a)(33)(A)(ii) as an offense

that is a misdemeanor under federal, state or tribal law and that “has, as an element, the use or

attempted use of physical force, or the threatened use of a deadly weapon, committed by a

current or former spouse, parent, or guardian of the victim, by a person with whom the person

shares a child in common, by a person who is cohabitating with or has cohabitated with the

victim as a spouse, parent, or guardian, or by a spouse similarly situated to a spouse, parent, or

guardian of the victim.”

       As discussed above, the section of the harassment statute that Brad was charged with

violating, as a predicate offense to the alleged violation of §13A-6-132, did not have, as one of

its elements, “the use or attempted use of physical force, or the threatened use of a deadly

weapon, . . . .”

       In US v. Castleman, 572 U.S. 157 (2014), the issue was whether a domestic assault

conviction under a Tennessee statute constituted a “misdemeanor crime of domestic violence”

for purposes of §921(a)(33)(A). The Tennessee statute made it a crime to “commi[t] an assault

. . . against” a “family or household member;” in the defendant’s case, the mother of his child.

Id. at 168. (quoting Tenn. Code Ann. §39-13-111(b)). An “assault” was defined as one of

three types: “(1) [i]ntentionally, knowingly or recklessly caus[ing] bodily injury to another; (2)

[i]ntentionally, or knowingly caus[ing] another to reasonably fear imminent bodily injury; or

(3) [i]ntentionally or knowingly caus[ing] physical contact with another” in a manner that a

“reasonable person would regard . . . as extremely offensive or provocative.” Id. (quoting

Tenn. Code Ann. §39-13-101(a)). The Supreme Court noted that “it does not appear that every

type of assault defined by §39-13-101 necessarily involves ‘the use or attempted use of


                                               13
physical force, or the threatened use of a deadly weapon,’ as required under the definition of a

“misdemeanor crime of domestic violence” under §921(a)(33)(A). Id. at 169. In particular, a

threat under §39-13-101(2) “may not necessarily involve a deadly weapon, . . . .” Id; see also

United States v. Daniels, 316 F. Supp. 3d 949 (N.D. Tex. 2018) (“Use or attempted use of

physical force, or threatened use of deadly weapon” was not a necessary element of

Tennessee’s assault statute, which prohibited knowingly causing another to fear imminent

bodily injury; thus defendant’s prior Tennessee “domestic assault” conviction did not

necessarily include that element and did not qualify as a “misdemeanor crime of domestic

violence” under 19 U.S.C. §922(g)(9), prohibiting possession of firearms by anyone convicted

of such a crime).

      In determining the nature of the conduct to which a criminal defendant confesses, by the

entry of a guilty plea to a crime that is a predicate offense under a federal statute, such as a

“misdemeanor crime of domestic violence” under §922(d)(9),            the court is limited to

examining “the statutory definition, the charging document, written plea agreement, transcript

of plea colloquy, and any explicit factual finding by the trial judge to which the defendant

assented.” Shepard v. U.S. 544 U.S. 13, 16 (2005) (known as the “Shepard documents”); see

Castleman, 572 U.S. at 169 (citing Shepard, and consulting indictment to determine whether

defendant pled guilty to a “misdemeanor crime of domestic violence” under 19 U.S.C. U.S.

§922(g)(9)).   These documents are consulted to determine if the defendant “necessarily

admitted” the elements that correspond to the requisite predicate offense under the federal

statute. Shepard, 544 U.S. at 26; see Castleman, 572 U.S. at 169. Police reports and complaint

applications may not be considered in making this determination. Shepard, 544 U.S. at 16.




                                              14
      In the present case, the charging document, the terms of the plea agreement, and the

order of conviction all show the specific statutory basis for Brad’s plea and conviction. He was

charged with, pled guilty to, and was convicted of making a “threat, verbal or non-verbal, made

with the intent to carry out the threat, that would cause a reasonable person who is the target of

the threat to fear for his or her own safety,” under §13A-11-8(a)(2), where the victim qualified

as having the requisite relationship with the defendant as set forth in §13A-6-132. This charge

did not require him to admit to the use or attempted use of physical force or the threatened use

of a deadly weapon, and no Shephard document shows that he did.              His conviction was

insufficient to establish the predicate offense of a “misdemeanor crime of domestic violence”

for purposes of §922(d)(9).

      Further, as with the state statute, Brad did not have the kind of relationship with Paige,

the victim of his harassment, that would make the crime to which he pled guilty a

“misdemeanor crime of domestic violence,” for purposes of §922(d)(9). He was not a “current

or former spouse, parent, guardian” of Paige, was not a person with whom Paige “share[d] a

child in common,” was not a “person who [was] cohabitating with or [had] cohabitated with”

Paige “as a spouse, parent, or guardian,” and was not a “person similarly situated to a spouse,

parent, or guardian” of Paige.

      In summary, the return of the pistol to Brad did not violate either state or federal law,

whether that return occurred before or after the conviction. The City and Robertson had no

right to maintain possession of that gun. In fact, the circumstances surrounding its seizure

show that the gun was not lawfully seized and that Brad had a right to its return.            No

constitutional right was violated, and no tort duty breached, in the return of the gun. Summary

judgment is due on all counts.



                                               15
II.    Summary Judgment Is Due on Count III Because Neither the Complaint nor the
       Evidence Shows the Violation of Any Constitutional Right

       The two essential elements to a claim under 42 U.S.C. §1983 are “(1) whether the

conduct complained of was committed by a person acting under color of state law; and (2)

whether this conduct deprived the person of rights, privileges, or immunities secured by the

constitution or laws of the United States.”      Parratt v. Taylor, 451 U.S. 527, 535 (1981),

overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986).

       In her complaint, Plaintiff fails to identify what constitutional right of Paige or Kaci was

violated as a result of the return of the gun to Brad and his subsequent fatal shooting of them

some 17 months later. The only conceivable basis for such a claim might be an alleged violation

of their substantive due process rights under the Fourteenth Amendment. However, as shown

below, neither the allegations of the complaint nor the evidence supports such a claim.

       The Due Process Clause “is phrased as a limitation on the State’s power to act, not as a

guarantee of certain minimal levels of safety and security.” DeShaney v. Winnebago Cty. Dept.

of Soc. Servs., 489 U.S. 189, 195 (1989). Its purpose “was to protect the people from the State,

not to ensure that the State protected them from each other.” Id. at 196. Thus, “a State’s failure

to protect an individual against private violence simply does not constitute a violation of the Due

Process Clause.” Id. at 197. An exception arises where there is a “special relationship” between

the state and the victim in which the state imposes limits upon an individual’s freedom to act on

his or her own behalf. Id. at 200. The only relationships that qualify under this exception are

“custodial relationships, such as those which arise from the incarceration of prisoners or other

forms of involuntary confinement through which the government deprives individuals of their

liberty and thus of their ability to take care of themselves.” White v. Lemacks, 183 F.3d 1253,

1257 (11th Cir. 1999) (citing Collins v. City of Harker Heights, 503 U.S. 115 (1992)). In the


                                                16
wake of the Collins decision, “government officials violate the substantive due process rights of

a person not in custody only by conduct ‘that can be properly characterized as arbitrary, or

conscience shocking, in a constitutional sense,’ and that standard is to be narrowly interpreted

and applied.” Id. at 1258 (quoting Collins, 503 U.S. at 128); see Jackson v. City of Selma, No.

CIV.A. 14-23-KD-N, 2015 WL 685776, at *4 (S.D. Ala. Feb. 18, 2015) (Dubose, J.) (quoting

Hilderbrand v. Sanders, 495 Fed. Appx. 6, 7-8 (11th Cir. 2012), summarizing these principles).

The Collins opinion “reminds us . . . that the Supreme Court has been ‘reluctant to expand the

concept of substantive due process’ and that judicial self-restraint requires courts to exercise the

utmost care in this area.” White, 183 F.3d at 1258 (quoting Collins, 503 U.S. at 125).

       “Conscience-shocking” conduct is more than negligence.            Waddell v. Hendry Cty.

Sheriff's Office, 329 F.3d 1300, 1305 (11th Cir. 2003). Even an intentional tort under state law

does not necessarily rise to the level of shocking the conscience. Id; see, e.g., Dacosta v.

Nwachukwa, 304 F.3d 1045 (11th Cir. 2002) (college instructor slammed door to classroom on

student who was following him, which caused her arm to shatter the glass window of the door

and become lodged in glass pane; instructor then unsuccessfully tried to knock student back from

door by swinging it violently several times and then reached through cracked pane and shoved

the student’s face). “[O]nly the most egregious official conduct can be said to be arbitrary in the

constitutional sense.” Waddell, 329 F.3d at 1305 (quoting Cty.of Sacramento v. Lewis, 523 U.S.

833, 118 S. Ct. 1708, 1716 (1998)). What is egregious conduct is not to be determined “in the

glow of hindsight” but must “shock the conscience” at the time of the government actor’s

decision. Id. “In [a] non-custodial setting, a substantive due process violation would, at the very

least, require a showing of deliberate indifference to an extremely great risk of serious injury

to someone in Plaintiffs' position.” Id. at 1306 (emphasis added). “To act with deliberate



                                                17
indifference, a state actor must know of and disregard an excessive—that is, an extremely

great—risk to the victim's health or safety.” Id. (emphasis added). See Jackson, 2015 WL

685776, at *5–6 (quoting Waddell).

       In Waddell, the issue was whether a sheriff’s release of a convicted felon, to serve as a

confidential informant, rose to the level of conscience-shocking conduct, where the convict later

injured and killed others in a traffic accident while on release and intoxicated. In a §1983 action

for violation of the substantive due process rights of those injured and killed, the court affirmed

summary judgment in favor of the sheriff, finding the evidence insufficient to support a finding

of such “deliberate indifference to an extremely great risk of serious injury” to someone in the

plaintiff’s position. The defendants had released a convicted felon from the Hendry County jail

on “work release,” despite his extensive criminal history, giving him improper good/gain time

credit and disregarding the manner in which concurrent sentences in Hendry County and another

county were to be served. Id. at 1306. While noting that the defendants might be faulted for

such behavior, the court recognized that “no substantive due process right exists to be protected

generally from the release from confinement of persons convicted of crimes –– even if the

release violates state law.” Id. at 1306-1307 (emphasis added) (citing Lovins v. Lee, 53 F.3d

1208, 1209 (11th Cir. 1995)). 4   The record did not reflect that the defendants knew about and


       4
          Other decisions of the Supreme Court and the Eleventh Circuit demonstrate that a
government actor’s violation of state law does not change the calculus for a substantive due
process violation. See Collins, 503 U.S. at 127-130 (defendant’s violation of state statute
imposing duty on city to warn its sanitation employees about dangers of noxious gases in sewers
and to provide safety training and protective equipment to minimize those dangers did not give
rise to viable substantive due process claim); Lovins, 53 F.3d at 1209 (conduct of sheriff’s
department, which had permitted the release of plaintiff’s attacker on a temporary pass in
violation of state law, did not violate substantive due process); Jones v. Phyfer, 761 F.2d 642
(11th Cir. 1985) (defendants’ violation of their duties under state law as employees of the
Department of Youthful Services, in illegally releasing an individual from state custody, did not
create substantive due process right in the woman later raped in her home by that individual);
Norris v. City of Montgomery, Ala., 29 F. Supp. 2d 1292 (M.D. Ala. 1998), aff'd sub nom. Norris
                                                18
disregarded an extremely great risk that the convict would drive while intoxicated and cause a

fatal car collision. The court could not say that the defendants, at the time of the convict’s

release, “were on notice that [the convict] would very, very probably cause an automobile

collision with serious injuries due to his driving while intoxicated.” Id. at 1307. The court noted

that the pertinent collision “occurred several months after [the convict’s] release,” and that

“[a]ffirmative conduct for purposes of §1983 should typically involve conduct that imposes an

immediate threat of harm, which by its nature has a limited range and duration.” Id. (quoting

approvingly Ruiz v. McDonnell, 299 F.3d 1173, 1183 (10th Cir. 2002)).

       In a case factually analogous to the present case, a federal district court in this Circuit

held that a sheriff’s return of a firearm, in violation of state law, to an allegedly dangerous

individual who posed a particular threat to a person later killed by that individual, was not a due

process violation. In Hawkins v. Eslinger, No. 6:07-cv-Orl-PCF-UAM, 2007 WL 2757375

(M.D. Fla. Sept. 20, 2007), a deputy sheriff had forced his way into his ex-wife’s home, armed

with his handgun, and fired at her. She reported this to the county sheriff, having already

reported two previous incidents of disturbance during their marriage. City police and county

deputy sheriffs responded but did not arrest the deputy. They did seize his handgun, but later

returned it to him, without a court order.   Id. at *1. This was in violation of a state law that

required a court order before doing so. Id. at *5. Sometime later, the deputy returned to his ex-

wife’s home, shot and killed her with the handgun, and then committed suicide. Id. at *1. In a

subsequent §1983 action against the city and county law enforcement officers, for violation of

the decedent’s due process rights, the court granted a motion to dismiss, finding the allegations


v. City of Montgomery, 194 F.3d 1323 (11th Cir. 1999) (officer’s violation of state statute, in
failing to impound vehicle driven by unlicensed driver, did not violate substantive due process
rights of person later injured by that vehicle driven by that driver)

                                                19
insufficient to show a custodial relationship between the victim and either the City, id. at *4, or

the County Sheriff’s office, id. at *5, and insufficient to show arbitrary or conscience-shocking

behavior, either in the failure of the City police officers to arrest the deputy, id. at *4, or in the

seizure and later return of the gun in violation of state law by the County sheriff and his deputies.

Id. at *6. Plaintiff failed to allege behavior that was more egregious than a “fairly typical state-

law tort claim[].” Id. at *6 (quoting White, 183 F.3d at 1259)

       In the present case, neither Paige nor Kaci were in the custody of the City of Moundville

or its police department. Thus, on a substantive due process claim, the Plaintiff must prove

conscience-shocking conduct, which, at a minimum, requires a showing of “deliberate

indifference to an extremely great risk of serious injury” to someone in Paige or Kaci’s position.

Neither sufficient allegations nor sufficient evidence of such conduct by Robertson exists.

Indeed, at the time he returned the gun to Brad, Robertson had determined that the gun had been

illegally seized from his house, without a search warrant, and that no legal basis existed for his

police department to retain possession of the gun. Brad had a right to the return of his illegally

seized property, which Robertson was obligated to honor. This would be true even if Brad had

called on Robertson to return the gun after the conviction; no federal or state law would have

prohibited such a post-conviction return, as discussed above in Part I.      Even if Robertson had

any duty or discretion to withhold returning the gun to Brad, he did not return it “know[ing] of

and disregard[ing] an excessive – that is, an extremely great – risk to [Paige’s or Kaci’s] health

or safety.” Waddell, 329 F.3d at 1306. Finally, the fact that some 17 months elapsed between the

return of the gun and the fatal shooting negates any inference of such a risk. Such conduct did

not impose an “immediate threat of harm, which by its nature has a limited range and duration.”

Id. at 1307 (quoting approvingly Ruiz v. McDonnell, supra). In Waddell, the intermission of just



                                                 20
several months between the convict’s release and his causing serious injuries in an automobile

collision was enough of a delay to convince the Eleventh Circuit that the defendants were not on

notice, at the time of the convict’s release, that he would “very, very probably cause an

automobile collision with serious injuries due to his driving while intoxicated.” Id. at 1307.

       In short, there is no allegation or evidence that, at the time he returned the pistol,

Robertson could have foreseen, let alone been deliberately indifferent to, a murder Brad would

commit almost a year and a half later. Robertson did not know Brad to be violent or to have a

reputation for violence. Even Paige’s parents did not foresee Brad would ever do something like

this. And, even if the gun had been returned after Brad’s conviction, the misdemeanor offense to

which Brad pled guilty required only proof of harassment by a threat that caused Paige to have a

reasonable fear of her safety at the time. As shown by the Alabama decisions construing this

harassment statute, cited above, this harassment statute casts a wide net, reaching verbal threats

that do not require any physical force or the means to carry out such threats. Such a conviction is

not enough to show that, in delivering a pistol to a person so convicted, one would be

deliberately indifferent to an extremely great risk of serious injury to others.

III.   Police Chief Robertson has Qualified Immunity on Plaintiff’s §1983 Claim

       Qualified immunity protects government officials “from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Qualified immunity protects all officials except “the plainly incompetent or those who

knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

       To receive qualified immunity, a government official “must first prove that he was acting

within the scope of his discretionary authority when the allegedly wrongful acts occurred.” Lee



                                                  21
v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal quotation marks omitted). “Once the

defendant establishes that he was acting within his discretionary authority, the burden shifts to

the plaintiff to show that qualified immunity is not appropriate.” Id. To do so, the plaintiff must

first allege that the facts of the case, if proven to be true, would make out a constitutional

violation. Pearson v. Callaghan, 555 U.S. 223, 232 (2009). Second, the plaintiff must show that

the constitutional right was “clearly established” at the time of the alleged misconduct. Id. “For

a constitutional right to be clearly established, its contours ‘must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.’” Hope v. Pelzer,

536 U.S. 730, 739 (2002) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). Because

qualified immunity provides a complete defense from suit, “courts should ascertain the validity

of a qualified immunity defense as early in the lawsuit as possible.” Gilmore v. Hodges, 738

F.3d 266, 272 (11th Cir. 2013).

       To establish that the defendant was acting within the scope of his “discretionary

authority,” he must show that the actions were “(1) undertaken pursuant to the performance of

his duties, and (2) within the scope of his authority.” Harbert Int'l, Inc. v. James, 157 F.3d 1271,

1282 (11th Cir. 1998). In other words, “[w]e ask whether the government employee was (a)

performing a legitimate job-related function (that is, pursuing a job-related goal), (b) through

means that were within his power to utilize.” Holloman ex rel. Holloman v. Harland, 370 F.3d

1252, 1265 (11th Cir. 2004).

       In making the determination that Brad’s pistol had been unlawfully taken from his home,

and deciding to return it to him, Robertson was exercising his discretionary authority as Police

Chief. Part of Robertson’s responsibilities, as Police Chief, was to ensure that any property

seized by the City’s police officers under his supervision was not taken in violation of the law



                                                22
and to exercise judgment and discretion in determining whether any seized property needed to be

returned to is owner in light of any potential violations of law in its seizure. See Robinson

Declaration ¶2 (Ex. C). Decisions regarding the seizure of property and return of seized property

are within a police official’s discretionary authority. See Gonzalez v. Reno, 325 F.3d 1228, 1234

(11th Cir. 2003) (authorizing a raid to enforce immigration laws); Hawkins, 2007 WL 2757375,

at *7 (sheriff’s decision to return gun to deputy, after domestic violence episode with his wife,

was within his discretionary authority). Such discretionary authority would exist even if the

return of the gun had violated federal or state law. See Hawkins, supra, at *5 (officer allegedly

returned firearm to deputy in violation of Florida statute, prohibiting return of firearm lawfully

taken by any officer, except pursuant to order of trial court judge).

       As argued above, Chief Robertson’s return of the gun to Mr. Gray was not a violation of

the substantive due process rights of the Plaintiff’s decedents. A fortiori, the law was not so

“clearly established,” at the time the gun was returned to Brad, that any reasonable law

enforcement official would have known that he was violating the substantive due process rights

of Paige and Kaci, killed by Brad using that gun some 17 months later. Indeed, the law in this

Circuit is decidedly uncertain as to the level of culpability that must be shown to establish a

violation of substantive due process in the non-custodial context. See Waddell, 329 F.3d at 1306

n. 5 (in case involving unlawful early release of convicted felon, emphasizing the phrase “at the

very least,” in applying “deliberate indifference” standard, and recognizing that the correct legal

threshold might be “actually far higher”).     The Eleventh Circuit has recently noted that “[n]o

case in the Supreme Court, or in this Circuit,…has held that recklessness or deliberate

indifference is a sufficient level of culpability to state a claim of violation of substantive due

process rights in a non-custodial context.” Waldron v. Spicher, 954 F.3d 1297, 1310 (11th Cir.



                                                 23
2020) (requiring proof of “intent to harm” victim, who died as a result of officer’s termination of

CPR efforts by others, in assessing “clearly established law” for qualified immunity purposes).

On the record before this Court, the standard of establishing conduct in violation of “clearly

established law” cannot be met. Robertson is entitled to qualified immunity.

IV.    Under Alabama law, Robertson Owed No Duty to Protect Paige or Kaci from
       the Subsequent Criminal Acts of Brad Gray Committed some 17 Months
       Later
       In Alabama, "[i]t is well settled that absent a special relationship or special

circumstances, a person has no duty to protect another from criminal acts of a third person."

Baptist Memorial Hosp. v. Gosa, 686 So. 2d 1147, 1149 (Ala. 1996).

       The first exception, the existence of a special relationship, '"hinge[s] on dependence or

mutual dependence among the parties,' Young v. Huntsville Hosp., 595 So. 2d 1386, 1388-89

(Ala. 1992); i.e., where the plaintiff is 'uniquely,' Saccuzzo v. Krystal Co., 646 So. 2d 595, 597

(Ala. 1994), and 'completely,' Finley v. Patterson, 705 So. 2d 826, 828 (Ala. 1997), dependent

upon the defendants for protection." Emery v. Talladega College, 169 F. Supp. 3d 1271, 1286

(N.D. Ala. 2016), ajf'd, 688 Fed. Appx. 727 (11th Cir. 2017). This is a "very high bar" and the

Alabama Supreme Court has only twice found that such a special relationship exists. Id. at 1286.

In Young v. Huntsville Hosp., 595 So. 2d 1386 (Ala. 1992), the Court held that the relationship

between a hospital and a sedated patient gave rise to a right in the sedated patient to have the

hospital protect her from a sexual assault. In Thetford v. City of Clayton, 605 So. 2d 835 (Ala.

1992), an innkeeper was held to have the duty to protect a guest in his motel, a battered wife,

who had informed the innkeeper that she was fleeing from her husband. The innkeeper

nevertheless allowed her husband unauthorized access to her locked room and he, in the

innkeeper's presence, threatened to kill her, took her to another motel, and fatally beat her.



                                                 24
       The second exception for "special circumstances" exists "only when the defendant 'knew

or had reason to know of a probability of conduct by third persons that would endanger the

plaintiff."' Saccuzzo v. Krystal Co., 646 So. 2d 595, 596 (Ala. 1994) (quoting Nail v. Jefferson

Cty. Tuckers Assn., Inc., 542 So. 2d 1208, 1211 (Ala. 1988)). To establish such "special

circumstances," a plaintiff must prove three elements: "First, the particular criminal conduct

must have been foreseeable.        Second, the defendant must have possessed ‘specialized

knowledge’ of the criminal activity. Third, the criminal conduct must have been a probability."

Tenn Tom Building v. Olen, Nicholas & Copeland, P.C., 908 So. 2d 230, 233 (Ala. 2005)

(citation and quotation marks omitted).

       Knowledge of prior assaults upon or threats against another does not make the murder of

that person "foreseeable" and a "probability," for purposes of the "special circumstances"

exception. “It is well-settled in Alabama that a previous assault and battery is insufficient to

make a subsequent murder foreseeable,….” Emery, 169 F. Supp. 3d at 1282-1283) (citing New

Addition Club, Inc. v. Vaughn, 903 So. 2d 68, 76 (Ala. 2004)). “The ‘particular criminal activity,

not just any criminal activity,’ must be foreseeable.” Vaughn, 903 So. 2d at 76 (quoting Ex parte

So. Baldwin Reg. Med. Ctr., 785 So.2d 368, 370 (Ala. 2000)).

        In Carroll v. Shoney's Inc. 775 So. 2d 753, 756 (Ala. 2000), a wrongful death action was

brought against the defendant restaurant owner, arising out of a husband's fatal shooting of his

wife, which occurred during her shift at the restaurant premises. On the evening before the

shooting, the wife had told the restaurant relief manager that her husband had beaten, choked,

and threatened her, that she was afraid of him, and asked the relief manager to telephone the

police if her husband appeared at the restaurant that evening. Later that evening, her husband did

come in, pushed his way past the relief manager, confronted his wife and told her that he was


                                               25
going to "get her." The relief manager and another employee repeatedly told him to leave but he

continued yelling at his wife. The relief manager telephoned the police who responded and

escorted the husband from the restaurant. Detaining him briefly, the police released the husband

after learning that the restaurant was not going to press charges. The next day, the relief manager

reported for work and told the restaurant manager about the incident the night before and that the

wife had said she was afraid to return to work. Later, the wife telephoned the manager and asked

to be excused from work that evening, saying that she and her husband had been fighting and

that she was afraid of him. The manager told the wife to come into work and that if her husband

showed up, she would telephone the police. The wife went to work that evening and, while

working at the front counter, her husband walked into the restaurant, pulled out a pistol, and

fatally shot his wife. 775 So. 2d at 754. Affirming summary judgment for the defendant, the

Court held that this evidence was insufficient to show that any employee of the restaurant should

have reasonably foreseen that the husband would enter the restaurant and murder his wife. Id. at

757; see also New Addition Club, Inc. v. Vaughn, 903 So. 2d 68 (2004) (shooting death of patron

outside of nightclub by second nightclub patron was not reasonably foreseeable even though

shooter was known to be a hot tempered and violent patron of the bar and had once punched his

girlfriend in the club's parking lot and had brandished a shotgun in the parking lot).

       In the present case, the evidence completely fails to show the existence of either a

special relationship or special circumstances sufficient to impose a duty on Robertson to protect

Paige or her child from a murder Brad would commit some 17 months later, allegedly with the

pistol returned to him. Paige was not dependent on Robertson or the City for protection, as in

Young or Thetford. She was not in their care or custody. Nor was this murder "foreseeable" and

a "probability," at the time the pistol was returned to Brad, under the "special circumstances"


                                                 26
exception. Whatever threats Brad may have made during the altercation with Paige on July 9,

none of this put Robertson on notice that Brad would subsequently murder her and her daughter

some 17 months later. The very notion that a murder some 17 months later was “foreseeable”

and a “probability” is self-defeating: The temporal remoteness of the return of the gun from the

subsequent crime, in and of itself, refutes the foreseeability or probability of that crime, as a

matter of law. Alabama law does not subject law enforcement officials to liability for crimes

committed by persons with their own weapons, simply because those officials had, at some

earlier time, seized the weapon in connection with an arrest and later determined to return the

weapon to its owner.

V      Robertson has State Agent Immunity in Exercising his Discretion to Return Brad’s
       Gun to Him
       Under Alabama law, “[s]tate-agent immunity protects state employees, as agents of the

State, in the exercise of their judgment in executing their work responsibilities.” Hill v. Cundiff,

797 F.3d 948, 980 (11th Cir. 2015) (quoting Ex parte Hayles, 852 So. 2d 117, 122 (Ala. 2002)).

Ala. Code §6-5-338(a) provides a police officer with “immunity from tort liability arising out of

his or her conduct in performance of any discretionary function within the line and scope of his

or her law enforcement duties.” The restatement of state-agent immunity, as set out in Ex parte

Cranman, 792 So. 2d 392 (Ala. 2000), now governs the determination of whether a peace officer

is entitled to immunity under 6-5-338(a). See Ex parte City of Tuskegee, 932 So. 2d 895, 904

(Ala. 2005) (citing prior decisions). Category 4 of the Cranman standard provides immunity to a

state agent in “exercising judgment in the enforcement of the criminal laws of the State, . . . .”

Id. (quoting Ex parte Cranman, 792 So. 2d at 405).

       Category 2 of the Cranman standard provides immunity for a state agent’s “exercising

his or her judgment in the administration of a department or agency of government, . . . .” 792

                                                27
So. 2d at 405. In this category falls the responsibilities of a police chief for the “day-to-day

operations of the [police] department . . . .” Howard, 887 So. 2d at 209-210; see also Ex parte

Price, 256 So. 3d 1184, 1189-90 (Ala. 2018) (responsibility of warden for security of prison,

including safety of correctional officers, fell within Cranman Category 2 on claims against

warden regarding allegedly defective locks and understaffing of prison).

         The state agent initially bears the burden of demonstrating that he was acting in a

discretionary function that would entitle him to immunity. Ex parte Estate of Reynolds, 946 So.

2d 450, 452 (Ala. 2006). If the state agent makes such a showing, the burden shifts to the

plaintiff to show that the state agent “acted willfully, maliciously, fraudulently, in bad faith,

beyond his or her authority, or under a mistaken interpretation of the law.” Ex parte Cranman,

792 So. 3d 392, 402, n.13 (Ala. 2000); see Hill v. Cundiff, 797 F.3d 948, 980-981 (11th Cir.

2015).

         A state agent “acts beyond his authority” when he “fails to discharge duties pursuant to

detailed rules or regulations, such as those stated on a checklist.” Hill, 797 F.3d at 981 (quoting

Ex parte Butts, 775 So. 2d 173, 178 (Ala. 2000)). The rules and regulations must be so

“detailed” as to “remove a State-agent’s judgment in the performance of required acts.” Id.

(quoting Ex parte Spivey, 846 So. 2d 322, 333 (Ala. 2002)).

         A “mistaken interpretation of the law” does not include every innocent misinterpretation

of the law; otherwise such an exception “would ‘swallow’ the whole of the general rule of

immunity itself” because “any misstep by any state employee or other state agent that wrongs

another can be said to be beyond his or her authority and/or committed under a mistaken

interpretation of the law.” Hill, 797 F.3d at 981-982 (quoting Segrest v. Lewis, 907 So. 2d 452,

456 (Ala. Civ. App. 2005)). “For that reason, the misinterpretation of the law must be coupled



                                                28
with willfulness, maliciousness, or bad faith to ‘pull the agent out from under the umbrella of

state-agent immunity.’” Id. (quoting Segrest, 907 So. 2d at 456).

       Qualified immunity under federal law is essentially equivalent to state-agent immunity

under Alabama state law:

               “‘The Alabama Supreme Court has largely equated qualified
               immunity with [state-agent] immunity.’ ‘Under both Alabama law
               and federal law, the core issue is whether a defendant violated
               clearly established law.’ That means the same facts that establish
               an officer is not entitled to qualified immunity ‘also establish that
               [she] is not entitled to’ state-agent immunity.”
Cantu v. City of Dothan, Ala., 974 F.3d 1217, 1236 (11th Cir. 2020) (internal citations omitted);

see also Sheth v. Webster, 145 F.3d 1231, 1239-40 (11 Cir. 1998) (“Under both Alabama law

and federal law, the core issue is whether a defendant violated clearly established law . . . .The

same facts which establish Sgt. Williams’ entitlement to qualified immunity establish that his

acts were not willful, malicious or in bad faith.”).

       The facts that establish the qualified immunity of Police Chief Robertson on the federal

§1983 claim also establish state-agent immunity on the state wrongful death claims. Part of

Robertson’s responsibilities, as Police Chief, was to ensure that any property seized by the

City’s police officers under his supervision was not taken in violation of the law and to exercise

judgment and discretion in determining whether any seized property needed to be returned to is

owner in light of any potential violations of law in its seizure. See Robertson Declaration ¶2

(Ex. C). In returning the gun to Brad, he was thus exercising his judgment, as Police Chief, in

his administration of the City police department, a discretionary function entitled to immunity

under Cranman category 2. He was also exercising his judgment in the enforcement of the laws

of criminal procedure, in returning the unlawfully seized gun, immunizing his conduct under

Cranman category 4. He did not act beyond his authority in returning the gun. If any mistake


                                                  29
were made in his interpretation of the law, in determining that the gun needed to be returned to

Brad, he would not lose his immunity unless that misinterpretation were coupled with

willfulness, maliciousness or bad faith, no evidence of which exists in this case. Robertson did

not violate “clearly established law” in returning the gun to Brad in August of 2015, before his

conviction, or even if the return had been after his conviction. See discussion supra, at Part III.

Chief Robertson is entitled to state-agent immunity on the Plaintiff’s claims for wrongful death.

                                        CONCLUSION

       For all the above reasons summary judgment is due to be granted in favor of Defendant

Robertson.



                                              /s/William W. Watts, III
                                              THOMAS O. GAILLARD III (GAILT9459)
                                              WILLIAM W. WATTS, III (WATTW5095)
                                              Attorneys for Defendant Ken Robertson
OF COUNSEL:
HELMSING, LEACH, HERLONG,
   NEWMAN & ROUSE, P.C.
Post Office Box 2767Mobile, AL 36652
(251) 432-5521 Telephone
(251) 432-0633 Facsimile
E-Mail: tog@helmsinglaw.com
        www@helmsinglaw.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of November 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System which will send notification of
such filing to the following:


       John E. McCulley, Esquire (johnemcculley@gmail.com)
       John E. McCulley, P.C.
       601 Greensboro Avenue, Suite 200
       Tuscaloosa, AL 35401


                                                30
        Michael S. Burrough (Mike@MichaelBurroughs.com)
        Post Office Box 1908
        Tuscaloosa, AL 35403

        James W. Porter, Esquire (jwporterii@pphlaw.net)
        R. Warren Kinney, Esquire (wkinney@pphlaw.net)
        Porter, Porter & Hassinger, P.C.
        880 Montclair Road, Suite 175
        Birmingham, AL 35213


                                           /s/ Thomas O. Gaillard III
                                           OF COUNSEL
4814-7743-3298, v. 1




                                             31
EXHIBIT A
EXHIBIT A
EXHIBIT B
                  EXHIBIT B




                      Deposition of:
                  Ken Robertson
                       July 2, 2020


                     In the Matter of:

Ray, Sylvia Vs. Gray, Bradley, The Estate
                 Of, et al.




                Veritext Legal Solutions
    877.373.3660 | calendar-al@veritext.com | 800.808.4958
                                                             Page 1

 1              IN THE UNITED STATES DISTRICT COURT

 2             FOR THE NORTHERN DISTRICT OF ALABAMA

 3                       NORTHERN DIVISION

 4      CIVIL ACTION: 2:19-00069-KD-MU

 5

 6      SYLVIA RAY, AS PERSONAL

 7      REPRESENTATIVE OF THE

 8      ESTATE OF PAIGE MITCHELL,

 9      DECEASED, et al.,

10                  Plaintiffs,

11      vs.

12      ESTATE OF BRADLEY ELLIOTT GRAY,

13      et al.,

14                  Defendants.

15

16                          DEPOSITION

17                                 OF

18                        KEN ROBERTSON

19                         JULY 2, 2020

20

21      TAKEN BY: Maya Rose

22                  Registered Professional Reporter

23                  and Notary Public



                                  Veritext Legal Solutions
     877-373-3660                                              800.808.4958
                                                Page 2                                                        Page 4
 1           STIPULATIONS                                 1   A P P E A R A N C E S (continued)
 2      IT IS STIPULATED AND AGREED, by and               2
 3   between the parties, through their respective        3 FOR MOUNDVILLE:
 4   counsel, that the deposition of KEN ROBERTSON        4 Mr. Richard Warren Kinney, III
 5   may be taken before MAYA ROSE, Commissioner,         5 Attorney at Law
 6   Court Reporter and Notary Public, State at           6 Porter Porter & Hassinger, P.C.
 7   Large;                                               7 880 Montclair Road, Suite 175
 8      That the signature to and the reading of          8 Birmingham, Alabama 35213
 9   the deposition by the witness is waived, the         9
10   deposition to have the same force and effect        10
11   as if full compliance had been had with all         11
12   laws and rules of Court relating to the taking      12
13   of depositions;                                     13
14      That it shall not be necessary for any           14
15   objections to be made by counsel to any             15
16   questions, except as to form or leading             16
17   questions, and that counsel for the parties         17
18   may make objections and assign grounds at the       18
19   time of trial, or at the time said deposition       19
20   is offered in evidence, or prior thereto;           20
21      That the notice of filing of the                 21
22   deposition by the Commissioner is waived.           22
23                                                       23
                                                Page 3                                                        Page 5
 1      APPEARANCES                                       1             INDEX
 2                                                        2
 3 FOR THE PLAINTIFFS:                                    3                   PAGE
 4 Mr. John E. McCulley                                   4   EXAMINATION BY MR. MCCULLEY:...............7
 5 Attorney at Law                                        5
 6 John E. McCulley, P.C.                                 6            EXHIBITS
 7 601 Greensboro Avenue, Suite 200                       7   PLAINTIFF'S NO.                    PAGE
 8 Tuscaloosa, Alabama 35401                              8   Exhibit 1 - documents (Ray v. Moundville -102
 9                                                        9     001 through 023)
10 Mr. Michael S. Burroughs                              10   Exhibit 2 - Rules and Regulations of the -102
11 Attorney at Law                                       11     Moundville Police Department
12 Michaels S. Burroughs Law Office                      12
13 601 Greensboro Avenue, Suite 200                      13
14 Tuscaloosa, Alabama 35401                             14
15                                                       15
16 FOR KEN ROBERTSON:                                    16
17 Mr. Tom Gaillard                                      17
18 Attorney at Law                                       18
19 Helmsing, Leach, Herlong, Newman                      19
20     & Rouse, P.C.                                     20
21 150 Government Street, Suite 2000                     21
22 Mobile, Alabama 36602                                 22
23                                                       23

                                                                                                  2 (Pages 2 - 5)
                                         Veritext Legal Solutions
877-373-3660                                                                                       800.808.4958
                                                Page 6                                                Page 8
 1          I, Maya Rose, a Registered                    1       A. Yes, sir.
 2   Professional Reporter of Birmingham, Alabama,        2       Q. -- and she cannot take down this
 3   and a Notary Public for the State of Alabama         3   (indicating) or this (indicating).
 4   at Large, acting as Commissioner, certify that       4       A. Oh, sure. Yes.
 5   on this date, pursuant to the Federal Rules of       5       Q. Right. So be sure to answer.
 6   Civil Procedure and the foregoing stipulations       6       A. Yes, sir.
 7   of counsel, there came before me at 2005             7       Q. Let me know if you need a break.
 8   University Boulevard, Tuscaloosa, Alabama, on        8       A. Yes, sir.
 9   the 2nd day of July, 2020, commencing at 10:10       9       Q. It's probably going to be after
10   a.m. and concluding at 12:20 p.m., KEN              10   you answer the question.
11   ROBERTSON, witness in the above cause, for          11       A. Oh, yeah. Yeah.
12   oral examination, whereupon the following           12       Q. All right.
13   proceedings were had and done:                      13       A. Understood.
14                                                       14       Q. And if you don't understand a
15              KEN ROBERTSON,                           15   question, I'd like for you to let me know
16   being first duly sworn, was examined and            16   before you answer it.
17   testified as follows:                               17       A. Sure.
18                                                       18       Q. Okay. If you need clarification,
19         THE REPORTER: Usual stipulations?             19   or you're not sure exactly where I'm going,
20         MR. MCCULLEY: Yes.                            20   then just let me know. Have you ever given a
21         MR. GAILLARD: That's fine.                    21   deposition?
22         MR. KINNEY: That's fine.                      22       A. No, sir.
23                                                       23       Q. Okay. You're aware that Brad
                                                Page 7                                                Page 9
 1   EXAMINATION BY MR. MCCULLEY:                         1   Gray's estate is a defendant in this case?
 2       Q. Do you know who everybody is in               2       A. Yes, sir. I believe I read that,
 3   here?                                                3   yes, sir.
 4       A. I don't.                                      4       Q. All right. And you know we're
 5       Q. Okay. You know your lawyer.                   5   here to talk about the deaths of Paige
 6       A. Yes, sir.                                     6   Mitchell and Kaci Mitchell this morning;
 7       Q. Okay. Do you know Warren Kinney,              7   right?
 8   down on the end?                                     8       A. Yes, sir.
 9       A. I don't. I know he represents                 9       Q. All right. Let me start by
10   Moundville, but I'm not familiar with him.          10   getting your full name.
11       Q. Okay. All right. And this is                 11       A. Kenneth Wade, W-a-d-e, Robertson,
12   Mike Burroughs --                                   12   R-o-b-e-r-t-s-o-n.
13       A. Right.                                       13       Q. Are you known by any other name?
14       Q. -- along with me, we represent the           14       A. Ken.
15   plaintiffs in this case --                          15       Q. And what's your date of birth?
16       A. Yes, sir.                                    16       A. 1 -- well, January 5th, 1966.
17       Q. -- which is the personal                     17       Q. And what's your current home
18   representative of the deceased folks.               18   address right now?
19       A. Yes, sir.                                    19       A. 925 County Road 67, and that's
20       Q. Okay.                                        20   Moundville, 35474.
21       A. Yes, sir.                                    21       Q. What sort of professional
22       Q. The court reporter is taking down            22   organizations, if any, do you belong to like
23   everything we say --                                23   FOP?
                                                                                             3 (Pages 6 - 9)
                                        Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
                                           Page 10                                                 Page 12
 1       A. None.                                   1         Q. (BY MR. MCCULLEY:) Okay. Mr.
 2       Q. You don't belong to FOP?                2     Robertson, you've just shown me that you
 3       A. No, sir.                                3     reviewed the rules and regulations of the
 4       Q. Are there any that you've ever          4     Moundville Police Department prior to your
 5   belonged to?                                   5     deposition today?
 6       A. No, sir.                                6         A. Yes, that document there, yes.
 7       Q. Like International Association of       7         Q. Right. Were those in effect at
 8   Chiefs of Police?                              8     the time of the death of Paige Mitchell and
 9       A. Well, like I said, not the              9     Kaci Roberts?
10   International Association but I was a member 10          A. Not all of them were. There are
11   of the Alabama Chiefs of Police when I was -- 11     some in there that I wasn't aware of that
12   when I was --                                 12     aren't -- that I didn't know anything about.
13       Q. What's the name of that                13         Q. Fair enough.
14   organization?                                 14         A. So it may be something that was
15       A. AACOP, Alabama Association of          15     put in place after I left.
16   Chiefs of Police. It's -- AACOP is the        16         Q. So what you looked at is what's
17   synonym [sic] for it.                         17     current today?
18       Q. All right. I haven't heard of          18         A. I'm assuming, yes, sir.
19   that one. Where do you go to church?          19         Q. Okay.
20       A. We go to the Highlands.                20         A. Yes, sir. I'm not sure when they
21       Q. Here in Tuscaloosa?                    21     were put in place, but some of that wasn't
22       A. Yes, sir.                              22     familiar to me when I was chief.
23       Q. What about any sort of fraternal       23         Q. All right. And the other document
                                           Page 11                                                 Page 13
 1   groups, clubs or anything like that?             1   you looked at, was that the court record --
 2        A. No, sir.                                 2           MR. GAILLARD: Yes.
 3        Q. No yachting association, nothing         3        Q. -- from Bradley Gray's case file?
 4   like that?                                       4        A. I'm not sure what the title is.
 5        A. No, sir.                                 5   It would just be these documents here, the
 6        Q. Have you reviewed any documents to       6   report, the arrest warrant for Brad Gray, the
 7   prepare for this today?                          7   deposition. I think it's Ray versus
 8        A. The only documents I looked at           8   Moundville 001 to Ray versus Moundville 023.
 9   were the Exhibit 1 through the -- just the       9        Q. Okay. All right. When did you
10   initial reports and then the regulations.       10   first become a police officer?
11   That's the only thing that I've looked at.      11        A. 1997.
12           MR. GAILLARD: The Bates labeled         12        Q. And where was that?
13   documents.                                      13        A. McKenzie, Alabama.
14           MR. MCCULLEY: Okay. All right.          14        Q. K-e-n-z-i-e?
15   Can we get a copy of that, the rules and        15        A. No. M-c-K-e-n-z-i-e, yes.
16   regulations of the Moundville Police            16        Q. Okay. And how long did you work
17   Department?                                     17   there?
18           MR. KINNEY: Sure. Yeah. Has             18        A. I was there through the academy.
19   that not been provided to you?                  19   I was there probably six months. I moved to
20           MR. BURROUGHS: It's Bates stamped       20   Moundville.
21   but we've not seen this.                        21        Q. So you went to work in Moundville
22           MR. KINNEY: All right. Yeah, of         22   in '97 or '98?
23   course.                                         23        A. Yes, sir, ninety -- I can't
                                                                                        4 (Pages 10 - 13)
                                     Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                              Page 14                                                 Page 16
 1   remember exactly, but it was '97 or '98. I          1       Q. Back to AACOP?
 2   worked there two years, and then I went to the      2       A. Yes.
 3   sheriff's office.                                   3       Q. Okay.
 4       Q. All right. You mentioned the                 4       A. Yes. And, you know, they -- of
 5   academy. McKenzie paid for you to go to it?         5   course you're required to have different CEUs
 6       A. They did.                                    6   when you're in management and leadership
 7       Q. Okay.                                        7   called executive CEUs, so they provide those.
 8       A. Bay Minette.                                 8   And they have a law enforcement executive
 9       Q. So did you have any law                      9   program that you're in when you're there.
10   enforcement training at all before you went to     10   Those classes are reaching you toward that,
11   the academy?                                       11   so --
12       A. No, sir.                                    12       Q. Well, while I'm not surprised, I
13       Q. Okay. And then after you got the            13   just have to tell you that when I was in law
14   job at McKenzie and after you completed the        14   enforcement a hundred years ago --
15   academy at Bay Minette, did you have any other     15       A. Yes, sir.
16   training?                                          16       Q. -- there was no academy.
17       A. Oh, I've had -- I mean, that's              17       A. Wow, that's been a long time ago.
18   kind of -- I mean, I've had training, good         18       Q. I was grandfathered in.
19   gracious, twenty-two years of it. Yeah. I          19       A. Yes, sir. Yes, sir.
20   mean, we've had twelve hours of training per       20       Q. And so the last thing on their
21   year, as you know, but, you know, a lot. I         21   mind is continuing education. They just
22   could go over it and over it and over it, but      22   wanted to get us some training.
23   there's just files of it. You know, over           23       A. Yes. Yeah, it's all CEU based
                                              Page 15                                                 Page 17
 1   twenty-two years -- you know, we're required        1   now. Everything has got to have it.
 2   to have twelve CEUs a year, so -- and then I        2        Q. During that period of time, can
 3   was in the Chief of Police Conference, in           3   you remember whether you ever got any training
 4   their classroom for ten years. So I had             4   on securing evidence pretrial?
 5   almost 480 hours of -- I mean, excuse me,           5        A. I'm sure at some point, I can't
 6   almost 260 hours of training. I didn't              6   remember exactly a date, but I'm sure at some
 7   quite -- I think I was a few hours short of         7   point we certainly would have covered that at
 8   that, but --                                        8   some point. There should be a record of that.
 9       Q. Do you have records of that?                 9   But I can't -- I can't sit here and say, yes,
10       A. Sure. Yes. There are records of             10   on this date I did.
11   that, yes, sir.                                    11        Q. I can't remember either. During
12       Q. Do you have them?                           12   that period of time, did you ever have any
13       A. I -- I don't know. I could                  13   training on the disposition of articles being
14   probably -- I don't know if I would have a         14   held for evidence at the conclusion of a
15   complete record of that, but maybe we could        15   trial?
16   get them.                                          16        A. I can't recall if I had anything
17       Q. Who would have them?                        17   like that or not.
18       A. Chief conference. The Chief of              18        Q. Okay. Did you ever have any
19   Police Conference, the leadership of them          19   training specific to firearms as evidence?
20   should be able to --                               20        A. I mean, that's kind of a broad
21       Q. What's that?                                21   question. I don't know. Do you mean a
22       A. It's the association for all the            22   description of firearms or --
23   chiefs of police in the state of Alabama.          23        Q. Yeah.
                                                                                           5 (Pages 14 - 17)
                                        Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 18                                               Page 20
 1       A. I mean, throughout the                   1        the sheriff's office.
 2   twenty-something years, yeah, we've had --      2            Q. Before 1997 when you went to work
 3   I've had some sort of training in firearms,     3        in law enforcement for the first time, what
 4   you know, either by description or, you         4        did you do?
 5   know --                                         5            A. I worked for a trucking company.
 6       Q. Identification?                          6        I did mechanic work, that kind of thing. I
 7       A. Right. Yeah, how to handle them          7        worked on a farm. Actually the mayor that
 8   through the ATF and that kind of thing.         8        hired me --
 9       Q. Okay. Have you ever had any              9            Q. Right.
10   training specific to returning handguns to the 10            A. -- he kind of got me in it, so --
11   owner after the case is concluded in some way 11             Q. What was the mayor's name?
12   or another?                                    12            A. Calvin Wright. He's deceased,
13       A. I don't recall any training of          13        but --
14   that nature that specifically said how to      14            Q. And he was mayor where?
15   return it.                                     15            A. McKenzie. He was also the owner
16       Q. Okay. All right. You said that          16        of the trucking company that I worked for.
17   you went to Moundville for a couple of years 17              Q. But you didn't drive for the
18   in --                                          18        trucking company?
19       A. Yes, sir.                               19            A. Huh-uh.
20       Q. All right.                              20            Q. How long did you work for him?
21       A. I worked for Moundville for             21            A. Man, you're getting back there
22   approximately two years, and then I went to 22           now. Two, three years.
23   Hale County Sheriff's Office.                  23            Q. Do you remember the name of the
                                               Page 19                                               Page 21
 1       Q. And that would have been?                     1   company?
 2       A. What, '99, 2000. I was there                  2        A. Wright -- that I worked at?
 3   until 2006 before I went back to Moundville as       3   Wright & Son Trucking.
 4   the police chief.                                    4        Q. And that was in McKenzie?
 5       Q. And you're sure that's 2006?                  5        A. No, that was in Tuscaloosa.
 6       A. Yes, sir, because that was an                 6        Q. Oh.
 7   election year, 2006 to 2016.                         7        A. Uh-huh.
 8       Q. All right. And then you stayed                8        Q. Okay. And before that?
 9   with Moundville until when?                          9        A. Horton's Auto Parts, I believe.
10       A. 2016.                                        10   Man, that's way back there. I don't know what
11       Q. Were you not there in January of             11   year that was.
12   2017?                                               12        Q. That's here in town, too?
13       A. No, sir. I left there in                     13        A. Yeah, it was out on 215 out there.
14   September of 2016.                                  14   It's gone now, but -- it was a junkyard at one
15       Q. So you weren't there when the                15   time.
16   Mitchells were killed?                              16        Q. Yeah. And before that?
17       A. No, sir.                                     17        A. That's just too -- I don't -- I
18       Q. In 2016 did you go back to the               18   don't remember.
19   sheriff's office?                                   19        Q. How long were you at Horton's?
20       A. Yes, sir, I did. I think that was            20        A. Not very long. Maybe a year,
21   October.                                            21   something like that.
22       Q. And you're still there?                      22        Q. All right.
23       A. Yes, sir, I'm still employed by              23        A. Man, I can't remember. I can't
                                                                                          6 (Pages 18 - 21)
                                         Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 22                                                  Page 24
 1   remember.                                            1   the exact reason. I guess just they didn't
 2       Q. All right. Your employment at                 2   need me anymore. They were headed in a
 3   Moundville ended twice; correct?                     3   different direction. I really -- they never
 4       A. Yes.                                          4   really offered me an explanation at the end.
 5       Q. All right. And when you went from             5       Q. Who was the mayor?
 6   Moundville to the sheriff's office in 2000 --        6       A. Tony Lester.
 7       A. Uh-huh.                                       7       Q. Is he still there?
 8       Q. -- why?                                       8       A. Yes, sir. Yes, sir, he is.
 9       A. Just a change of job. I mean, I               9       Q. He never told you directly why?
10   don't remember. You know, I had some friends        10       A. In the beginning -- in the
11   that worked there, you know, and just kind of       11   beginning he made some accusations of some
12   be over the -- worked through the County            12   things. And then he -- but at the end when we
13   instead of through the City, you know, kind of      13   actually had the due diligence for them to
14   opened up and to be able to...                      14   have the two-thirds vote, there was nothing
15       Q. Who was the sheriff then?                    15   offered. It was just kind of, you know, my
16       A. Larry Johnson.                               16   attorney said -- had some things to say. They
17       Q. All right. And then you went back            17   didn't have anything to say. Then they took a
18   to the City --                                      18   vote and that was it.
19       A. Yes, sir.                                    19           So I don't really -- in answer to
20       Q. -- in 2006?                                  20   your question -- to fairly answer your
21       A. Yes.                                         21   question, I have no -- I don't know why. I
22       Q. Why?                                         22   know there were some accusations, but I don't
23       A. I ran for sheriff in '06                     23   know why in the end --
                                               Page 23                                                  Page 25
 1   against -- it was myself and the chief that          1        Q. What have you heard? And I
 2   was in Moundville is the sheriff now. Him and        2   sympathize with what you're saying because
 3   I ran against each other, the one -- the guy I       3   when a girl breaks up with you, you don't know
 4   work for now. And so when that -- when he            4   why. You just know it's over.
 5   won, I just kind of went up there and applied        5        A. Yes, sir.
 6   for his job and got -- you know, took his job.       6        Q. What did you hear?
 7        Q. All right. He had been chief at              7        A. What I can offer you is originally
 8   Moundville?                                          8   when I was called into the mayor's office, he
 9        A. He had.                                      9   stated I had forged a document. And when I
10        Q. What's his name?                            10   rebutted that, then I was sent home on leave.
11        A. Kenneth Ellis.                              11   And then, you know, all -- everything else
12        Q. He's still sheriff; right?                  12   took place and they had a -- they had an audit
13        A. Yes, sir, he is.                            13   at the office by some sheriff out of Kentucky.
14        Q. And then you went to work for him           14   And I mean, you know, it was just a whole
15   in '16?                                             15   big -- I want to use the proper word, but it
16        A. Yes, sir, I think it was October            16   was just a whole messy thing.
17   of '16, yes, sir.                                   17           And then, you know, they set the
18        Q. All right. Why?                             18   due diligence here, what I call it, the
19        A. Because I was fired from                    19   hearing to go before the mayor and the
20   Moundville Police Department.                       20   Council. And of course I was there and
21        Q. Why were you fired?                         21   present. They didn't mention any -- any
22        A. Well, that's a good question.               22   reason. They didn't say this is why or
23   There was many accusations, but I don't know        23   anything like that. We just had -- you know,
                                                                                            7 (Pages 22 - 25)
                                         Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
                                              Page 26                                                Page 28
 1   we had our say and I was basically there            1   there when you were chief?
 2   anyway to clear my name because I knew my job       2        A. At maximum, we had -- at one time
 3   was futile. It was futile at the first four         3   we had eight, I had eight maximum.
 4   years. I wasn't trying to do that. I was            4        Q. You say you left in October of
 5   just trying to clear my name from things that       5   '16.
 6   had been said, so -- but nothing was said and       6        A. September.
 7   they took a vote and they decided to go in          7        Q. Okay. September of '16.
 8   another direction, and so here I am.                8        A. Yes, sir.
 9        Q. What was the document?                      9        Q. And you went to work for the --
10        A. It was a -- it was a reserve -- a          10        A. Sheriff's office.
11   test, so to speak, that the reserves took to       11        Q. -- sheriff's office in October?
12   say they could be reserves. It's -- I don't        12        A. That's correct.
13   even know how -- it's just like a two or three     13        Q. After October, did you learn about
14   little page test that they tested. And the         14   personnel changes at Moundville?
15   document that he had, which I only looked at       15        A. Like the new chief and that kind
16   it for this long, I mean, I was never afforded     16   of thing?
17   the opportunity to look at it. Well, you           17        Q. Anything.
18   forged it and, you know, blah, blah, blah.         18        A. Oh, yeah. Yeah. I mean, it's a
19   But I do know that it was a -- it was a test       19   little, small county. Yeah, of course we
20   for the reserves, some kind of aptitude test       20   knew. They got a new chief, new assistant
21   or -- you know, I didn't handle the reserves.      21   chief, new officers.
22   The assistant chief handled the reserves, so       22        Q. All right. Tell me, if you can,
23   it was an aptitude type, you know, test can        23   who worked in the Moundville Police Department
                                              Page 27                                                Page 29
 1   you do good as a reserve type thing. That's         1   in January of 2017 when the Mitchells were
 2   what that was.                                      2   killed.
 3       Q. What was the allegation, that --             3       A. That I know for a fact --
 4       A. The allegation was --                        4       Q. Right.
 5       Q. -- you signed somebody's name --             5       A. -- you know, I'm not going to
 6       A. Yes, the --                                  6   guess. I know they hired a new Chief Banks.
 7       Q. -- or took the test.                         7   No, scratch that because I don't -- I can't
 8       A. The allegation was that I had                8   remember if he was there yet or not. Keith
 9   forged the document. And I know that sounds         9   Burch.
10   crazy, but beyond that, I don't know.              10       Q. Spell that for me.
11       Q. Okay.                                       11       A. B-u-r-c-h. K-e-i-t-h, B-u-r-c-h.
12       A. I didn't see it again other than            12   He was the assistant chief. He was the acting
13   that first day when I was suspended. I didn't      13   chief, but I cannot remember when they hired
14   get to see the document again. They didn't         14   the chief so I don't want to say that without
15   show it to me in the hearing or the due            15   being very sure.
16   diligence hearing or anything, so I don't          16       Q. Was he your assistant chief?
17   know. I mean, I did get -- I did have it in        17       A. He was, yes, sir.
18   my hand in that office and looked at it but,       18       Q. Okay.
19   you know, I don't know what he was insinuating     19       A. Timothy Dillard.
20   I forged or whatever. But that was the case.       20       Q. All right.
21       Q. Was it discussed in the hearing?            21       A. Lamarcus Mayes.
22       A. No.                                         22       Q. Is that M-a-y-s?
23       Q. How many police officers were               23       A. M-a-y-e-s. Daniel Pence.
                                                                                          8 (Pages 26 - 29)
                                        Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
                                               Page 30                                               Page 32
 1        Q. P-e-n-c-e?                              1        someone who worked there, but I can't -- my
 2        A. Correct. And Tommy Muckenfuss.          2        mind is -- you know, it's so hard to --
 3        Q. Help me out.                            3             Q. Sure. Who was the -- while you
 4        A. M-u-c-k-e-n-f-u-s-s.                    4        were chief --
 5        Q. So you're sure of these five?           5             A. Yes, sir.
 6        A. I'm sure of those five, yes, sir.       6             Q. -- who was the custodian of
 7   But I'm not sure -- because, you know, I        7        evidence for your department?
 8   didn't -- there's a lot of animosity there, so  8             A. That would have been myself. That
 9   I didn't really -- I wasn't on the inner        9        would have been the chief.
10   circle --                                      10             Q. Okay. Did you have a safe or a
11        Q. Sure.                                  11        lockbox or something?
12        A. -- of what was going on. It's          12             A. We had a -- at one time Moundville
13   just everything I heard on the outside was -- 13         had a jail. And when that jail closed, we
14   but I'm sure they were there because they were 14        took that jail. So there was three
15   there when I was there and I know they were 15           independent cells and we took that and used
16   still there, so -- now, they were employed     16        that for evidence.
17   there. I don't know if they had anything to    17             Q. Sure.
18   do with any part of what you asked me. They 18                A. So it had a big metal door on it
19   were employed with Moundville at the time. 19            and cell doors. And then inside each one had
20        Q. Did any of these other four hold       20        a little locker for each officer. So that's
21   any rank?                                      21        how that was -- and if they needed something,
22           MR. GAILLARD: Are you asking at 22               you know, I had the key. We got the evidence
23   the time of January 2017 or --                 23        out and --
                                               Page 31                                               Page 33
 1       A. Yeah.                                         1       Q. You had the only key?
 2       Q. (BY MR. MCCULLEY:) Yes.                       2       A. I did have the only key, yes, sir.
 3       A. Other than Burch, I don't think               3       Q. Okay. But they had separate areas
 4   anybody held any rank other than Chief Burch.        4   inside?
 5       Q. Were these guys all there when you            5       A. They did.
 6   were there?                                          6       Q. Okay.
 7       A. Yes. Timothy Dillard was there a              7       A. They did.
 8   very short time after I arrived. Yeah, they          8       Q. But in order to preserve the chain
 9   were all there when I was there.                     9   for evidentiary purposes, you kept the only
10       Q. Did they hold any rank while you             10   keys?
11   were there?                                         11       A. Yes, sir.
12       A. No, other than Chief Burch.                  12       Q. Okay. Describe for me the
13       Q. Okay. And you said the maximum               13   physical facilities of the police department,
14   size while you were there was eight?                14   and the question I have written down to ask
15       A. Yeah. I think at one point                   15   you is, did you have an office? But I'd
16   between 2006 and '16, I had had eight               16   really like a little more than that.
17   employees at some point but I can't remember        17       A. Okay. We had the old library, so
18   when and I don't -- you know, things were so        18   the physical -- it was in the corner of the
19   fluid and changed.                                  19   city hall, attached to the city hall, a part
20       Q. Were some of them part time?                 20   of the city hall. When you came into our
21       A. We cut out part time in probably             21   department, to the right was my office. Then
22   2011, so I don't think after that we ever had       22   there was a small clerk's office, Ms. Sparks.
23   any part time. And I'm sure I'm forgetting          23       Q. Is that a police clerk?
                                                                                          9 (Pages 30 - 33)
                                        Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 34                                                Page 36
 1        A. That is a police clerk, yes, Ms.             1   department.
 2   Sparks. There's a records room behind her or         2       Q. Who's responsible for changes to
 3   a file room, let me say that. And then to the        3   it?
 4   left were officers' little cubicles. Then I          4       A. Well, you know, at the time if
 5   had an assistant chief's office and a                5   there was any changes in the police
 6   sergeant's office.                                   6   department -- let me say this, if there was
 7        Q. Okay. Who was the sergeant?                  7   any changes in the police department, it
 8        A. Well, I had a couple. At one time            8   should have been my responsibility to do that.
 9   Landry Donaldson was a sergeant. And before          9       Q. So if there were changes, you
10   that Jason Hughen I believe was the sergeant.       10   would have made them?
11        Q. Spell his last name for me.                 11       A. Not necessarily.
12        A. H-u-g-h-e-n.                                12       Q. Who would have made them?
13        Q. Okay. This policy and procedure             13       A. Well, I mean, the mayor could have
14   manual that you read before you came today, is      14   made a change. I mean, he has the authority
15   that the only manual that you had at the            15   to make a change.
16   police department?                                  16       Q. Right.
17        A. Well, that -- like I said, some of          17       A. I'm assuming attorneys could have
18   that, yes. That is the basic layout and type        18   made changes in it, but --
19   of manual that we had and we run off                19       Q. But if they do that, you'd know,
20   directives, you know, where we may -- I may         20   as chief?
21   put out a directive that would count as             21       A. I'm suppose to, yes, sir.
22   overridden or -- you know, we -- that's how we      22       Q. All right.
23   ran the department is by directive --               23       A. That should be something that I'm
                                               Page 35                                                Page 37
 1       Q. Okay.                                         1   supposed to know.
 2       A. -- so --                                      2       Q. Is there a police commissioner on
 3       Q. Because they were more responsive?            3   the city council?
 4       A. Well, sometimes things you have to            4       A. I don't think there's any -- I
 5   do now. You know --                                  5   don't know how they officially handled that.
 6       Q. Right.                                        6   At one time there was a police committee and
 7       A. -- sometimes -- or sometimes                  7   it had like a couple of council members on it.
 8   things have to fluidly change because                8   They changed -- it changed from time to time,
 9   something might not be -- something might have       9   but I don't know what the official -- I don't
10   changed legally or whatever, so you have --         10   know if they officially had a police
11       Q. Right.                                       11   commissioner or a police just for that.
12       A. -- to make sure that's known.                12           They had one for the fire
13       Q. Who drafted this?                            13   department and one for the street -- a couple
14       A. I'm not sure. I don't know who               14   for the street department that handled, I
15   drafted that. I'm not really sure.                  15   guess, you know, things that needed to be
16       Q. Do you know if it was drafted by a           16   handled if you had to go to somebody.
17   police department employee?                         17       Q. With whom on the council did you
18       A. I don't.                                     18   have the most direct contact?
19       Q. Do you know whether it was drafted           19       A. I had contact -- at one time I
20   by a member of the city council?                    20   probably had contact with all of them. I
21       A. I don't. I can't say. I didn't               21   don't think I directly had just one council
22   draft it so -- I mean, I didn't physically          22   member that I went to. You know, there were
23   write that -- write that manual for the police      23   several of them. Just depending on the
                                                                                         10 (Pages 34 - 37)
                                         Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 38                                                 Page 40
 1   problem or what the situation was may have           1   have ran the investigation. But I cannot for
 2   been the one I approached. I don't -- you            2   the life of me remember if he was there in --
 3   know, I --                                           3   I don't want to put him there if he wasn't
 4       Q. Did you interact more with Mayor              4   there and I can't remember when they hired
 5   Lester?                                              5   him. Because it was -- you know, a couple of
 6       A. Yeah. Yes. Yes, sir. Of course,               6   months they went through the process, so I
 7   you know, I answered to him directly. He was         7   can't remember but I'm believing he was. I
 8   over day-to-day operations. You know, if             8   believe he was there, Chief Banks.
 9   you're -- yes, I had -- I -- when I had              9       Q. Okay. And I understand you don't
10   something going on or something was going to        10   know who ran the investigation.
11   be put to me or put to change or whatever,          11       A. No, sir, I do not know who ran the
12   yes, I would go through the mayor.                  12   investigation for sure.
13       Q. Right. And was he mayor when you             13       Q. But you believe that Moundville --
14   left?                                               14       A. Well, I would believe that because
15       A. He was, yes, sir.                            15   it was in their jurisdiction and, you know,
16       Q. Tell me again why you left.                  16   that would be --
17       A. I was fired in September of 2016.            17       Q. Okay. And if not Toby Banks, then
18       Q. And who's chief there now?                   18   we would guess Keith Burch; right?
19       A. Toby Banks.                                  19       A. Yes, that would be -- yes, that
20       Q. Does he use some version of this             20   would be a good assumption because he was
21   manual now, to the best of your knowledge?          21   acting chief or whatever. I don't know if
22       A. I assume he does, yes, sir.                  22   they actually officially made him acting
23       Q. Okay.                                        23   chief, but he was doing that capacity.
                                               Page 39                                                 Page 41
 1       A. I can't say that for sure because             1       Q. So in Hale County, the sheriff
 2   I don't have any part of the inner workings,         2   allows a city police department to
 3   but I'm sure he does.                                3   investigate?
 4       Q. What do you know about the                    4       A. Well, now with that being said,
 5   investigation into the Mitchell's murders?           5   the sheriff's department had some part in
 6       A. Zero. I've never had -- I don't               6   that, but I don't know. You asked me
 7   know any -- I've never had any kind of               7   infinitive, definite, but I don't know. I
 8   dealings with the investigation whatsoever. I        8   know that the sheriff's investigator was
 9   didn't -- I don't -- you know, I don't have --       9   there. I know that. But to what extent that
10   I don't know any of the official stuff. I've        10   he had -- you know, and I can't say that the
11   never seen any of the official stuff other          11   sheriff's department led the investigation
12   than these documents that we're discussing          12   because I don't know that.
13   now. I don't know who did what other than           13       Q. Sure.
14   maybe seeing them on TV or just knowing that,       14       A. I've never seen anything to do
15   you know, he took the pictures or what because      15   with that.
16   I didn't know that, but --                          16       Q. Well, I'm just going on my
17       Q. Did you go to the scene?                     17   experience.
18       A. No, sir.                                     18       A. Right. Right. You know, our
19       Q. Do you know who ran the                      19   sheriff -- our sheriff allows -- he doesn't
20   investigation?                                      20   step on toes. He offers his assistance as
21       A. I -- see, that's the -- I can't              21   help, whatever we can do. But he's never
22   remember if -- let me say this. If Chief            22   going to go in and say, hey, that's mine.
23   Banks was there at the time, then he would          23   He's not going to do that especially if those
                                                                                           11 (Pages 38 - 41)
                                        Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
                                               Page 42                                                 Page 44
 1   people are capable. I mean, he's just not            1   didn't have it in their possession. But it
 2   going to do that, you know.                          2   wasn't confiscated. That's kind of an
 3       Q. Okay.                                         3   official term, whereas we filled -- I mean --
 4       A. You know --                                   4       Q. Tell me about that distinction
 5       Q. That would have been Sheriff                  5   that you're making in your mind.
 6   Ellis?                                               6       A. The distinction I'm making in my
 7       A. Yes, sir.                                     7   mind is that when -- if an arrest is made and
 8       Q. And who was the investigator, if              8   the weapon is not used as evidence, the weapon
 9   you know?                                            9   is not being condemned or confiscated, it's
10       A. Lieutenant Jeames.                           10   not on the person of the person being
11       Q. Spell that.                                  11   arrested, you know, if it's taken from a house
12       A. Or at the time -- it may have been           12   or something like that via warrant, then we
13   Sergeant Jeames at the time. I don't                13   can -- then that's what I consider to be
14   remember. Jeames, J-e-a-m-e-s.                      14   confiscated.
15       Q. Is he still with the sheriff's               15       Q. All right.
16   department?                                         16       A. The distinction is if we just take
17       A. He is. He's a lieutenant with the            17   the weapon for safekeeping because we arrested
18   sheriff's office, yes.                              18   someone, we either don't want the weapon to
19       Q. Based on what you've told me --              19   get stolen or we don't want -- you know, we
20       A. Yes, sir.                                    20   don't want a rifle sitting outside if we
21       Q. -- some of my next questions                 21   arrest somebody that's hunting. So that
22   aren't going to make any logical sense.             22   weapon is taken into custody but it's not
23       A. Yes, sir.                                    23   necessarily confiscated or moved upon legally
                                               Page 43                                                 Page 45
 1       Q. But I'm going to ask them                     1   in the court to keep it.
 2   anyway --                                            2       Q. Okay. All right. Do you know
 3       A. Sure.                                         3   whether the pistol that Gray used to kill
 4       Q. -- because we're taking testimony.            4   Paige and Kaci Mitchell was ever in the
 5       A. Yes, sir.                                     5   custody of the Moundville Police Department?
 6       Q. Do you agree that Brad Gray shot              6       A. That's an -- let me say this. How
 7   and killed Paige and Kaci Mitchell?                  7   can I put this? I'm not sure -- yes, there
 8           MR. GAILLARD: Object to the form             8   was a pistol taken from Brad Gray that was in
 9   of the question. You can answer.                     9   custody of the Moundville Police Department at
10       A. Yes.                                         10   one time, but I'm not sure if we're talking
11       Q. (BY MR. MCCULLEY:) Do you agree              11   about the same pistol, so it's hard for me to
12   that Gray killed Paige and Kaci Mitchell using      12   distinguish whether the pistol you're
13   a pistol that the Moundville Police Department      13   referring to killed her was the same pistol
14   had confiscated and later returned to him?          14   that we had in custody.
15           MR. GAILLARD: Same objection.               15           Yes, we did have a -- there was a
16       A. No, sir, I don't agree, they                 16   pistol of some kind that was in custody from
17   didn't confiscate it. But I do agree that the       17   an arrest they made with Brad, yes. That -- I
18   pistol was used, to my knowledge. I don't           18   agree with that, but I don't know if it's the
19   know that for a fact, but I don't -- I don't        19   same pistol. I want to clarify that because I
20   believe it was ever confiscated. That term --       20   never -- nobody has ever showed -- I don't
21   I'm not saying --                                   21   know. I wasn't privy to the investigation.
22       Q. Okay.                                        22   All I have is just what I've read and what
23       A. -- we -- I'm not saying they                 23   someone said, you know, what, you know,
                                                                                           12 (Pages 42 - 45)
                                        Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
                                               Page 46                                                  Page 48
 1   someone said about it.                               1       A. I don't remember an exact date,
 2        Q. Okay. Then you would agree that              2   but what -- as far as the arrest. But I was
 3   at some point in time a pistol was taken from        3   in the store when I came back from conference,
 4   Brad Gray into custody?                              4   a day or two after I had come back from
 5        A. I would -- I would agree that a              5   conference and he was in there and he was very
 6   pistol was taken from Brad Gray's property and       6   boisterous and loud. He was very angry that
 7   placed in custody of the Moundville Police           7   they had taken a pistol from him out of his
 8   Department, yes, sir.                                8   house. He was arrested outside. They went in
 9        Q. And you would agree that it was              9   his house and got the pistol. He was very
10   returned to him?                                    10   angry that they done that, said they didn't
11        A. I would agree with that, yes,               11   have the right to do that and, you know, I'm
12   sir --                                              12   going to sue you and blah, blah, blah. And,
13        Q. Okay.                                       13   you know, I had to calm him down, told him,
14        A. -- it was.                                  14   look, let me check into it, let me see what's
15        Q. All right. Do you know when it              15   going on and we will rectify the situation,
16   was taken from him?                                 16   whatever that may be. So that's how it
17        A. It was taken -- to the best of my           17   started. That's how...
18   knowledge, the time of arrest --                    18       Q. And how long was that after his
19        Q. Is it in there (pointing)?                  19   arrest?
20        A. -- would have been I believe July           20       A. That date was -- the reason I
21   of 2015.                                            21   remember is because I had just come back from
22        Q. All right.                                  22   conference in August, and I had come into the
23        A. Let me make sure. (Reviewing                23   store to get -- this is going to sound stupid,
                                               Page 47                                                  Page 49
 1   document.) Yeah, it looks like July of 2015.         1   but I missed the coffee. The coffee down on
 2       Q. Okay. And can you tell from any               2   the beach is all terrible. So that's how I
 3   of these documents or do you know when it was        3   remember that. He came in -- I can even tell
 4   returned to him?                                     4   you, it was probably around nine o'clock in
 5       A. I do. It was returned probably                5   the morning because he worked for a company
 6   the second week of August of 2015. That's a          6   that came in that store every morning. All
 7   rough guesstimate, but, yeah, it's right in          7   those guys come in about 9:00 in the morning
 8   there within a few days.                             8   on break. And so there was a line of those
 9       Q. So it's your testimony that it was            9   guys there and that's when he went to, you
10   returned to him prior to his conviction?            10   know, raising Cain with me.
11       A. Yes, sir.                                    11           So that's when I kind of started
12       Q. Who returned it to him?                      12   looking at what happened because I wasn't
13       A. That was me. I did.                          13   aware of every arrest that was made.
14       Q. Who arrested him?                            14       Q. Sure.
15       A. It looks like Lamarcus Mayes,                15       A. But that's when I kind of started
16   Officer Mayes. He got the warrant. He did           16   looking into what it was and what happened and
17   the deposition, so it looks like he arrested        17   how -- you know, how it went down.
18   him. He also did the initial incident/offense       18       Q. Can you tell me about how long
19   report, it appears.                                 19   after the arrest that was?
20       Q. You didn't arrest him?                       20       A. After the arrest?
21       A. No, sir.                                     21       Q. Right.
22       Q. Okay. When did you learn that he             22       A. He was arrested in July and this
23   had been arrested?                                  23   was August. I don't know, a month?
                                                                                           13 (Pages 46 - 49)
                                         Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
                                               Page 50                                                Page 52
 1       Q. Okay.                                         1   pistol. All right. The pistol was in the
 2       A. Maybe. You know, something close,             2   house. We went in the house. It's basic
 3   but I can't give you an exact date.                  3   police stuff, no search warrant. You can't --
 4       Q. So he was still hot about it a                4   you know, we already had situations going on
 5   month later?                                         5   prior to that with lawsuits, so I disagreed
 6       A. Oh, yeah. Yeah. And, you know,                6   with the way they took the pistol. So, in
 7   he was hot before that. He just didn't get to        7   other words, we didn't have any legal reason
 8   me, you know.                                        8   to keep the pistol. There was zero legal
 9       Q. In that investigation Paige                   9   reason to keep it. It wasn't taken off of
10   Mitchell made a statement. Did you go through       10   him. It wasn't used as evidence. It wasn't
11   that file at some point?                            11   being confiscated. So they didn't have a
12       A. I'm sure I did. I can't sit here             12   legal reason to keep it.
13   and say, yeah, I remember, but I'm sure I did.      13           So that's -- when I say I got it
14   When I was looking into, you know, what the         14   back from Landry, that's how it was returned.
15   situation was, this would have been the way I       15   It had to come from him. And he was --
16   would have found out.                               16       Q. Where did he have it?
17       Q. And you wouldn't have had the                17       A. I don't know. He just -- he just
18   court records, but you would have had the           18   brought it and gave it back to me.
19   police department --                                19       Q. To your knowledge, it wasn't in
20       A. Right.                                       20   the lockup?
21       Q. -- records --                                21       A. No. To my knowledge, it was not
22       A. Right.                                       22   in the lockup.
23       Q. -- right?                                    23       Q. At that point in time, was your
                                               Page 51                                                Page 53
 1        A. Just the police report and, you              1   department permitting officers to patrol solo?
 2   know, talked to the assistant chief or talked        2       A. I'm sorry. Do what?
 3   to whoever it was that I might have talked to        3       Q. Were they permitted to patrol solo
 4   and just kind of get the story, find out             4   or their shift solo without another officer?
 5   what's going on.                                     5       A. Yes. Yes.
 6        Q. And that would have been in                  6       Q. Okay.
 7   August, early August?                                7       A. Yes.
 8        A. Yes. Well, middle of August.                 8       Q. But was it also common for two to
 9   Yes, sir. Yes, sir, that would have been.            9   be on duty at the same time?
10        Q. To the best of your knowledge, was          10       A. It was. It was sometimes more
11   Lamarcus Mayes there by himself?                    11   than that. You know --
12        A. To the best of my knowledge, Mayes          12       Q. Sure.
13   was there by himself, according to the              13       A. -- it's a small place and
14   paperwork. Now, Landry Donaldson ended up           14   sometimes guys just worked over just so they
15   with the pistol because I actually got it back      15   could work over, you know.
16   from him. Now, how that --                          16       Q. Sure.
17        Q. You got it back from Landry                 17       A. Yeah, it's common. They're -- you
18   Donaldson?                                          18   know, and I don't -- you know, I would sit
19        A. He -- I went to him, yes. Let me            19   here and tell you, but I don't know for a fact
20   tell you how -- let me explain this.                20   if Donaldson was on the scene or not at the
21        Q. Okay. Do, please.                           21   time of the arrest. I don't know that.
22        A. When I looked at this, I had some           22       Q. Do you know who went in the house?
23   real concerns about the way we took the             23       A. According to this report right
                                                                                         14 (Pages 50 - 53)
                                         Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 54                                                 Page 56
 1   here, it was Mayes.                                  1   anyway, I didn't need a lawsuit.
 2       Q. I want to make sure I get this                2           So after I looked at it, and as
 3   point. It's your testimony here today that           3   the chief of police I made the determination,
 4   the pistol was not evidence in that                  4   hey, you know, we don't have any legal reason
 5   misdemeanor that --                                  5   to keep the gun, none. So we returned it.
 6       A. That's correct, that they never               6       Q. Do you know where the -- I think
 7   used it as evidence. They never used it as --        7   Brad Gray was charged with harassment, DV?
 8   they never tried to confiscate it at all. My         8       A. Yes, sir, third.
 9   understanding was the pistol was taken because       9       Q. Do you know where that happened?
10   it was laying there and they didn't want            10       A. Other than just reading the
11   nothing to happen to it.                            11   report, I don't. It looks like she was at Mr.
12       Q. And it's your testimony that it              12   Gray's residence. It happened at his home.
13   wasn't in the City's lockup for evidence?           13       Q. Was that about a car?
14       A. No, that is not my testimony,                14       A. Yes, went to residence to get her
15   because I'm telling you, my testimony is I          15   vehicle and other belongings, yes, sir.
16   don't know.                                         16       Q. Do you recall whether he used the
17       Q. Well, if you had the only keys to            17   pistol in the commission of that offense?
18   the evidence lockup, wouldn't you know if           18       A. I don't.
19   that's where it came from?                          19       Q. Is there anything in that --
20       A. I would.                                     20       A. There is. It states in here that
21       Q. Okay. Fair enough.                           21   he was in possession of a pistol at the time
22       A. My assumption is that the weapon             22   and had it in a holster and kept saying he was
23   came out of Landry's office if you're looking       23   going to harm her.
                                               Page 55                                                 Page 57
 1   for where it was brought from. I didn't see          1        Q. Okay. And that's her statement;
 2   him bring it from there, but I'm assuming            2   right?
 3   that's where it was.                                 3        A. That's her -- well, Officer Mayes
 4       Q. Where does Landry Donaldson live?             4   wrote it in the deposition. So is it her
 5       A. Where does he live?                           5   statement? I think there's one -- see if that
 6       Q. Yes.                                          6   says the same -- yes, she signed it, but
 7       A. In Moundville.                                7   Officer Mayes wrote it.
 8       Q. Okay. Is he still on the police               8        Q. So there was a pistol used?
 9   department?                                          9        A. No, there was -- he was in
10       A. He is. He came back. He went to              10   possession of a pistol.
11   the sheriff's office for a while and then he        11        Q. Right.
12   came back or went back.                             12        A. It doesn't say anything about him
13       Q. Did you ask him to bring you the             13   using it to do anything.
14   gun?                                                14        Q. It sounds like what happened was
15       A. Yeah. Yeah. I mean, I don't know             15   that he was able to put it in the house before
16   my exact wording, but, yeah, I'm sure I did.        16   the police got there.
17   Because at the point when I decided that we         17        A. I'm not sure.
18   had not -- we didn't have any legal reason to       18        Q. I mean, that would explain that,
19   keep it and we had -- and, you know, that was       19   wouldn't it?
20   really a gray area whether we even took it          20        A. It's possible, yeah. I mean, he
21   legally or not to start with. That was really       21   could have put his pistol in the house.
22   a concern of mine because I -- you know, a          22        Q. And Donaldson or Mayes may have
23   fellow that's trying to hold onto his job           23   felt justified in going in and getting it?
                                                                                           15 (Pages 54 - 57)
                                        Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
                                               Page 58                                                Page 60
 1        A. Yeah. And I'm not saying that                1   concern was with Brad fussing like he was, he
 2   they -- you know, I'm certainly not saying           2   had a valid point that they had no reason to
 3   that they didn't feel justified. I'm saying          3   go in his house and get his pistol. He didn't
 4   what's legal and what's not.                         4   have it on him when they arrested him. And
 5        Q. Right.                                       5   even though someone accuses you of something,
 6        A. And as a chief, you know, that's             6   it's not a conviction. So I have to weigh in
 7   all I can determine. I don't have the luxury         7   on all of that as well. Just because someone
 8   of saying I don't think he ought to have it or       8   accuses you of doing something doesn't mean
 9   I think he ought to have it.                         9   you can't. And it's not illegal for him to
10        Q. I'm right there with you.                   10   have a pistol in a holster on his side on his
11        A. Once I find out about it, I have            11   property. So I had to take all of that into
12   to handle it.                                       12   question when I made my decision.
13        Q. I'm right there with you. I'm               13        Q. Now, I may have asked you this
14   just wondering in my mind whether there may         14   before.
15   have been -- and I don't know there's a             15        A. Yes, sir.
16   question here. I'm just -- do you think it          16        Q. I did. You said that you're in
17   could have been evidence?                           17   charge of evidence.
18           MR. GAILLARD: Object to the form.           18        A. Yes, sir.
19        Q. (BY MR. MCCULLEY:) Yeah. Let me             19        Q. Or were.
20   just restate that. Do you think the pistol          20        A. Were.
21   could possibly have been used as evidence?          21        Q. If you'll look one more time --
22        A. It was never --                             22        A. Sure.
23           MR. GAILLARD: Same objection. Go            23        Q. -- at that court record --
                                               Page 59                                                Page 61
 1   ahead. I'm sorry.                                    1       A. Sure.
 2       A. It was never booked in though.                2       Q. -- when was he convicted of
 3       Q. (BY MR. MCCULLEY:) Okay.                      3   domestic violence?
 4       A. So my assumption would be no.                 4       A. Let me look. Is that in here?
 5       Q. Did you have a list of evidence               5   (Reviewing document.) Is that what I'm
 6   that's booked in?                                    6   looking for? 8 September; is that right?
 7       A. Yeah. They have a audit list they             7           MR. GAILLARD: 2015.
 8   kept per -- per officer.                             8       A. 2015.
 9       Q. If they had put it on the list and            9       Q. (BY MR. MCCULLEY:) Were you in
10   put it in the lockup, would that have changed       10   court then?
11   your mind about whether it was evidence?            11       A. I was not.
12       A. Not necessarily, no, sir. I mean,            12       Q. When did you learn about this, his
13   based on the -- based on the information that       13   conviction?
14   I had at the time and based on -- because the       14       A. I don't know that -- I don't know
15   whole situation was based on the way that they      15   that I did. I don't know that I did learn of
16   got the pistol. If we want to get evidence          16   his conviction. You know, it happens a lot.
17   inside somewhere, if we want to get evidence,       17   We don't -- I mean, I don't necessarily track
18   we get a search warrant. We don't walk in and       18   every case especially if it's not eventful.
19   get it. That's just not -- we cannot do that.       19       Q. Who would have been the police
20   And that draws a whole bunch of ire in the          20   officer that appeared to testify? Would that
21   police department when you start doing things       21   have been Mayes?
22   like that.                                          22       A. Yes, it would have been. He did
23           So, you know, that was my main              23   the affidavit -- I mean, the deposition. He
                                                                                          16 (Pages 58 - 61)
                                         Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 62                                                Page 64
 1   did the --                                           1   physically tracking the case through court, we
 2         Q. Do you know whether he was in               2   did not. It was each officer's responsibility
 3   court when Gray pled guilty?                         3   to follow up on their cases and know what
 4         A. I don't know that for sure. And             4   happened and what the disposition of the case
 5   I'll tell you something, he was probably             5   was.
 6   there.                                               6       Q. Each officer?
 7         Q. Why do you say that?                        7       A. Yes, each officer that had a case
 8         A. Well, because I mean, we get a              8   followed --
 9   subpoena if something is going on, so I'm just       9       Q. You think this is Mayes' case?
10   saying he's probably there.                         10       A. Well, this particular -- this
11         Q. But you don't get --                       11   particular incident as I'm looking at it here
12         A. But he doesn't -- we don't                 12   is Mayes' case, absolutely. It's a -- it's a
13   necessarily -- to be honest with you, we don't      13   DV 3 harassment arrest. That's kind of a
14   necessarily have to agree with these plea           14   common thing nowadays, back then as well.
15   agreements. You know, sometimes they're done.       15   And, yeah, it appears to me that he made the
16         Q. Do Moundville police officers go           16   arrest, that he got the warrant and filled out
17   for every defendant's appearance whether it's       17   the deposition for the clerk. It appears like
18   a trial or a first appearance or whatever?          18   he did the initial IO, so this would be his
19         A. At the time that I was chief, we           19   case.
20   only -- we only went to court when we were          20       Q. But you knew in August of 2015
21   subpoenaed or called by the ADA and said, hey,      21   that Gray had been charged with domestic
22   you need to be there tomorrow.                      22   violence?
23         Q. Okay.                                      23       A. Yeah, I found out when he --
                                               Page 63                                                Page 65
 1       A. Whether that happened in this                 1        Q. When you got back?
 2   case, I can't say.                                   2        A. Yeah, when he was fussing at me
 3       Q. Right. And you don't know whether             3   about that gun.
 4   you found out about the conviction until you         4        Q. And you knew at that time that the
 5   got sued --                                          5   case was pending?
 6       A. Right.                                        6        A. From that point on, yes --
 7       Q. -- right?                                     7        Q. Right.
 8       A. I can't honestly say that I knew              8        A. -- of course I did.
 9   even -- that he was even convicted at all of         9        Q. But you didn't follow up to see
10   that.                                               10   whether he was convicted or turned loose or
11       Q. Do you know if the department,               11   whatever?
12   when you were chief, had any policy or              12        A. I didn't because there was other
13   procedure for tracking cases in the district        13   things that happened in between that time in
14   court after y'all made them?                        14   there, you know, just -- I just didn't follow
15       A. No, it was -- no, sir, there was             15   up with it.
16   no policy. It was -- it was understood by           16        Q. What things?
17   meetings and that kind of thing that you            17        A. Just -- just, you know, police
18   followed up on your cases. You need to know         18   life, things that went on and I just didn't
19   what happened because if you don't, you know,       19   follow up on the case.
20   I would always explain to the officers that it      20        Q. Unrelated to this?
21   will be gone in the by and by, you know, if         21        A. Unrelated to that.
22   you don't keep up with your cases.                  22        Q. Okay.
23           Tracking of the case as far as              23        A. Plus it was another officer's case
                                                                                          17 (Pages 62 - 65)
                                         Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
                                             Page 66                                                 Page 68
 1   to follow up on. So if there would have been 1             A. No, sir.
 2   any question, I would have just went to that    2          Q. You know there are several state
 3   officer.                                        3      statutes that apply to possession of handguns
 4       Q. Is that in this manual, that it's        4      by individuals convicted of domestic violence;
 5   his job to follow up with it, this police       5      correct?
 6   procedure manual?                               6          A. I'm aware of statutes, yes.
 7       A. I don't know if it's in that             7          Q. Yes. Were you aware of them at
 8   manual or not. But we didn't have anything to 8        that time that you returned the handgun?
 9   my knowledge at the time, unless it was in      9          A. Specific statutes?
10   place before I came. And, you know, I just 10              Q. Yeah.
11   have to be honest. There was nothing in there 11           A. At the time I returned the handgun
12   that said we followed up on cases. It was by 12        for that charge, there was no specific -- I
13   directive or via meeting, you know, just, hey, 13      mean, there was no -- nothing in place that
14   this is the way we need to do things.          14      said he couldn't get it back.
15       Q. I guess y'all had your fair share       15          Q. There was no --
16   of domestic violence cases?                    16          A. I mean, I don't know -- it's kind
17       A. Yes, sir.                               17      of a broad question.
18       Q. Was anybody else involved in the        18          Q. Well, what we've agreed on
19   discussion about the return of the gun other 19        today --
20   than you and Landry Johnson?                   20          A. Yes, sir.
21       A. Donaldson.                              21          Q. -- I think based on your --
22       Q. Donaldson.                              22          A. Yes, sir.
23       A. Say that again. Was there anybody 23                Q. -- testimony is that you returned
                                             Page 67                                                 Page 69
 1   else involved in the returning of it or --         1   it before he was convicted?
 2       Q. In the discussion about the                 2        A. Yes, sir. Yes, sir.
 3   returning of the gun. I know that you were         3        Q. All right. And any state statute
 4   involved and Landry Donaldson --                   4   would only apply to people who had
 5       A. Well, I'm sure I discussed it with          5   convictions; correct?
 6   probably the assistant chief. And I'm not          6        A. Yes, sir. I haven't refreshed
 7   sure if I discussed it with Mayes or not           7   myself on that statute, but, yes, sir.
 8   because it was not in his possession, but I'm      8        Q. Were you aware that there was a
 9   sure I did.                                        9   scheme of state statutes that applied to
10       Q. What about the mayor?                      10   people who had been convicted of domestic
11       A. No.                                        11   violence?
12       Q. No?                                        12           MR. GAILLARD: Object to the form.
13       A. No. He wouldn't have had anything          13        A. At the time -- at the time that
14   to do -- I mean, you know, he wouldn't have       14   we're discussing the pistol getting back, I
15   had anything to do with it.                       15   mean, of course from then on -- now I'm aware
16       Q. Did he ever talk to you about the          16   of a lot now. But are we referring to the
17   whole domestic violence arrest or any of that?    17   time that the pistol was returned?
18       A. No.                                        18        Q. Yes.
19       Q. Okay. Did you ever consult him             19        A. I was not aware of any statute
20   about whether to return it?                       20   that would -- that would keep him from owning
21       A. No, sir.                                   21   a firearm. I don't -- I'm trying to answer it
22       Q. Have you ever asked anybody else           22   right, but I don't --
23   to return it?                                     23        Q. Okay. State or federal?
                                                                                        18 (Pages 66 - 69)
                                      Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
                                            Page 70                                               Page 72
 1       A. State or federal. If there was a        1    you believe that pistol fits within the
 2   federal statute, I wasn't aware of it.         2    definition of firearms contained in the
 3       Q. Okay. And you didn't follow up on       3    statute?
 4   the court case to see whether he was           4            MR. GAILLARD: Object to the form
 5   convicted; correct?                            5    of the question. Which statute are we
 6       A. Correct. Yes, sir.                      6    referring to?
 7       Q. And you don't know whether Mayes        7            MR. MCCULLEY: The state statutory
 8   or Donaldson followed up on the court case to 8     scheme.
 9   see whether he was convicted?                  9            MR. GAILLARD: Okay. And that's a
10       A. I do not.                              10    pretty broad statement. Because even just the
11       Q. All right. And the department --       11    criminal codes are full of a lot of statutes
12   I'm just trying to make sure I've got this    12    or schemes.
13   right. The department has no policy itself to 13        Q. (BY MR. MCCULLEY:) Go ahead.
14   follow up on the disposition of domestic      14            MR. GAILLARD: So in fairness to
15   violence cases?                               15    the witness, if we're asking --
16       A. At that time?                          16            MR. MCCULLEY: Sure.
17       Q. Yes.                                   17            MR. GAILLARD: -- about a specific
18       A. I wasn't aware of one.                 18    statute and how to define something --
19       Q. Have you looked at the state           19            MR. MCCULLEY: Sure.
20   statutes since you got sued?                  20            MR. GAILLARD: -- you know, you
21       A. I'm sure at some point I did. I        21    might want to let him look at it.
22   can't recall the date, but I'm sure I did.    22        Q. (BY MR. MCCULLEY:) The state
23   Well, I have to look at those statutes in the 23    statutory scheme that applies to individuals
                                            Page 71                                               Page 73
 1   course of my job all the time, so I'm sure I    1   that have been convicted of domestic violence
 2   have.                                           2   describes firearms and says they can't have
 3       Q. Right. Do you contend that the           3   them. Is there some reason you contend that
 4   pistol that was returned to him is not covered 4    this pistol doesn't fit within that
 5   by the statute?                                 5   definition?
 6           MR. GAILLARD: Object to the form. 6                 MR. GAILLARD: Object to the form
 7       A. Say that again. I'm sorry.               7   of the question. Answer it if you can.
 8       Q. (BY MR. MCCULLEY:) The statute 8                  A. I'm not sure that I understand the
 9   talks about firearms.                           9   question. But I think what you're asking me
10       A. Right.                                  10   is that a firearm under the law -- under
11       Q. Do you contend that somehow the         11   that -- is that what you're asking me?
12   pistol that was returned to him was outside    12        Q. Exactly.
13   the statute?                                   13        A. Is that considered a firearm under
14           MR. GAILLARD: Object to the form 14         that domestic violence --
15   of the question. If you understand it, you     15        Q. Yes.
16   can try to answer.                             16        A. -- statute of a firearm?
17       A. At the time the pistol was given        17        Q. Yes.
18   back, that pistol nor Mr. Gray, the Moundville 18        A. Yes, that's a firearm, yes, sir.
19   Police Department nor myself had any legal 19            Q. All right. Have you ever returned
20   reason to keep it, if that's -- if that helps. 20   any sort of weapon to someone who was arrested
21   But there was no legal reason at the time the 21    and convicted?
22   pistol was returned to keep it.                22        A. Have I ever -- have I ever
23       Q. Maybe I can narrow it down. Do          23   returned a weapon?
                                                                                     19 (Pages 70 - 73)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                               Page 74                                                Page 76
 1       Q. To someone who's been both                    1   referring to the Moundville Police Department
 2   arrested and convicted?                              2   Procedural General Order.
 3           MR. GAILLARD: Object to the form             3       Q. Page 46?
 4   of the question.                                     4       A. Page 69, Ray versus Moundville 069
 5       A. I mean, that's -- I can't answer              5   was the --
 6   that. I don't know what the -- have I ever           6       Q. It's Bates stamped page 69.
 7   given a weapon back to someone that was a            7       A. Yeah, Bates stamped.
 8   convicted felon, convicted child molester? I         8       Q. Right.
 9   mean, that's -- you know --                          9       A. But from then on, it -- yes, it
10       Q. (BY MR. MCCULLEY:) Yeah.                     10   does.
11       A. -- any kind of conviction?                   11       Q. But you think the pages before
12       Q. Yes, sir.                                    12   that were there when you were there?
13       A. Have I ever given a weapon back to           13       A. It's really hard to say just
14   anybody --                                          14   without sitting down -- what this appears to
15       Q. Yes, sir.                                    15   be is a -- is a copy -- this -- a lot of this
16       A. -- that had any kind of                      16   appears to be something that was never
17   conviction? To my knowledge, no. I mean, I          17   enacted. This appears to be something that
18   would have to say that because I don't recall       18   was -- we were working on over the years and
19   everybody that I've ever given --                   19   it was never -- the reason I say that is
20       Q. All right.                                   20   because of the way it's laid out. This was a
21       A. -- something back to.                        21   policy manual that we were -- that we were
22           MR. MCCULLEY: Off the record.)              22   working on. I don't think it's ever been
23           (Whereupon, a short break was               23   voted on by the -- it may have been since I
                                               Page 75                                                Page 77
 1            taken.)                                     1   left. But at the time, I don't think so, but
 2       Q. (BY MR. MCCULLEY:) Mr.                        2   that's what I'm going to say it was.
 3   Robertson --                                         3        Q. So you're saying you didn't use
 4       A. Yes, sir.                                     4   this when you were chief?
 5       Q. -- we're curious whether the                  5        A. Right. I mean, there may be some
 6   change in the type font in this rules and            6   things in here that are very similar to the
 7   regulations manual from the police department,       7   things that we used, but I can't say that I
 8   page 1 through 45, are in some kind of Times         8   used this (pointing).
 9   Font, Times New Roman --                             9        Q. But you still had policies --
10       A. Uh-huh.                                      10        A. Yes, sir.
11       Q. -- or something.                             11        Q. -- in your department?
12       A. Uh-huh.                                      12        A. Yes, sir.
13       Q. And then this one is different.              13        Q. And you required your officers
14       A. Yeah, I don't know what this is.             14   to --
15       Q. Do you think this was added?                 15        A. Yes, sir.
16       A. I -- yes.                                    16        Q. -- follow them?
17       Q. Okay.                                        17        A. There were policies, yes.
18           MR. GAILLARD: When y'all say                18        Q. Okay.
19   "this", just for the record --                      19        A. Pertaining to lots of different
20           THE DEPONENT: Yeah.                         20   things.
21           MR. GAILLARD: -- we're referring            21        Q. All right. Well, the one I want
22   to the --                                           22   to ask you about is where you said that it was
23           THE DEPONENT: Yeah, we're                   23   each officer's job to follow up on their
                                                                                          20 (Pages 74 - 77)
                                         Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                              Page 78                                                  Page 80
 1   cases.                                              1        A. That's fair, yes, sir.
 2        A. Right.                                      2        Q. But you asked the question?
 3        Q. All right. Did you follow up on             3        A. Yes, sir.
 4   whether your officers were getting                  4        Q. Okay.
 5   convictions?                                        5        A. I mean --
 6        A. (Witness shaking head negatively.)          6        Q. Did you also ask, why do you have
 7        Q. Is that a no?                               7   it and not have it logged in as evidence?
 8        A. That's a no. Yeah, I'm sorry.               8        A. Well, at the time that I found out
 9   No.                                                 9   what was going on, that's when I started
10        Q. Well, the reason I ask that again          10   asking those questions.
11   it's based on my experience that supervisors       11        Q. Sure.
12   in law enforcement want to know if the patrol      12        A. So, of course, you know, why do we
13   officer's activity is productive. In other         13   have the gun? Well, it's for safekeeping. So
14   words, if you have an officer that's making a      14   that would explain to me why you didn't put it
15   hundred speeding arrests every week, you want      15   into evidence. That would, you know --
16   to know if he's getting convictions; right?        16        Q. So you didn't ask him that
17           MR. GAILLARD: Object to the form.          17   particular --
18        A. Not necessarily.                           18        A. I didn't.
19        Q. (BY MR. MCCULLEY:) No?                     19        Q. Okay. Tell me why you remember so
20        A. Not -- not necessarily.                    20   well that you returned it to him in August
21        Q. Okay. Before you returned the              21   while that case was pending.
22   weapon that had been taken from Brad Gray, did     22        A. Because of the eventful situation
23   you talk to the City attorney?                     23   that happened at that store. You know, and I
                                              Page 79                                                  Page 81
 1       A. Before --                                    1   knew -- like I said, there was just several
 2       Q. Before you --                                2   things that happened at that particular time
 3       A. I did not.                                   3   is why I remember that, you know, because he
 4       Q. Okay. Did you talk to the                    4   was raising Cain in front of a bunch of people
 5   district attorney?                                  5   in the store, you know, workers and stuff.
 6       A. I did not.                                   6   And I had to call him off to the side. And I
 7       Q. But you did read the arrest report           7   know what time -- I mean, when it was because
 8   before you returned it to him?                      8   I know when I got back from conference and I
 9       A. I'm sure I did, yes, sir.                    9   know why I was in the store. I mean, it was
10       Q. Okay. In the course of your                 10   just an eventful situation. You know, can I
11   investigation, did you ask Mr. Donaldson why       11   remember before that? Probably not. Or after
12   he went in the house and took it?                  12   that, I don't know. But that particular time
13       A. I'm not sure if I asked Mr.                 13   that's why, if you're asking me, that's the
14   Donaldson. That question was asked and it was      14   reasoning why I remember that.
15   told to me that -- just for safekeeping, just      15       Q. Okay.
16   so nothing would happen to it.                     16       A. Because it was just an eventful
17       Q. Who said that?                              17   deal.
18       A. It would -- it was either                   18       Q. Okay. Back to the policy that the
19   Donaldson or maybe Assistant Chief Burch told      19   arresting officers are supposed to follow up
20   me that. It's been five years. I don't --          20   on their own cases, how did they go about
21       Q. Maybe Mayes?                                21   doing that?
22       A. Could have been, yes, sir.                  22       A. Well, they just follow through the
23       Q. Okay.                                       23   courts. Once they get -- you know, it begins
                                                                                          21 (Pages 78 - 81)
                                        Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
                                               Page 82                                                Page 84
 1   with the initial report, the investigation,     1                MR. KINNEY: Same objection.
 2   either they're arrested or not, getting the     2            A. I would agree with that, but I
 3   warrant, producing themselves in court when 3            can't say that he had a weapon at a later
 4   they're subpoenaed and then deposition in the 4          date. We don't have the authority to go and
 5   case.                                           5        start checking everybody that's been
 6       Q. All right. And I guess I'm               6        convicted. You know, we don't have that --
 7   struggling with why this follow-up is not       7        you know, that's something in the courts.
 8   important to you as a chief.                    8            Q. (BY MR. MCCULLEY:) Okay. Did you
 9           MR. GAILLARD: Object to the form. 9              ever discuss the Mitchell's deaths with
10       Q. (BY MR. MCCULLEY:) That's not 10                  anybody at the sheriff's office?
11   really a question, is it? When you gave the 11               A. I mean, other than just telling
12   gun back to Brad Gray, you know that he's got 12         the sheriff that I had this deposition or
13   a pending case for domestic violence; correct? 13        something like that, because I don't know
14       A. When I gave him the gun back I          14        anything about the Mitchells deaths other than
15   knew he had been arrested, yes.                15        it happened.
16       Q. All right. Well, you checked to         16            Q. After the Mitchells died, did
17   see that it was still pending, that he hadn't  17        Sheriff Ellis discuss that with you?
18   been convicted; right?                         18            A. No.
19       A. Right.                                  19            Q. Okay. Were you ever asked to stay
20       Q. Okay. Isn't it true that if he's        20        out of the investigation?
21   convicted, he's unlawfully in possession of a 21             A. I mean, I wasn't -- I mean, I
22   weapon?                                        22        wasn't there to be in the investigation.
23           MR. GAILLARD: Object to the form. 23                 Q. Okay. So --
                                               Page 83                                                Page 85
 1   Answer it if you can.                                1       A. No, no one ever asked me to stay
 2        A. Say it one more time.                        2   out of the investigation but I wasn't there to
 3        Q. (BY MR. MCCULLEY:) Yeah. If he's             3   be in it.
 4   convicted of domestic violence, he is                4       Q. And who was the sheriff's
 5   unlawfully in possession of a weapon; correct?       5   investigator at the time?
 6           MR. GAILLARD: Object to the form             6       A. Lieutenant Jeames.
 7   of the question.                                     7       Q. All right. And he didn't ask you
 8        A. If he has a weapon.                          8   to stay out of it?
 9        Q. (BY MR. MCCULLEY:) Right.                    9       A. I wasn't -- I wasn't there. I
10        A. Right. Yeah, if he has one, yes,            10   wasn't employed there. I wasn't --
11   sir. He was caught with --                          11       Q. Well, you were at the sheriff's
12        Q. Well, you had given him one.                12   office then; right?
13        A. No. He -- no, sir. When -- the              13       A. Yes.
14   time that I gave him the weapon, there was no       14       Q. Okay.
15   legal reason to keep it. He could legally own       15       A. But -- but I never -- never -- he
16   a firearm. He had no -- there was no legal          16   never asked me to stay out of it, but I never
17   reason for the Moundville Police Department to      17   had anything to do with it.
18   keep that weapon.                                   18       Q. Right. He never discussed it with
19        Q. Well, I understand that part of             19   you?
20   your testimony. But if he's later convicted,        20       A. No.
21   then he can't have one; right?                      21       Q. Okay. Did you ever let anybody
22           MR. GAILLARD: Object to the form            22   know that you had returned the pistol to Gray?
23   of the question.                                    23       A. The clerk would have known because
                                                                                          22 (Pages 82 - 85)
                                        Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                               Page 86                                                  Page 88
 1   I went in there and had to get a form, the           1   Brad Gray a number of times before? And let
 2   property form to fill out. Of course, she            2   me finish that question. I really didn't
 3   would have known. Of course, the officer             3   finish that. And he's going to say, object to
 4   getting it back for me would have known. I'm         4   the form, and justifiably so. Had y'all
 5   sure Chief Burch would have known. You know,         5   arrested Brad Gray a number of times before
 6   I can't say that I told them, but I mean, just       6   this domestic violence arrest?
 7   from the assumption of them knowing what's           7        A. I think we arrested -- I know of
 8   going on.                                            8   at least one other time.
 9       Q. Do you know if anyone told Paige              9        Q. What was that for?
10   Mitchell or any her family members that the         10        A. I -- geez, I don't remember. DUI,
11   gun had been returned?                              11   maybe.
12       A. No, sir, I do not know that.                 12        Q. Okay.
13       Q. So you didn't let them know?                 13        A. Or maybe a warrant. Maybe a
14       A. I didn't, no. No, sir.                       14   warrant that was outstanding. I just really
15       Q. And you didn't discuss with the              15   can't remember.
16   City attorney or anybody else whether               16        Q. All right.
17   returning the pistol to Gray might violate the      17        A. I don't know if we wrote him a DUI
18   law?                                                18   or it was an outstanding warrant. But I think
19       A. I did not.                                   19   I made the arrest.
20       Q. Do you know whether federal                  20        Q. Did he have an alcohol problem?
21   authorities were involved in the investigation      21           MR. GAILLARD: Object to the form.
22   into the Mitchells deaths?                          22        A. He liked to drink, but I mean, I
23       A. I -- no, I don't.                            23   don't know if he had an alcohol problem.
                                               Page 87                                                  Page 89
 1       Q. How long have you known or had you            1       Q. Okay. You've run across him
 2   known Brad Gray?                                     2   several times?
 3       A. Oh, I first went to work in                   3       A. Mostly during the day, working,
 4   Moundville as a police officer in '97 or             4   uh-huh.
 5   whatever. He was a young kid then.                   5       Q. Yeah. Do you know if -- or did
 6       Q. How young?                                    6   you or do you know if any of your officers
 7       A. Oh, I don't know how old he was.              7   took him home instead of to jail when they'd
 8   Fifteen, maybe. I don't know.                        8   catch him drinking?
 9       Q. Did you know his dad?                         9       A. Not to my knowledge, they didn't.
10       A. I did not. I never did -- I never            10       Q. Okay.
11   did, his mom either. I don't really -- you          11       A. That would have been a no-no as
12   know, really the only person I know is him and      12   well.
13   his brother. That's pretty much it. I knew          13       Q. Do you know of him ever being
14   who his grandfather was.                            14   violent, you personally know of him ever being
15       Q. What's his brother's name?                   15   violent?
16       A. Mike. Mike.                                  16       A. No, sir.
17       Q. So you never had any discussions             17       Q. Did he have a reputation for it?
18   with his father about the gun?                      18       A. No, sir. I mean --
19       A. Oh, no. No, sir.                             19       Q. Not that you know of?
20       Q. Okay.                                        20       A. No, not that I know of.
21       A. I don't think I've ever had a                21       Q. Anybody besides Brad Gray ask for
22   discussion with his father at all.                  22   that pistol to be returned to him?
23       Q. All right. Had y'all arrested                23       A. No, sir.
                                                                                           23 (Pages 86 - 89)
                                         Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
                                             Page 90                                                Page 92
 1       Q. Did you know Paige Mitchell?                1   with Kaci Mitchell?
 2       A. I did know Paige. I didn't know             2       A. No, sir.
 3   her as well as I did Brad, so to speak. I          3       Q. Kayla Mitchell?
 4   mean, I didn't talk to her much or anything.       4       A. I've talked to Kayla before but
 5       Q. Did you know her dad?                       5   not about this case or anything.
 6       A. I met her dad one time -- one               6       Q. Okay. What was that conversation
 7   time.                                              7   about?
 8       Q. Yeah.                                       8       A. Something in the hardware store.
 9       A. I went over and spoke with him.             9   I mean, honestly I -- if I remember, it would
10       Q. Did you know he's deceased?                10   have been nothing. It was just casual
11       A. I did, yes, sir. I did.                    11   conversation. That would have been it.
12       Q. Had you ever met Sylvia Ray?               12       Q. Do you know of any statements made
13       A. No. No, sir.                               13   by Paige Mitchell about Brad Gray?
14       Q. Okay. Did you ever discuss with            14       A. No, sir.
15   Danny Ray or Sylvia Ray Brad Gray?                15       Q. What about -- same question for
16       A. (Witness shaking head negatively.)         16   Kaci. Did Kaci ever say anything about Brad
17          MR. GAILLARD: You've got to                17   Gray?
18   answer out loud.                                  18       A. No, sir, not to me.
19       A. Oh, no, sir. I'm sorry. I'm                19       Q. You've said that Brad Gray
20   sorry.                                            20   maintained the police had no right to go in
21       Q. (BY MR. MCCULLEY:) Did you ever            21   his house to get that gun.
22   hear them saying anything about Brad Gray?        22       A. Yeah, I think that's what he
23       A. No, sir, I don't really know them.         23   said --
                                             Page 91                                                Page 93
 1   If I did, I wouldn't know it was them saying       1        Q. Right.
 2   it.                                                2        A. -- yes, sir. Yes, sir. That was
 3        Q. Do you know anything about what            3   his --
 4   Paige Mitchell's and Brad Gray's relationship      4        Q. And that he wanted it back?
 5   was like at the time of all of this?               5        A. Right. He said they didn't have a
 6        A. Just a little, you know.                   6   right to take it and could he get it back.
 7        Q. Tell me about that.                        7        Q. What else did he say about that
 8        A. Just on again, off again type              8   incident, if you remember anything?
 9   thing. They -- you know, pretty much on            9        A. I don't ever remember talking to
10   again, off again. They'd see each other for a     10   him about it.
11   little while and then they wouldn't see each      11        Q. Okay. Never talked to him about
12   other for a little while, then they'd see each    12   it after the return of the weapon either? He
13   other for a little while, you know, that kind     13   never --
14   of thing.                                         14        A. No, sir, I don't think I talked to
15        Q. Do you know why?                          15   him again. If I did, I don't remember after
16        A. I don't.                                  16   that at all.
17        Q. Okay. Never heard --                      17        Q. You said y'all got sued, the
18        A. I mean, I just wasn't friends with        18   department got sued in a -- for --
19   them. I wasn't social friends with them, so I     19        A. Well, there was a litigation with
20   don't -- I can't tell you.                        20   an improper arrest or, you know --
21        Q. Don't know why?                           21        Q. Tell me about that.
22        A. Don't know why.                           22        A. It was -- Officer Donaldson
23        Q. Have you ever had a conversation          23   responded to a call where the female -- let me
                                                                                        24 (Pages 90 - 93)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
                                                Page 94                                                 Page 96
 1   get that right, where the female made the             1       A. Yes. He didn't -- no, to my
 2   call, initial call for assistance. When he            2   knowledge he didn't tell me who got it. He
 3   got there, she tried to show him some                 3   said they, y'all, you son of bitches or -- you
 4   paperwork. He arrested her anyway or arrested         4   know, he was just really ranting and -- which
 5   him. I -- geez, I'd have to go back and look.         5   is why I remember. He was really ranting
 6   But it's one or the other. And then -- so             6   inside that store. I had to call him out to
 7   that person sued him saying -- sued the               7   the side and say, hey, look, man, just give
 8   department saying that he didn't do due               8   me -- don't -- you know, don't raise Cain.
 9   diligence and follow-up in his reading of             9   Let me figure out what's going on, so --
10   his -- he had paperwork saying he could be           10       Q. Do you know anybody else that was
11   there and arrested him on his own property and       11   there at the time?
12   that type of thing. I'd have to read over the        12       A. I probably knew everybody, but I
13   lawsuit again. But that was the gist of it.          13   don't remember who. I mean, it's been five
14   He made an arrest and they stated he shouldn't       14   years ago. I don't remember. It would have
15   have or they claimed that he shouldn't have.         15   been employees.
16       Q. How did that come out?                        16       Q. No, I mean at the scene.
17       A. I think -- as far as I remember,              17          MR. GAILLARD: Of the shooting?
18   it was dismissed, as far as I remember. As a         18       Q. (BY MR. MCCULLEY:) No. When the
19   matter of fact, I know it was dismissed. I           19   pistol was taken away from him.
20   just don't remember the whole -- the --              20       A. Oh, no, I don't know if anybody
21   without reading about it.                            21   else was there or not. I really --
22       Q. Do you know whether there was a               22       Q. Sorry.
23   settlement?                                          23       A. -- don't -- I really -- other than
                                                Page 95                                                 Page 97
 1       A. I don't.                                       1   just reading this (pointing), you know.
 2       Q. Okay.                                          2        Q. Okay. Was anybody with you
 3       A. I can't recall. That's what I                  3   when -- or there, any other witnesses to you
 4   mean by what I said.                                  4   taking the pistol back to him?
 5       Q. You've told me that you're not                 5        A. I mean, I would have been in my
 6   aware of any witnesses to the shooting;               6   office. Nobody. It was just me and him and
 7   correct?                                              7   then, like I said, the clerk.
 8       A. I am not.                                      8        Q. So he came to get it? You didn't
 9       Q. Okay. And you've told me that                  9   take it?
10   Landry Donaldson and Lamarcus Mayes were there       10        A. Yeah. Right. Right.
11   when they took the pistol away from -- no,           11        Q. Okay.
12   you --                                               12        A. He came to get it. He came to the
13       A. I'm not sure --                               13   police department. I mean, I can't -- I would
14       Q. -- didn't tell me that.                       14   have never took it to him. I mean, I'm not --
15       A. I'm not sure if Landry was there.             15   yeah, he had to come in and sign for it just
16   I know Mayes had to be there because he made         16   like any other property. So the clerk, you
17   the initial.                                         17   know, I would have went in there and got a
18       Q. And that's what Brad Gray said;               18   form and come in there. He would have been at
19   right?                                               19   my desk.
20       A. Yes.                                          20        Q. What does the form say?
21       Q. Did he say who --                             21        A. You're receiving -- I'd have to --
22       A. Yes.                                          22   I don't know. It would be something like --
23       Q. -- went in? Yeah.                             23   it's just a general property return. This is
                                                                                           25 (Pages 94 - 97)
                                         Veritext Legal Solutions
877-373-3660                                                                                    800.808.4958
                                              Page 98                                               Page 100
 1   the property, this is what it looked -- this        1       Q. Other than the last four years of
 2   is the description. You know, you're                2   your employment?
 3   receiving it on this date and blah, blah,           3       A. At Moundville.
 4   blah. And he would sign it.                         4       Q. Okay. What happened during that
 5        Q. So he didn't sign a waiver or               5   last four years?
 6   anything to get it back?                            6       A. Well, I think -- I mean, it would
 7        A. No.                                         7   merely be conjecture and opinion. But I think
 8        Q. All right.                                  8   that the mayor ran on a platform of reforming
 9        A. No. Right. Not unless there's               9   the police department and he set out to do
10   some kind of paperwork where you would legally     10   that and I was not a part of that. So some of
11   have to sign a waiver.                             11   his constituents were not favorable towards
12        Q. And you can't think of anybody             12   me, didn't like me because of actions I had
13   else who was involved in any discussion --         13   taken. But, anyway, so that's how that -- you
14   other than who you've told me, that was            14   know, how -- I mean, it's small town politics.
15   involved in discussions about returning the        15   So --
16   pistol to him?                                     16       Q. What were you doing that was
17        A. No, sir, nobody but who I've told          17   disfavored?
18   you.                                               18       A. Well, I mean, in my opinion, I
19        Q. Okay. Have you ever been                   19   wasn't doing anything. In their opinion, I
20   arrested?                                          20   was doing -- you know, I wasn't following
21        A. No, sir.                                   21   their rules or whatever. I mean, I don't know
22        Q. Have you ever had a complaint              22   how to describe it. I mean, there was --
23   filed against you?                                 23   there was one time when, you know, I said
                                              Page 99                                               Page 101
 1       A. I had one in Moundville.                     1   some -- I called this father a bad name on the
 2       Q. What was that for?                           2   phone, you know, and that kind of thing, so
 3       A. Well, I -- I take that back. I               3   just things like that. Just --
 4   don't know if it was lodged or not.                 4       Q. Were you arresting the wrong
 5       Q. You don't know if there was --               5   people?
 6       A. It was a female that said that I             6       A. No.
 7   grabbed -- cuffed her too hard.                     7       Q. Okay.
 8       Q. But you don't know if --                     8       A. No, it was never anything about an
 9       A. I can't remember.                            9   arrest or anything, nothing like that. It was
10       Q. -- there was a formal complaint?            10   about duties, internal, internal duty.
11       A. I don't think she filed a formal            11       Q. Have you ever returned a weapon to
12   complaint. I think she just went to the            12   anyone after they've been convicted, that you
13   mayor.                                             13   know of?
14       Q. Okay.                                       14       A. No, sir.
15       A. He said, hey, if she files a                15       Q. You may have answered this already
16   formal complaint, we're going to have to do        16   for me but my memory is not good. After the
17   something about it or whatever, and I think        17   Mitchells were killed, did anybody with the
18   that was it. In my career, no, never had a --      18   sheriff's office come talk to you about it?
19   never even -- never even had a -- never            19       A. Huh-uh.
20   been -- other than the last four years of my       20       Q. All right.
21   employment after Mayor Lester, I've never been     21           MR. MCCULLEY: I think we're about
22   written up in my life for twenty years.            22   done. Give us just a minute, guys.
23   Exemplary record.                                  23           (Whereupon, a short break was
                                                                                       26 (Pages 98 - 101)
                                        Veritext Legal Solutions
877-373-3660                                                                                 800.808.4958
                                             Page 102
 1           taken.)
 2          MR. MCCULLEY: Unless I can think
 3   of anything else while you're talking, I think
 4   I'm done.
 5          MR. GAILLARD: Warren, do you have
 6   anything?
 7          MR. KINNEY: I have no questions.
 8          MR. GAILLARD: Yeah, I don't think
 9   I have any either.
10          MR. MCCULLEY: Well, that didn't
11   give me much time.
12          MR. GAILLARD: I know. That's
13   what I was trying to accomplish.
14          MR. MCCULLEY: I guess we're done.
15          (Whereupon, Plaintiff's
16          Exhibits 1 and 2 were marked
17           for identification.)
18       FURTHER THE DEPONENT SAITH NOT
19
20
21
22
23
                                             Page 103
 1          CERTIFICATE
 2
 3   STATE OF ALABAMA)
 4   COUNTY OF SHELBY)
 5      I hereby certify that the above
 6   proceedings were taken down by me and
 7   transcribed by me using computer-aided
 8   transcription and that the above is a true and
 9   correct transcript of said proceedings taken
10   down by me and transcribed by me.
11      I further certify that I am neither of
12   kin nor of counsel to any of the parties nor
13   in anywise financially interested in the
14   outcome of this case.
15      I further certify that I am duly licensed
16   by the Alabama Board of Court Reporting as a
17   Certified Court Reporter as evidenced by the
18   ACCR number following my name found below.
19
      <%18328,Signature%>
20    Maya Rose, ACCR#242
21    Expires 9/30/20
22    State of Alabama at Large
23    Commission Expires 2/23/21
                                                                   27 (Pages 102 - 103)
                                        Veritext Legal Solutions
877-373-3660                                                             800.808.4958
[& - arrived]                                                                   Page 104

           &            2nd 6:9                accomplish 102:13       74:14 84:10 85:21
 & 3:20 4:6 21:3                  3            accr 103:18,20          86:16 89:21 96:10
                                               accusations 23:23       96:20 97:2 98:12
           0            3 64:13
                                                 24:11,22              101:17
 001 5:9 13:8           35213 4:8
                                               accuses 60:5,8        anymore 24:2
 023 5:9 13:8           35401 3:8,14
                                               acting 6:4 29:12      anyway 26:2 43:2
 06 22:23               35474 9:20
                                                 40:21,22              56:1 94:4 100:13
 069 76:4               36602 3:22
                                               action 1:4            anywise 103:13
           1                      4            actions 100:12        appearance 62:17
 1 5:8 9:16 11:9 75:8   45 75:8                activity 78:13          62:18
   102:16               46 76:3                ada 62:21             appeared 61:20
 102 5:8,10             480 15:5               added 75:15           appears 47:19
 12:20 6:10                       5            address 9:18            64:15,17 76:14,16
 150 3:21               5th 9:16               affidavit 61:23         76:17
 16 23:15,17 28:5,7                            afforded 26:16        applied 23:5 69:9
                                  6
   31:16                                       ago 16:14,17 96:14    applies 72:23
                        601 3:7,13             agree 43:6,11,16,17   apply 68:3 69:4
 175 4:7
                        67 9:19                  45:18 46:2,5,9,11   approached 38:2
 18328 103:19
                        69 76:4,6                62:14 84:2          approximately
 1966 9:16
 1997 13:11 20:2                  7            agreed 2:2 68:18        18:22
                        7 5:4                  agreements 62:15      aptitude 26:20,23
           2
                                  8            ahead 59:1 72:13      area 55:20
 2 1:19 5:10 102:16                            aided 103:7           areas 33:3
 2/23/21 103:23         8 61:6                 al 1:9,13             arrest 13:6 44:7,21
 200 3:7,13             880 4:7                alabama 1:2 3:8,14      45:17 46:18 47:20
 2000 3:21 19:2 22:6              9              3:22 4:8 6:2,3,8      48:2,19 49:13,19
 2005 6:7               9/30/20 103:21           10:11,15 13:13        49:20 53:21 64:13
 2006 19:3,5,7 22:20    925 9:19                 15:23 103:3,16,22     64:16 67:17 79:7
   31:16                97 13:22 14:1 87:4     alcohol 88:20,23        88:6,19 93:20
 2011 31:22             98 13:22 14:1          allegation 27:3,4,8     94:14 101:9
 2015 46:21 47:1,6      99 19:2                allows 41:2,19        arrested 44:11,17
   61:7,8 64:20         9:00 49:7              angry 48:6,10           47:14,17,23 48:8
 2016 19:7,10,14,18                            animosity 30:8          49:22 60:4 73:20
                                  a
   38:17                                       answer 8:5,10,16        74:2 82:2,15 87:23
 2017 19:12 29:1        a.m. 6:10
                                                 24:19,20 43:9         88:5,7 94:4,4,11
   30:23                aacop 10:15,16
                                                 69:21 71:16 73:7      98:20
 2020 1:19 6:9            16:1
                                                 74:5 83:1 90:18     arresting 81:19
 215 21:13              able 15:20 22:14
                                               answered 38:7           101:4
 242 103:20               57:15
                                                 101:15              arrests 78:15
 260 15:6               absolutely 64:12
                                               anybody 31:4          arrived 31:8
 2:19-00069 1:4         academy 13:18
                                                 66:18,23 67:22
                          14:5,11,15 16:16
                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[articles - checked]                                                              Page 105

 articles 17:13                  b             bitches 96:3            calm 48:13
 asked 30:18 41:6      b 5:6 9:12 29:11,11     blah 26:18,18,18        calvin 20:12
   60:13 67:22 79:13   back 16:1 19:3,18         48:12,12,12 98:3,3    capable 42:1
   79:14 80:2 84:19      20:21 21:10 22:17       98:4                  capacity 40:23
   85:1,16               48:3,4,21 51:15,17    board 103:16            car 56:13
 asking 30:22 72:15      52:14,18 55:10,12     boisterous 48:6         career 99:18
   73:9,11 80:10         55:12 64:14 65:1      booked 59:2,6           case 7:15 9:1 13:3
   81:13                 68:14 69:14 71:18     boulevard 6:8             18:11 27:20 61:18
 assign 2:18             74:7,13,21 81:8,18    brad 8:23 13:6 43:6       63:2,23 64:1,4,7,9
 assistance 41:20        82:12,14 86:4 93:4      45:8,17 46:4,6 56:7     64:12,19 65:5,19
   94:2                  93:6 94:5 97:4 98:6     60:1 78:22 82:12        65:23 70:4,8 80:21
 assistant 26:22         99:3                    87:2 88:1,5 89:21       82:5,13 92:5
   28:20 29:12,16      bad 101:1                 90:3,15,22 91:4         103:14
   34:5 51:2 67:6      banks 29:6 38:19          92:13,16,19 95:18     cases 63:13,18,22
   79:19                 39:23 40:8,17         bradley 1:12 13:3         64:3 66:12,16
 association 10:7,10   based 16:23 42:19       break 8:7 49:8            70:15 78:1 81:20
   10:15 11:3 15:22      59:13,13,14,15          74:23 101:23          casual 92:10
 assume 38:22            68:21 78:11           breaks 25:3             catch 89:8
 assuming 12:18        basic 34:18 52:2        bring 55:2,13           caught 83:11
   36:17 55:2          basically 26:1          broad 17:20 68:17       cause 6:11
 assumption 40:20      bates 11:12,20 76:6       72:10                 cell 32:19
   54:22 59:4 86:7       76:7                  brother 87:13           cells 32:15
 atf 18:8              bay 14:8,15             brother's 87:15         certainly 17:7 58:2
 attached 33:19        beach 49:2              brought 52:18 55:1      certified 103:17
 attorney 3:5,11,18    beginning 24:10,11      bunch 59:20 81:4        certify 6:4 103:5,11
   4:5 24:16 78:23     begins 81:23            burch 29:9 31:3,4         103:15
   79:5 86:16          believe 9:2 21:9          31:12 40:18 79:19     ceu 16:23
 attorneys 36:17         34:10 40:8,13,14        86:5                  ceus 15:2 16:5,7
 audit 25:12 59:7        43:20 46:20 72:1      burroughs 3:10,12       chain 33:8
 august 47:6 48:22     believing 40:7            7:12 11:20            change 22:9 35:8
   49:23 51:7,7,8      belong 9:22 10:2                  c               36:14,15 38:11
   64:20 80:20         belonged 10:5                                     75:6
                                               c 3:1 4:1 13:15
 authorities 86:21     belongings 56:15                                changed 31:19
                                                 29:11,11 30:1,4
 authority 36:14       best 38:21 46:17                                  35:10 37:8,8 59:10
                                                 103:1,1
   84:4                  51:10,12                                      changes 28:14 36:2
                                               cain 49:10 81:4
 auto 21:9             beyond 27:10                                      36:5,7,9,18
                                                 96:8
 avenue 3:7,13         big 25:15 32:18                                 charge 60:17 68:12
                                               call 25:18 81:6
 aware 8:23 12:11      birmingham 4:8                                  charged 56:7 64:21
                                                 93:23 94:2,2 96:6
   49:13 68:6,7 69:8     6:2                                           check 48:14
                                               called 16:7 25:8
   69:15,19 70:2,18    birth 9:15                                      checked 82:16
                                                 62:21 101:1
   95:6

                                  Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[checking - department]                                                           Page 106

 checking 84:5            97:15,18 101:18      continued 4:1           courts 81:23 84:7
 chief 12:22 15:3,18    commencing 6:9         continuing 16:21        covered 17:7 71:4
   15:18 19:4 23:1,7    commission 56:17       conversation 91:23      crazy 27:10
   26:22 28:1,15,20       103:23                 92:6,11               criminal 72:11
   28:21 29:6,12,13     commissioner 2:5       convicted 61:2 63:9     cubicles 34:4
   29:14,16 31:4,12       2:22 6:4 37:2,11       65:10 68:4 69:1,10    cuffed 99:7
   32:4,9 36:20 38:18   committee 37:6           70:5,9 73:1,21 74:2   curious 75:5
   39:22 40:8,21,23     common 53:8,17           74:8,8 82:18,21       current 9:17 12:17
   51:2 56:3 58:6         64:14                  83:4,20 84:6          custodian 32:6
   62:19 63:12 67:6     company 20:5,16          101:12                custody 44:22 45:5
   77:4 79:19 82:8        20:18 21:1 49:5      conviction 47:10          45:9,14,16 46:4,7
   86:5                 complaint 98:22          60:6 61:13,16 63:4    cut 31:21
 chief's 34:5             99:10,12,16            74:11,17                        d
 chiefs 10:8,11,16      complete 15:15         convictions 69:5
                                                                       d 5:1 9:11
   15:23                completed 14:14          78:5,16
                                                                       dad 87:9 90:5,6
 child 74:8             compliance 2:11        copy 11:15 76:15
                                                                       daniel 29:23
 church 10:19           computer 103:7         corner 33:18
                                                                       danny 90:15
 circle 30:10           concern 55:22 60:1     correct 22:3 28:12
                                                                       date 6:5 9:15 17:6
 city 22:13,18 33:19    concerns 51:23           30:2 54:6 68:5 69:5
                                                                         17:10 48:1,20 50:3
   33:19,20 35:20       concluded 18:11          70:5,6 82:13 83:5
                                                                         70:22 84:4 98:3
   37:3 41:2 78:23      concluding 6:10          95:7 103:9
                                                                       day 6:9 27:13 38:8
   86:16                conclusion 17:14       council 25:20 35:20
                                                                         38:8 48:4 89:3
 city's 54:13           condemned 44:9           37:3,7,17,21
                                                                       days 47:8
 civil 1:4 6:6          conference 15:3,18     counsel 2:4,15,17
                                                                       deal 81:17
 claimed 94:15            15:19 48:3,5,22        6:7 103:12
                                                                       dealings 39:8
 clarification 8:18       81:8                 count 34:21
                                                                       death 12:8
 clarify 45:19          confiscate 43:17       county 9:19 18:23
                                                                       deaths 9:5 84:9,14
 classes 16:10            54:8                   22:12 28:19 41:1
                                                                         86:22
 classroom 15:4         confiscated 43:14        103:4
                                                                       deceased 1:9 7:18
 clear 26:2,5             43:20 44:2,9,14,23   couple 18:17 34:8
                                                                         20:12 90:10
 clerk 33:23 34:1         52:11                  37:7,13 40:5
                                                                       decided 26:7 55:17
   64:17 85:23 97:7     conjecture 100:7       course 11:23 16:5
                                                                       decision 60:12
   97:16                consider 44:13           25:20 28:19 38:6
                                                                       defendant 9:1
 clerk's 33:22          considered 73:13         65:8 69:15 71:1
                                                                       defendant's 62:17
 close 50:2             constituents 100:11      79:10 80:12 86:2,3
                                                                       defendants 1:14
 closed 32:13           consult 67:19          court 1:1 2:6,12
                                                                       define 72:18
 clubs 11:1             contact 37:18,19,20      7:22 13:1 45:1
                                                                       definite 41:7
 codes 72:11            contained 72:2           50:18 60:23 61:10
                                                                       definition 72:2
 coffee 49:1,1          contend 71:3,11          62:3,20 63:14 64:1
                                                                         73:5
 come 48:4,21,22          73:3                   70:4,8 82:3 103:16
                                                                       department 5:11
   49:7 52:15 94:16                              103:17
                                                                         11:17 12:4 23:20
                                  Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[department - explain]                                                             Page 107

   28:23 32:7 33:13      disagreed 52:5         door 32:18              employment 22:2
   33:21 34:16,23        discuss 84:9,17        doors 32:19               99:21 100:2
   35:17 36:1,6,7          86:15 90:14          draft 35:22             enacted 76:17
   37:13,14 41:2,5,11    discussed 27:21        drafted 35:13,15        ended 22:3 51:14
   42:16 43:13 45:5,9      67:5,7 85:18           35:16,19              enforcement 14:10
   46:8 50:19 53:1       discussing 39:12       draws 59:20               16:8,14 20:3 78:12
   55:9 59:21 63:11        69:14                drink 88:22             especially 41:23
   70:11,13 71:19        discussion 66:19       drinking 89:8             61:18
   75:7 76:1 77:11         67:2 87:22 98:13     drive 20:17             estate 1:8,12 9:1
   83:17 93:18 94:8      discussions 87:17      due 24:13 25:18         et 1:9,13
   97:13 100:9             98:15                  27:15 94:8            eventful 61:18
 depending 37:23         disfavored 100:17      dui 88:10,17              80:22 81:10,16
 deponent 75:20,23       dismissed 94:18,19     duly 6:16 103:15        everybody 7:2
   102:18                disposition 17:13      duties 101:10             74:19 84:5 96:12
 deposition 1:16 2:4       64:4 70:14           duty 53:9 101:10        evidence 2:20 17:4
   2:9,10,19,22 8:21     distinction 44:4,6     dv 56:7 64:13             17:14,19 32:7,16
   12:5 13:7 47:17         44:16                          e               32:22 44:8 52:10
   57:4 61:23 64:17      distinguish 45:12                                54:4,7,13,18 58:17
                                                e 3:1,1,4,6 4:1,1 5:1
   82:4 84:12            district 1:1,2 63:13                             58:21 59:5,11,16
                                                  5:6 9:11,12 13:14
 depositions 2:13          79:5                                           59:17 60:17 80:7
                                                  13:14,15,15 29:11
 describe 33:12          division 1:3                                     80:15
                                                  29:23 30:1,1,4
   100:22                document 12:6,23                               evidenced 103:17
                                                  34:12 42:14,14
 describes 73:2            25:9 26:9,15 27:9                            evidentiary 33:9
                                                  103:1,1
 description 17:22         27:14 47:1 61:5                              exact 24:1 48:1
                                                early 51:7
   18:4 98:2             documents 5:8 11:6                               50:3 55:16
                                                education 16:21
 desk 97:19                11:8,13 13:5 39:12                           exactly 8:19 14:1
                                                effect 2:10 12:7
 determination 56:3        47:3                                           17:6 73:12
                                                eight 28:3,3 31:14
 determine 58:7          doing 40:23 59:21                              examination 5:4
                                                  31:16
 died 84:16                60:8 81:21 100:16                              6:12 7:1
                                                either 17:11 18:4
 different 16:5 24:3       100:19,20                                    examined 6:16
                                                  44:18 79:18 82:2
   75:13 77:19           domestic 61:3                                  excuse 15:5
                                                  87:11 93:12 102:9
 diligence 24:13           64:21 66:16 67:17                            executive 16:7,8
                                                election 19:7
   25:18 27:16 94:9        68:4 69:10 70:14                             exemplary 99:23
                                                elliott 1:12
 dillard 29:19 31:7        73:1,14 82:13 83:4                           exhibit 5:8,10 11:9
                                                ellis 23:11 42:6
 direct 37:18              88:6                                         exhibits 102:16
                                                  84:17
 direction 24:3 26:8     donaldson 34:9                                 experience 41:17
                                                employed 19:23
 directive 34:21,23        51:14,18 53:20                                 78:11
                                                  30:16,19 85:10
   66:13                   55:4 57:22 66:21                             expires 103:21,23
                                                employee 35:17
 directives 34:20          66:22 67:4 70:8                              explain 51:20
                                                employees 31:17
 directly 24:9 37:21       79:11,14,19 93:22                              57:18 63:20 80:14
                                                  96:15
   38:7                    95:10

                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[explanation - gun]                                                                 Page 108

 explanation 24:4       firearm 69:21            formal 99:10,11,16       81:20 84:4 92:20
 extent 41:9               73:10,13,16,18        found 50:16 63:4         94:5
            f              83:16                   64:23 80:8 103:18    going 8:9,19 29:5
                        firearms 17:19,22        four 26:3 30:20          30:12 38:10,10
 f 30:4 103:1
                           18:3 71:9 72:2 73:2     99:20 100:1,5          41:16,22,23 42:2
 facilities 33:13
                        fired 23:19,21           fraternal 10:23          42:22 43:1 48:12
 fact 29:3 43:19
                           38:17                 friends 22:10 91:18      48:15,23 51:5 52:4
    53:19 94:19
                        first 6:16 13:10           91:19                  56:23 57:23 62:9
 fair 12:13 54:21
                           20:3 26:3 27:13       front 81:4               77:2 80:9 86:8 88:3
    66:15 80:1
                           62:18 87:3            full 2:11 9:10 72:11     96:9 99:16
 fairly 24:20
                        fit 73:4                 further 102:18         good 14:18 23:22
 fairness 72:14
                        fits 72:1                  103:11,15              27:1 40:20 101:16
 familiar 7:10 12:22
                        five 30:5,6 79:20        fussing 60:1 65:2      government 3:21
 family 86:10
                           96:13                 futile 26:3,3          grabbed 99:7
 far 48:2 63:23
                        fluid 31:19                        g            gracious 14:19
    94:17,18
                        fluidly 35:8                                    grandfather 87:14
 farm 20:7                                       g 34:12
                        folks 7:18                                      grandfathered
 father 87:18,22                                 gaillard 3:17 6:21
                        follow 64:3 65:9,14                               16:18
    101:1                                          11:12 13:2 30:22
                           65:19 66:1,5 70:3                            gray 1:12 13:6 43:6
 favorable 100:11                                  43:8,15 58:18,23
                           70:14 77:16,23                                 43:12 45:3,8 46:4
 federal 6:5 69:23                                 61:7 69:12 71:6,14
                           78:3 81:19,22 82:7                             55:20 56:7 62:3
    70:1,2 86:20                                   72:4,9,14,17,20
                           94:9                                           64:21 71:18 78:22
 feel 58:3                                         73:6 74:3 75:18,21
                        followed 63:18                                    82:12 85:22 86:17
 fellow 55:23                                      78:17 82:9,23 83:6
                           64:8 66:12 70:8                                87:2 88:1,5 89:21
 felon 74:8                                        83:22 88:21 90:17
                        following 6:12                                    90:15,22 92:13,17
 felt 57:23                                        96:17 102:5,8,12
                           100:20 103:18                                  92:19 95:18
 female 93:23 94:1                               geez 88:10 94:5
                        follows 6:17                                    gray's 9:1 13:3
    99:6                                         general 76:2 97:23
                        font 75:6,9                                       46:6 56:12 91:4
 fifteen 87:8                                    getting 9:10 20:21
                        fop 9:23 10:2                                   greensboro 3:7,13
 figure 96:9                                       57:23 69:14 78:4
                        force 2:10                                      grounds 2:18
 file 13:3 34:3 50:11                              78:16 82:2 86:4
                        foregoing 6:6                                   groups 11:1
 filed 98:23 99:11                               girl 25:3
                        forged 25:9 26:18                               guess 24:1 29:6
 files 14:23 99:15                               gist 94:13
                           27:9,20                                        37:15 40:18 66:15
 filing 2:21                                     give 50:3 96:7
                        forgetting 31:23                                  82:6 102:14
 fill 86:2                                         101:22 102:11
                        form 2:16 43:8                                  guesstimate 47:7
 filled 44:3 64:16                               given 8:20 71:17
                           58:18 69:12 71:6                             guilty 62:3
 financially 103:13                                74:7,13,19 83:12
                           71:14 72:4 73:6                              gun 55:14 56:5
 find 51:4 58:11                                 go 10:19,20 14:5,22
                           74:3 78:17 82:9,23                             65:3 66:19 67:3
 fine 6:21,22                                      19:18 25:19 26:7
                           83:6,22 86:1,2 88:4                            80:13 82:12,14
 finish 88:2,3                                     37:16 38:12 39:17
                           88:21 97:18,20                                 86:11 87:18 92:21
 fire 37:12                                        41:22 50:10 58:23
                                                   60:3 62:16 72:13
                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[guy - kind]                                                                      Page 109

 guy 23:3               help 30:3 41:21         independent 32:15      job 14:14 22:9 23:6
 guys 31:5 49:7,9       helps 71:20             indicating 8:3,3         23:6 26:2 55:23
   53:14 101:22         herlong 3:19            individuals 68:4         66:5 71:1 77:23
           h            hey 41:22 56:4            72:23                john 3:4,6
                           62:21 66:13 96:7     infinitive 41:7        johnson 22:16
 h 5:6 29:11,11,11
                           99:15                information 59:13        66:20
   34:12,12
                        highlands 10:20         initial 11:10 47:18    july 1:19 6:9 46:20
 hale 18:23 41:1
                        hired 20:8 29:6,13        64:18 82:1 94:2        47:1 49:22
 hall 33:19,19,20
                           40:4                   95:17                junkyard 21:14
 hand 27:18
                        hold 30:20 31:10        inner 30:9 39:2        jurisdiction 40:15
 handgun 68:8,11
                           55:23                inside 32:19 33:4      justifiably 88:4
 handguns 18:10
                        holster 56:22 60:10       59:17 96:6           justified 57:23 58:3
   68:3
                        home 9:17 25:10         insinuating 27:19                k
 handle 18:7 26:21
                           56:12 89:7           interact 38:4
   58:12                                                               k 13:14,15 29:11
                        honest 62:13 66:11      interested 103:13
 handled 26:22 37:5                                                      30:4
                        honestly 63:8 92:9      internal 101:10,10
   37:14,16                                                            kaci 9:6 12:9 43:7
                        horton's 21:9,19        international 10:7
 happen 54:11                                                            43:12 45:4 92:1,16
                        hot 50:4,7                10:10
   79:16                                                                 92:16
                        hours 14:20 15:5,6      investigate 41:3
 happened 49:12,16                                                     kayla 92:3,4
                           15:7                 investigation 39:5
   56:9,12 57:14 63:1                                                  kd 1:4
                        house 44:11 48:8,9        39:8,20 40:1,10,12
   63:19 64:4 65:13                                                    keep 45:1 52:8,9,12
                           52:2,2 53:22 57:15     41:11 45:21 50:9
   80:23 81:2 84:15                                                      55:19 56:5 63:22
                           57:21 60:3 79:12       79:11 82:1 84:20
   100:4                                                                 69:20 71:20,22
                           92:21                  84:22 85:2 86:21
 happens 61:16                                                           83:15,18
                        hughen 34:10            investigator 41:8
 harassment 56:7                                                       keith 29:8 40:18
                        huh 20:19 21:7            42:8 85:5
   64:13                                                               ken 1:18 2:4 3:16
                           22:7 75:10,12 89:4   involved 66:18
 hard 32:2 45:11                                                         6:10,15 9:14
                           101:19                 67:1,4 86:21 98:13
   76:13 99:7                                                          kenneth 9:11 23:11
                        hundred 16:14             98:15
 hardware 92:8                                                         kentucky 25:13
                           78:15                io 64:18
 harm 56:23                                                            kept 33:9 56:22
                        hunting 44:21           ire 59:20
 hassinger 4:6                                                           59:8
 head 78:6 90:16                   i                      j            key 32:22 33:1,2
 headed 24:2            identification 18:6     j 42:14                keys 33:10 54:17
 hear 25:6 90:22           102:17               jail 32:13,13,14       kid 87:5
 heard 10:18 25:1       iii 4:4                   89:7                 kill 45:3
   30:13 91:17          illegal 60:9            january 9:16 19:11     killed 19:16 29:2
 hearing 25:19          important 82:8            29:1 30:23             43:7,12 45:13
   27:15,16,21          improper 93:20          jason 34:10              101:17
 held 17:14 31:4        incident 47:18          jeames 42:10,13,14     kin 103:12
 helmsing 3:19             64:11 93:8             85:6                 kind 14:18 17:20
                                                                         18:8 20:6,10 22:11
                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[kind - lot]                                                                       Page 110

   22:13 23:5 24:15        53:18,19,21,22        laid 76:20             licensed 103:15
   26:20 28:15 39:7        54:16,18 55:15,19     lamarcus 29:21         lieutenant 42:10,17
   44:2 45:16 49:11        55:22 56:4,6,9 58:2     47:15 51:11 95:10       85:6
   49:15 51:4 63:17        58:6,15 59:23         landry 34:9 51:14      life 40:2 65:18
   64:13 68:16 74:11       61:14,14,15,16          51:17 52:14 55:4        99:22
   74:16 75:8 91:13        62:2,4,15 63:3,11       66:20 67:4 95:10     liked 88:22
   98:10 101:2             63:18,19,21 64:3        95:15                line 49:8
 kinney 4:4 6:22 7:7       65:14,17 66:7,10      landry's 54:23         list 59:5,7,9
   11:18,22 84:1           66:13 67:3,14 68:2    large 2:7 6:4          litigation 93:19
   102:7                   68:16 70:7 72:20        103:22               little 26:14 28:19
 knew 26:2 28:20           74:6,9 75:14 78:12    larry 22:16               32:20 33:16 34:4
   63:8 64:20 65:4         78:16 80:12,15,23     law 3:5,11,12,18          91:6,11,12,13
   81:1 82:15 87:13        81:3,5,7,8,9,10,12      4:5 14:9 16:8,13     live 55:4,5
   96:12                   81:23 82:12 84:6,7      20:3 73:10 78:12     lockbox 32:11
 know 7:2,5,7,9 8:7        84:13 85:22 86:5,9      86:18                locker 32:20
   8:15,20 9:4 12:12       86:12,13,20 87:7,8    laws 2:12              lockup 52:20,22
   14:21,21,23 15:1        87:9,12,12 88:7,17    lawsuit 56:1 94:13        54:13,18 59:10
   15:13,14 16:4           88:23 89:5,6,13,14    lawsuits 52:5          lodged 99:4
   17:21 18:4,5 21:10      89:19,20 90:1,2,2,5   lawyer 7:5             logged 80:7
   22:10,11,13 23:6        90:10,23 91:1,3,6,9   laying 54:10           logical 42:22
   23:23 24:15,21,22       91:13,15,21,22        layout 34:18           long 13:16 16:17
   24:23 25:3,4,11,14      92:12 93:20 94:19     leach 3:19                20:20 21:19,20
   25:17,23 26:13,18       94:22 95:16 96:4,8    leadership 15:19          26:16 48:18 49:18
   26:19,21,23 27:9        96:10,20 97:1,17        16:6                    87:1
   27:10,17,19,19          97:22 98:2 99:4,5,8   leading 2:16           look 26:17 48:14
   29:3,5,6 30:7,15,17     100:14,20,21,23       learn 28:13 47:22         60:21 61:4 70:23
   31:18 32:2,22           101:2,13 102:12         61:12,15                72:21 94:5 96:7
   34:20,22 35:5,14      knowing 39:14           leave 25:10            looked 11:8,11
   35:16,19 36:4,19        86:7                  led 41:11                 12:16 13:1 26:15
   37:1,5,9,10,15,22     knowledge 38:21         left 12:15 19:13          27:18 51:22 56:2
   38:3,7,8 39:4,7,9       43:18 46:18 51:10       28:4 34:4 38:14,16      70:19 98:1
   39:10,13,15,16,19       51:12 52:19,21          77:1                 looking 49:12,16
   40:5,10,11,15,21        66:9 74:17 89:9       legal 52:7,8,12           50:14 54:23 61:6
   41:6,7,8,9,10,12,18     96:2                    55:18 56:4 58:4         64:11
   42:2,4,9 43:19        known 9:13 35:12          71:19,21 83:15,16    looks 47:1,15,17
   44:11,19 45:2,18        85:23 86:3,4,5 87:1   legally 35:10 44:23       56:11
   45:21,23,23 46:15       87:2                    55:21 83:15 98:10    loose 65:10
   47:3 48:11,13                    l            lester 24:6 38:5       lot 14:21 30:8
   49:10,17,23 50:2,6                              99:21                   61:16 69:16 72:11
                         l 2:1
   50:8,14 51:2 52:4                             library 33:17             76:15
                         labeled 11:12
   52:17 53:11,15,18

                                    Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[lots - number]                                                                   Page 111

 lots 77:19               101:21 102:2,10,14    minette 14:8,15        name 9:10,13 10:13
 loud 48:6 90:18         mckenzie 13:13         minute 101:22            20:11,23 23:10
 luxury 58:7              14:5,14 20:15 21:4    misdemeanor 54:5         26:2,5 27:5 34:11
           m             mean 14:17,18,20       missed 49:1              87:15 101:1 103:18
                          15:5 17:20,21 18:1    mitchell 1:8 9:6,6     narrow 71:23
 m 13:15 29:22,23
                          22:9 25:14 26:16       12:8 43:7,12 45:4     nature 18:14
   30:4 42:14
                          27:17 28:18 35:22      50:10 86:10 90:1      necessarily 36:11
 main 59:23
                          36:13,14 42:1 44:3     92:1,3,13               44:23 59:12 61:17
 maintained 92:20
                          55:15 57:18,20        mitchell's 39:5 84:9     62:13,14 78:18,20
 making 44:5,6
                          59:12 60:8 61:17       91:4                  necessary 2:14
   78:14
                          61:23 62:8 67:14      mitchells 19:16        need 8:7,18 24:2
 man 20:21 21:10
                          68:13,16 69:15         29:1 84:14,16           56:1 62:22 63:18
   21:23 96:7
                          74:5,9,17 77:5 80:5    86:22 101:17            66:14
 management 16:6
                          81:7,9 84:11,21,21    mobile 3:22            needed 32:21 37:15
 manual 34:14,15
                          86:6 88:22 89:18      molester 74:8          negatively 78:6
   34:19 35:23 38:21
                          90:4 91:18 92:9       mom 87:11                90:16
   66:4,6,8 75:7 76:21
                          95:4 96:13,16 97:5    montclair 4:7          neither 103:11
 marked 102:16
                          97:13,14 100:6,14     month 49:23 50:5       never 24:3,9 26:16
 matter 94:19
                          100:18,21,22          months 13:19 40:6        39:6,7,11 41:14,21
 maximum 28:2,3
                         mechanic 20:6          morning 9:6 49:5,6       45:20 54:6,7,8
   31:13
                         meeting 66:13           49:7                    58:22 59:2 76:16
 maya 1:21 2:5 6:1
                         meetings 63:17         moundville 4:3 5:8       76:19 85:15,15,16
   103:20
                         member 10:10            5:11 7:10 9:20          85:16,18 87:10,10
 mayes 29:21 47:15
                          35:20 37:22            11:16 12:4 13:8,8       87:17 91:17 93:11
   47:16 51:11,12
                         members 37:7            13:20,21 18:17,21       93:13 97:14 99:18
   54:1 57:3,7,22
                          86:10                  19:3,9 22:3,6 23:2      99:19,19,19,21
   61:21 64:9,12 67:7
                         memory 101:16           23:8,20 28:14,23        101:8
   70:7 79:21 95:10
                         mention 25:21           30:19 32:12 40:13     new 28:15,20,20,21
   95:16
                         mentioned 14:4          43:13 45:5,9 46:7       29:6 75:9
 mayor 20:7,14 24:5
                         merely 100:7            55:7 62:16 71:18      newman 3:19
   25:19 36:13 38:4
                         messy 25:16             76:1,4 83:17 87:4     nine 49:4
   38:12,13 67:10
                         met 90:6,12             99:1 100:3            ninety 13:23
   99:13,21 100:8
                         metal 32:18            moved 13:19 44:23      northern 1:2,3
 mayor's 20:11 25:8
                         michael 3:10           mu 1:4                 notary 1:23 2:6 6:3
 mcculley 3:4,6 5:4
                         michaels 3:12          muckenfuss 30:2        notice 2:21
   6:20 7:1 11:14 12:1
                         middle 51:8            murders 39:5           nowadays 64:14
   31:2 43:11 58:19
                         mike 7:12 87:16,16               n            number 88:1,5
   59:3 61:9 71:8 72:7
                         mind 16:21 32:2                                 103:18
   72:13,16,19,22                               n 2:1 3:1 4:1 5:1
                          44:5,7 58:14 59:11
   74:10,22 75:2                                 9:12 13:14,15 30:1
                         mine 41:22 55:22
   78:19 82:10 83:3,9                            30:4 34:12
   84:8 90:21 96:18
                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[o - point]                                                                      Page 112

           o            oh 8:4,11 14:17        originally 25:7       permitted 53:3
 o 2:1 9:12,12            21:6 28:18 50:6      ought 58:8,9          permitting 53:1
 o'clock 49:4             87:3,7,19 90:19      outcome 103:14        person 44:10,10
 object 43:8 58:18        96:20                outside 30:13 44:20     87:12 94:7
   69:12 71:6,14 72:4   okay 7:5,7,11,20         48:8 71:12          personal 1:6 7:17
   73:6 74:3 78:17        8:18,23 11:14 12:1   outstanding 88:14     personally 89:14
   82:9,23 83:6,22        12:19 13:9,16 14:7     88:18               personnel 28:14
   88:3,21                14:13 16:3 17:18     overridden 34:22      pertaining 77:19
 objection 43:15          18:9,16 21:8 27:11   owner 18:11 20:15     phone 101:2
   58:23 84:1             28:7 29:18 31:13     owning 69:20          physical 33:13,18
 objections 2:15,18       32:10 33:3,6,12,17             p           physically 35:22
 october 19:21            34:7,13 35:1 38:23                           64:1
                                               p 2:1 3:1,1 4:1,1
   23:16 28:4,11,13       40:9,17 42:3 43:22                         pictures 39:15
                                                 30:1
 offense 47:18 56:17      45:2 46:2,13 47:2                          pistol 43:13,18 45:3
                                               p.c. 3:6,20 4:6
 offer 25:7               47:22 50:1 51:21                             45:8,11,12,13,16
                                               p.m. 6:10
 offered 2:20 24:4        53:6 54:21 55:8                              45:19 46:3,6 48:7,9
                                               page 5:3,7 26:14
   24:15                  57:1 59:3 62:23                              51:15 52:1,1,6,8
                                                 75:8 76:3,4,6
 offers 41:20             65:22 67:19 69:23                            54:4,9 56:17,21
                                               pages 76:11
 office 3:12 14:3         70:3 72:9 75:17                              57:8,10,21 58:20
                                               paid 14:5
   18:23 19:19 20:1       77:18 78:21 79:4                             59:16 60:3,10
                                               paige 1:8 9:5 12:8
   22:6 25:8,13 27:18     79:10,23 80:4,19                             69:14,17 71:4,12
                                                 43:7,12 45:4 50:9
   28:10,11 33:15,21      81:15,18 82:20                               71:17,18,22 72:1
                                                 86:9 90:1,2 91:4
   33:22 34:5,6 42:18     84:8,19,23 85:14                             73:4 85:22 86:17
                                                 92:13
   54:23 55:11 84:10      85:21 87:20 88:12                            89:22 95:11 96:19
                                               paperwork 51:14
   85:12 97:6 101:18      89:1,10 90:14                                97:4 98:16
                                                 94:4,10 98:10
 officer 13:10 32:20      91:17 92:6 93:11                           place 12:15,21
                                               part 30:18 31:20,21
   47:16 53:4 57:3,7      95:2,9 97:2,11                               25:12 53:13 66:10
                                                 31:23 33:19 39:2
   59:8 61:20 64:6,7      98:19 99:14 100:4                            68:13
                                                 41:5 83:19 100:10
   66:3 78:14 86:3        101:7                                      placed 46:7
                                               particular 64:10,11
   87:4 93:22           old 33:17 87:7                               plaintiff's 5:7
                                                 80:17 81:2,12
 officer's 64:2 65:23   once 58:11 81:23                               102:15
                                               parties 2:3,17
   77:23 78:13          opened 22:14                                 plaintiffs 1:10 3:3
                                                 103:12
 officers 27:23         operations 38:8                                7:15
                                               parts 21:9
   28:21 34:4 53:1      opinion 100:7,18                             platform 100:8
                                               patrol 53:1,3 78:12
   62:16 63:20 77:13      100:19                                     plea 62:14
                                               pence 29:23
   78:4 81:19 89:6      opportunity 26:17                            please 51:21
                                               pending 65:5 80:21
 official 37:9 39:10    oral 6:12                                    pled 62:3
                                                 82:13,17
   39:11 44:3           order 33:8 76:2                              plus 65:23
                                               people 42:1 69:4,10
 officially 37:5,10     organization 10:14                           point 17:5,7,8
                                                 81:4 101:5
   40:22                organizations 9:22                             31:15,17 46:3
                                               period 17:2,12
                                                                       50:11 52:23 54:3

                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[point - reserves]                                                                Page 113

   55:17 60:2 65:6         47:5 49:4 62:5,10              r            records 15:9,10
   70:21                   67:6 81:11 96:12     r 3:1 4:1 9:12,12        34:2 50:18,21
 pointing 46:19 77:8     problem 38:1 88:20       29:11,11 103:1       rectify 48:15
   97:1                    88:23                raise 96:8             referring 45:13
 police 5:11 10:8,11     procedural 76:2        raising 49:10 81:4       69:16 72:6 75:21
   10:16 11:16 12:4      procedure 6:6          ran 22:23 23:3           76:1
   13:10 15:3,19,23        34:13 63:13 66:6       34:23 39:19 40:1     reforming 100:8
   19:4 23:20 27:23      proceedings 6:13         40:10,11 100:8       refreshed 69:6
   28:23 33:13,23          103:6,9              rank 30:21 31:4,10     registered 1:22 6:1
   34:1,16 35:17,23      process 40:6           ranting 96:4,5         regulations 5:10
   36:5,7 37:2,6,10,11   producing 82:3         ray 1:6 5:8 13:7,8       11:10,16 12:3 75:7
   41:2 43:13 45:5,9     productive 78:13         76:4 90:12,15,15     relating 2:12
   46:7 50:19 51:1       professional 1:22      reaching 16:10         relationship 91:4
   52:3 55:8 56:3          6:2 9:21             read 9:2 34:14         remember 14:1
   57:16 59:21 61:19     program 16:9             45:22 79:7 94:12       17:3,6,11 20:23
   62:16 65:17 66:5      proper 25:15           reading 2:8 56:10        21:18,23 22:1,10
   71:19 75:7 76:1       property 46:6            94:9,21 97:1           29:8,13 31:17
   83:17 87:4 92:20        60:11 86:2 94:11     real 51:23               39:22 40:2,4,7
   97:13 100:9             97:16,23 98:1        really 24:3,4,19         42:14 48:1,21 49:3
 policies 77:9,17        provide 16:7             30:9 33:16 35:15       50:13 80:19 81:3
 policy 34:13 63:12      provided 11:19           55:20,21 76:13         81:11,14 88:10,15
   63:16 70:13 76:21     public 1:23 2:6 6:3      82:11 87:11,12         92:9 93:8,9,15
   81:18                 purposes 33:9            88:2,14 90:23 96:4     94:17,18,20 96:5
 politics 100:14         pursuant 6:5             96:5,21,23             96:13,14 99:9
 porter 4:6,6            put 12:15,21 34:21     reason 24:1 25:22      report 13:6 47:19
 possession 44:1           38:11,11 40:3 45:7     48:20 52:7,9,12        51:1 53:23 56:11
   56:21 57:10 67:8        57:15,21 59:9,10       55:18 56:4 60:2        79:7 82:1
   68:3 82:21 83:5         80:14                  71:20,21 73:3        reporter 1:22 2:6
 possible 57:20                    q              76:19 78:10 83:15      6:2,19 7:22 103:17
 possibly 58:21                                   83:17                reporting 103:16
                         question 8:10,15
 prepare 11:7                                   reasoning 81:14        reports 11:10
                           17:21 23:22 24:20
 present 25:21                                  rebutted 25:10         represent 7:14
                           24:21 33:14 43:9
 preserve 33:8                                  recall 17:16 18:13     representative 1:7
                           58:16 60:12 66:2
 pretrial 17:4                                    56:16 70:22 74:18      7:18
                           68:17 71:15 72:5
 pretty 72:10 87:13                               95:3                 represents 7:9
                           73:7,9 74:4 79:14
   91:9                                         receiving 97:21        reputation 89:17
                           80:2 82:11 83:7,23
 prior 2:20 12:4                                  98:3                 required 15:1 16:5
                           88:2 92:15
   47:10 52:5                                   record 13:1 15:15        77:13
                         questions 2:16,17
 privy 45:21                                      17:8 60:23 74:22     reserve 26:10 27:1
                           42:21 80:10 102:7
 probably 8:9 13:19                               75:19 99:23          reserves 26:11,12
                         quite 15:7
   15:14 31:21 37:20                                                     26:20,21,22

                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[residence - sir]                                                                  Page 114

 residence 56:12,14       58:5,10,13 61:6       says 57:6 73:2         shift 53:4
 respective 2:3           63:3,6,7 65:7 69:3    scene 39:17 53:20      shooting 95:6
 responded 93:23          69:22 70:11,13          96:16                  96:17
 responsibility 36:8      71:3,10 73:19         scheme 69:9 72:8       short 15:7 31:8
   64:2                   74:20 76:8 77:5,21      72:23                  74:23 101:23
 responsible 36:2         78:2,3,16 82:6,16     schemes 72:12          shot 43:6
 responsive 35:3          82:18,19 83:9,10      scratch 29:7           show 27:15 94:3
 restate 58:20            83:21 85:7,12,18      search 52:3 59:18      showed 45:20
 return 18:15 66:19       87:23 88:16 92:20     second 47:6            shown 12:2
   67:20,23 93:12         93:1,5,6 94:1 95:19   securing 17:4          sic 10:17
   97:23                  97:10,10 98:8,9       see 27:12,14 39:21     side 60:10 81:6
 returned 43:14           101:20                  48:14 55:1 57:5        96:7
   46:10 47:4,5,10,12   road 4:7 9:19             65:9 70:4,9 82:17    sign 97:15 98:4,5
   52:14 56:5 68:8,11   roberts 12:9              91:10,11,12            98:11
   68:23 69:17 71:4     robertson 1:18 2:4      seeing 39:14           signature 2:8
   71:12,22 73:19,23      3:16 6:11,15 9:11     seen 11:21 39:11         103:19
   78:21 79:8 80:20       12:2 75:3               41:14                signed 27:5 57:6
   85:22 86:11 89:22    roman 75:9              sense 42:22            similar 77:6
   101:11               room 34:2,3             sent 25:10             sir 7:6,16,19,21 8:1
 returning 18:10        rose 1:21 2:5 6:1       separate 33:3            8:6,8,22 9:2,3,8
   67:1,3 86:17 98:15     103:20                september 19:14          10:3,6,22 11:2,5
 reviewed 11:6 12:3     rough 47:7                28:6,7 38:17 61:6      12:18,20 13:23
 reviewing 46:23        rouse 3:20              sergeant 34:7,9,10       14:12 15:11 16:15
   61:5                 rules 2:12 5:10 6:5       42:13                  16:19,19 18:19
 richard 4:4              11:15 12:3 75:6       sergeant's 34:6          19:6,13,17,20,23
 rifle 44:20              100:21                set 25:17 100:9          22:19 23:13,16,17
 right 7:11,13 8:5      run 34:19 89:1          settlement 94:23         24:8,8 25:5 28:8
   8:12 9:4,7,9,18                 s            shaking 78:6 90:16       29:17 30:6 32:5
   10:18 11:14,22                               share 66:15              33:2,11 36:21 38:6
                        s 2:1,1 3:1,10,12
   12:7,23 13:9 14:4                            shelby 103:4             38:15,22 39:18
                          4:1 5:6 9:12 29:22
   18:7,16,20 19:8                              sheriff 22:15,23         40:11 42:7,20,23
                          29:23 30:4,4 42:14
   20:9 21:22 22:2,5                              23:2,12 25:13 41:1     43:5,16 46:8,12
                        safe 32:10
   22:17 23:7,12,18                               41:19,19 42:5          47:11,21 51:9,9
                        safekeeping 44:17
   28:22 29:4,20                                  84:12,17               56:8,15 59:12
                          79:15 80:13
   33:21 35:6,11                                sheriff's 14:3 18:23     60:15,18 63:15
                        saith 102:18
   36:16,22 38:13                                 19:19 20:1 22:6        66:17 67:21 68:1
                        saying 25:2 43:21
   40:18 41:18,18                                 28:10,11 41:5,8,11     68:20,22 69:2,2,6,7
                          43:23 56:22 58:1,2
   44:15 45:2 46:15                               42:15,18 55:11         70:6 73:18 74:12
                          58:3,8 62:10 77:3
   46:22 47:7 48:11                               84:10 85:4,11          74:15 75:4 77:10
                          90:22 91:1 94:7,8
   49:21 50:20,22,23                              101:18                 77:12,15 79:9,22
                          94:10
   52:1 53:23 57:2,11                                                    80:1,3 83:11,13

                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[sir - think]                                                                     Page 115

   86:12,14 87:19       start 9:9 55:21         sue 48:12                102:1 103:6,9
   89:16,18,23 90:11      59:21 84:5            sued 63:5 70:20        talk 9:5 67:16
   90:13,19,23 92:2     started 48:17 49:11       93:17,18 94:7,7        78:23 79:4 90:4
   92:14,18 93:2,2,14     49:15 80:9            suite 3:7,13,21 4:7      101:18
   98:17,21 101:14      state 2:6 6:3 15:23     supervisors 78:11      talked 51:2,2,3
 sit 17:9 50:12 53:18     68:2 69:3,9,23 70:1   suppose 36:21            92:4 93:11,14
 sitting 44:20 76:14      70:19 72:7,22         supposed 37:1          talking 45:10 93:9
 situation 38:1           103:3,22                81:19                  102:3
   48:15 50:15 59:15    stated 25:9 94:14       sure 8:4,5,17,19       talks 71:9
   80:22 81:10          statement 50:10           11:18 12:20 13:4     tell 16:13 28:22
 situations 52:4          57:1,5 72:10            15:10 17:5,6 19:5      38:16 44:4 47:2
 six 13:19              statements 92:12          29:15 30:5,6,7,11      49:3,18 51:20
 size 31:14             states 1:1 56:20          30:14 31:23 32:3       53:19 62:5 80:19
 small 28:19 33:22      statute 69:3,7,19         32:17 35:12,14,15      91:7,20 93:21
   53:13 100:14           70:2 71:5,8,13 72:3     39:1,3 40:12 41:13     95:14 96:2
 social 91:19             72:5,18 73:16           43:3 45:7,10 46:23   telling 54:15 84:11
 solo 53:1,3,4          statutes 68:3,6,9         49:14 50:12,13       ten 15:4
 somebody 37:16           69:9 70:20,23           53:12,16 54:2        term 43:20 44:3
   44:21                  72:11                   55:16 57:17 60:22    terrible 49:2
 somebody's 27:5        statutory 72:7,23         61:1 62:4 67:5,7,9   test 26:11,14,19,20
 son 21:3 96:3          stay 84:19 85:1,8         70:12,21,22 71:1       26:23 27:7
 sorry 53:2 59:1          85:16                   72:16,19 73:8 79:9   tested 26:14
   71:7 78:8 90:19,20   stayed 19:8               79:13 80:11 86:5     testified 6:17
   96:22                step 41:20                95:13,15             testify 61:20
 sort 9:21 10:23        stipulated 2:2          surprised 16:12        testimony 43:4
   18:3 73:20           stipulations 6:6,19     suspended 27:13          47:9 54:3,12,14,15
 sound 48:23            stolen 44:19            sworn 6:16               68:23 83:20
 sounds 27:9 57:14      store 48:3,23 49:6      sylvia 1:6 90:12,15    thereto 2:20
 sparks 33:22 34:2        80:23 81:5,9 92:8     sympathize 25:2        thing 11:11 16:20
 speak 26:11 90:3         96:6                  synonym 10:17            18:8 20:6 25:16
 specific 17:19         story 51:4                        t              27:1 28:16 63:17
   18:10 68:9,12        street 3:21 37:13                                64:14 91:9,14
                                                t 2:1,1 5:6 9:12
   72:17                  37:14                                          94:12 101:2
                                                  29:11 103:1,1
 specifically 18:14     struggling 82:7                                things 24:12,16
                                                take 8:2 44:16
 speeding 78:15         stuff 39:10,11 52:3                              26:5 31:18 35:4,8
                                                  60:11 93:6 97:9
 spell 29:10 34:11        81:5                                           37:15 59:21 65:13
                                                  99:3
   42:11                stupid 48:23                                     65:16,18 66:14
                                                taken 1:21 2:5
 spoke 90:9             subpoena 62:9                                    77:6,7,20 81:2
                                                  44:11,22 45:8 46:3
 stamped 11:20 76:6     subpoenaed 62:21                                 101:3
                                                  46:6,16,17 48:7
   76:7                   82:4                                         think 13:7 15:7
                                                  52:9 54:9 75:1
                                                                         19:20 23:16 31:3
                                                  78:22 96:19 100:13
                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[think - went]                                                                        Page 116

    31:15,22 37:4,21      told 24:9 42:19         type 26:23 27:1       vs 1:11
    56:6 57:5 58:8,9,16     48:13 79:15,19          34:18 75:6 91:8               w
    58:20 64:9 68:21        86:6,9 95:5,9 98:14     94:12
                                                                        w 9:11
    73:9 75:15 76:11        98:17                           u           wade 9:11
    76:22 77:1 87:21      tom 3:17
                                                  u 2:1 29:11,11 30:4   waived 2:9,22
    88:7,18 92:22         tommy 30:2
                                                    30:4 34:12          waiver 98:5,11
    93:14 94:17 98:12     tomorrow 62:22
                                                  uh 20:19 21:7 22:7    walk 59:18
    99:11,12,17 100:6     tony 24:6
                                                    75:10,12 89:4       want 25:15 29:14
    100:7 101:21 102:2    town 21:12 100:14
                                                    101:19               40:3 44:18,19,20
    102:3,8               track 61:17
                                                  understand 8:14        45:19 54:2,10
 third 56:8               tracking 63:13,23
                                                    40:9 71:15 73:8      59:16,17 72:21
 thirds 24:14               64:1
                                                    83:19                77:21 78:12,15
 three 20:22 26:13        training 14:10,16
                                                  understanding         wanted 16:22 93:4
    32:14                   14:18,20 15:6
                                                    54:9                warrant 13:6 44:12
 time 2:19,19 12:8          16:22 17:3,13,19
                                                  understood 8:13        47:16 52:3 59:18
    16:17 17:2,12 20:3      18:3,10,13
                                                    63:16                64:16 82:3 88:13
    21:15 28:2 30:19      transcribed 103:7
                                                  united 1:1             88:14,18
    30:23 31:8,20,21        103:10
                                                  university 6:8        warren 4:4 7:7
    31:23 32:12 34:8      transcript 103:9
                                                  unlawfully 82:21       102:5
    36:4 37:6,8,8,19      transcription 103:8
                                                    83:5                way 18:11 21:10
    39:23 42:12,13        trial 2:19 17:15
                                                  unrelated 65:20,21     50:15 51:23 52:6
    45:10 46:3,18           62:18
                                                  use 25:15 38:20        59:15 66:14 76:20
    52:23 53:9,21         tried 54:8 94:3
                                                    77:3                we've 11:21 14:20
    56:21 59:14 60:21     trucking 20:5,16
                                                  usual 6:19             18:2 68:18
    62:19 65:4,13 66:9      20:18 21:3
                                                            v           weapon 44:8,8,17
    68:8,11 69:13,13      true 82:20 103:8
                                                                         44:18,22 54:22
    69:17 70:16 71:1      try 71:16               v 5:8
                                                                         73:20,23 74:7,13
    71:17,21 77:1 80:8    trying 26:4,5 55:23     valid 60:2
                                                                         78:22 82:22 83:5,8
    81:2,7,12 83:2,14       69:21 70:12 102:13    vehicle 56:15
                                                                         83:14,18 84:3
    85:5 88:8 90:6,7      turned 65:10            version 38:20
                                                                         93:12 101:11
    91:5 96:11 100:23     tuscaloosa 3:8,14       versus 13:7,8 76:4
                                                                        week 47:6 78:15
    102:11                  6:8 10:21 21:5        violate 86:17
                                                                        weigh 60:6
 times 75:8,9 88:1,5      tv 39:14                violence 61:3 64:22
                                                                        went 13:21 14:2,10
    89:2                  twelve 14:20 15:2         66:16 67:17 68:4
                                                                         18:17,22 19:3 20:2
 timothy 29:19 31:7       twenty 14:19 15:1         69:11 70:15 73:1
                                                                         22:5,17 23:5,14
 title 13:4                 18:2 99:22              73:14 82:13 83:4
                                                                         28:9 37:22 40:6
 toby 38:19 40:17         twice 22:3                88:6
                                                                         48:8 49:9,17 51:19
 today 11:7 12:5,17       two 14:2,19 15:1        violent 89:14,15
                                                                         52:2 53:22 55:10
    34:14 54:3 68:19        18:22 20:22 24:14     vote 24:14,18 26:7
                                                                         55:12 56:14 62:20
 toes 41:20                 26:13 48:4 53:8       voted 76:23
                                                                         65:18 66:2 79:12
                                                                         86:1 87:3 90:9
                                     Veritext Legal Solutions
 877-373-3660                                                                     800.808.4958
[went - zero]                                                    Page 117

   95:23 97:17 99:12      31:1,8,15 38:6 47:1
 whatsoever 39:8          47:7 50:6,6,13
 witness 2:9 6:11         53:17 55:15,15,16
   72:15 78:6 90:16       57:20 58:1,19 59:7
 witnesses 95:6 97:3      64:15,23 65:2
 won 23:5                 68:10 74:10 75:14
 wondering 58:14          75:20,23 76:7 78:8
 word 25:15               83:3,10 89:5 90:8
 wording 55:16            92:22 95:23 97:10
 words 52:7 78:14         97:15 102:8
 work 13:16,21 20:2     year 14:21 15:2
   20:6,20 23:4,14        19:7 21:11,20
   28:9 53:15 87:3      years 14:2,19 15:1
 worked 14:2 18:21        15:4 16:14 18:2,17
   20:5,7,16 21:2         18:22 20:22 26:4
   22:11,12 28:23         76:18 79:20 96:14
   32:1 49:5 53:14        99:20,22 100:1,5
 workers 81:5           young 87:5,6
 working 76:18,22                 z
   89:3
                        z 13:14,15
 workings 39:2
                        zero 39:6 52:8
 wow 16:17
 wright 20:12 21:2,3
 write 35:23,23
 written 33:14
   99:22
 wrong 101:4
 wrote 57:4,7 88:17
           x
 x 5:1,6
           y
 y 29:22,23
 y'all 63:14 66:15
   75:18 87:23 88:4
   93:17 96:3
 yachting 11:3
 yeah 8:11,11 11:18
   11:22 14:19 16:23
   17:23 18:2,7 21:13
   21:16 28:18,18,19

                                   Veritext Legal Solutions
 877-373-3660                                                 800.808.4958
EXHIBIT C
                                        EXHIBIT C

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

SYLVIA RAY, AS PERSONAL                             )
REPRESENTATIVE OF THE                               )
ESTATE OF PAIGE MITCHELL,                           )
DECEASED, et al.,                                   )
                                                    )
          Plaintiffs,                               )
                                                    )   Case No.: 19-0069-KD-MU
v.                                                  )
                                                    )
ESTATE OF BRADLEY ELLIOTT                           )
GRAY, et al.,                                       )
                                                    )
          Defendants.                               )

                              DECLARATION OF KEN ROBERTSON

          My name is Ken Robertson, and I make this Declaration in the above-styled action under

the provisions 28 U.S.C. § 1746. The statements made herein are true and correct and I sign this

Declaration below under penalty of perjury.

          1.       My name is Ken Robertson, the former police chief for the City of Moundville,

and one of the Defendants herein. I am currently employed with the Hale County Sheriff’s

Department. I make this declaration based upon my own personal knowledge and in support of a

motion for summary judgment filed on my behalf in this action.

          2.       Attached hereto as Exhibit A is a true and correct copy of a list of the continuing

legal education courses which I have taken over the years, including a “Summer Chief

Conference” in Orange Beach, Alabama from August 3 through August 6, 2015. This is the

conference that I referenced at my deposition, after which, within a few days, Bradley Elliott

Gray confronted me, demanding his pistol back, at a store in Moundville while I was getting

coffee.        I returned it to him later that week, after my subsequent investigation into the
circumstances of his arrest in July and the seizure of the pistol from his residence without a

search warrant.

       2. Part of my administrative responsibilities as Police Chief for the City of Moundville

was to ensure that any property that was seized by the City’s police officers under my

supervision in connection with any law enforcement conduct was not taken in violation of the

law and to exercise judgment in whether any seized property needed to be returned to the owner

in light of any potential violations of law in the seizing of that property. I was exercising this

judgment and discretion in determining that the pistol that had been taken from Brad Gray’s

residence needed to be returned to him.


       Dated this _________ day of November, 2020.




                                             Ken Robertson




                                                2
Exhibit A
EXHIBIT D
                    EXHIBIT D




                   Deposition of:
                   Sylvia Ray
                   July 23, 2020


                  In the Matter of:

Ray, Sylvia, et al. Vs. Gray, Bradley
      Elliott, Estate Of, et al.




             Veritext Legal Solutions
 877.373.3660 | calendar-al@veritext.com | 800.808.4958
                                                                Page 1

 1          IN THE UNITED STATES DISTRICT COURT

 2                  SOUTHERN DISTRICT OF ALABAMA

 3                       NORTHERN DIVISION

 4

 5      SYLVIA RAY, AS PERSONAL )

 6      REPRESENTATIVE OF THE            )

 7      ESTATE OF PAIGE                  )

 8      MITCHELL, DECEASED,              )

 9      et al.,                          )

10                     Plaintiffs,       ) CIVIL ACTION NO:

11                                       ) 19-0069-KD-MU

12      VS.                              )

13      ESTATE OF BRADLEY                ) DEPOSITION OF:

14      ELLIOTT GRAY, et al.,            ) SYLVIA RAY

15                     Defendants.       )

16

17                    S T I P U L A T I O N S

18                  IT IS STIPULATED AND AGREED, by and

19      between the parties through their

20      respective counsel, that the deposition of:

21                          SYLVIA RAY,

22      may be taken before Karen Hinch, Licensed

23      Court Reporter and Notary Public, State at



                                     Veritext Legal Solutions
     877-373-3660                                                 800.808.4958
                                                 Page 2                                                Page 4
 1   Large, at the Law Offices of Phelps,         1           INDEX
 2   Jenkins, Gibson & Fowler, 1201 Greensboro    2                        Page
 3   Avenue, Tuscaloosa, Alabama 35401, on the    3 Direct Examination by Mr. Gaillard    5
 4   23rd day of July, 2020, commencing at        4 Cross-Examination by Mr. Kinney       81
                                                  5 Redirect Examination by Mr. Gaillard 101
 5   approximately 10:00 a.m.
                                                  6
 6
                                                  7
 7        IT IS FURTHER STIPULATED AND AGREED
                                                            EXHIBIT INDEX
 8   that the signature to and reading of the     8
 9   deposition by the witness is waived, the                             Marked
10   deposition to have the same force and        9 Defendant's
11   effect as if full compliance had been had   10 Exhibit 1 Statement of Claim       34
12   with all laws and rules of Court relating   11 Exhibit 2  Court order         47
13   to the taking of depositions.               12 Exhibit 3 Plea agreement         47
14                                               13 Exhibit 4 Court document          48
15        IT IS FURTHER STIPULATED AND AGREED    14 Exhibit 5  Court document         50
16   that it shall not be necessary for any
                                                 15 Exhibit 6  Court document         51
                                                 16 Exhibit 7 Court document          51
17   objections to be made by counsel to any
                                                 17 Exhibit 8 Aerial map           75
18   questions, except as to form or leading
                                                 18 Exhibit 9 Aerial map           75
19   questions, and that counsel for the parties 19 Exhibit 10 Photos             75
20   may make objections and assign grounds at   20 Exhibit 11 Aerial photo         76
21   the time of the trial, or at the time said  21 Exhibit 12 Photo             76
22   deposition is offered in evidence, or prior 22 Exhibit 13 Aerial photo         77
23   thereto.                                    23 Exhibit 14 Deposition notice      80
                                                 Page 3                                                Page 5
 1     APPEARANCES                                         1        I, Karen Hinch, Licensed Court
 2                                                         2   Reporter, and a Notary Public for the State
 3 ON BEHALF OF THE PLAINTIFFS:                            3   of Alabama at Large, acting as
 4 John E. McCulley                                        4   Commissioner, certify that on this date, as
 5 Attorney at Law                                         5   provided by the Federal Rules of Civil
 6 John E. McCulley, P.C.                                  6   Procedure and the foregoing stipulation of
 7 601 Greensboro Avenue, Suite 200                        7   counsel, there came before me on the 23rd
 8 Tuscaloosa, AL 35401                                    8   day of July, 2020, at the law offices of
 9 ON BEHALF OF THE DEFENDANTS:                            9   Phelps, Jenkins, Gibson & Fowler, 1201
10 Thomas O. Gaillard, III                                10   Greensboro Avenue, Tuscaloosa, Alabama
11 Attorney at Law                                        11   35401, commencing at approximately
12 Helmsing, Leach, Herlong,                              12   10:00 a.m., SYLVIA RAY, witness in the
13    Newman & Rouse, P.C.                                13   above cause, for oral examination,
14 Post Office Box 2726                                   14   whereupon the following proceedings were
15 Mobile, AL 36652                                       15   had:
16                                                        16             SYLVIA ANN RAY,
17 R. Warren Kinney                                       17   being first duly sworn, was examined and
18 Attorney at Law                                        18   testified as follows:
19 Porter, Porter & Hassinger, P.C.                       19            DIRECT EXAMINATION
20 880 Montclair Road, Suite 175                          20   BY MR. GAILLARD:
21 Birmingham, AL 35213                                   21   Q        Tell us your full name, please.
22                                                        22   A        Sylvia Ann Casey Ray.
23                                                        23   Q        Ms. Ray, my name is Tom
                                                                                              2 (Pages 2 - 5)
                                          Veritext Legal Solutions
877-373-3660                                                                                   800.808.4958
                                             Page 6                                                Page 8
 1   Gaillard. I represent Ken Robertson who's a       1   Q       Have you ever lived in
 2   defendant in this case. We're here to take        2   Moundville?
 3   your deposition today. Have you ever given        3   A       No.
 4   a deposition before?                              4   Q       Okay. And as I understand it
 5   A         No.                                     5   from some of the documents, you are the
 6   Q         Okay. Let me just go through a          6   mother of Paige Mitchell?
 7   few sort of ground rules to help us get           7   A       That's correct.
 8   started this morning.                             8   Q       Okay. And also, as I understand
 9           I'll be asking questions, and             9   it from some of the paperwork, your husband
10   you'll be giving the answers, and the court      10   was Danny Ray?
11   reporter will be taking down everything we       11   A       That's correct.
12   say. So if you can remember, instead of          12   Q       And that was Paige's father?
13   nodding your head or saying uh-huh or            13   A       Yes.
14   huh-uh, if you can give a verbal response        14   Q       And he was initially the personal
15   that she can take down. We'll all have to        15   representative of her estate?
16   go back and read it later, and it will be        16   A       That's right.
17   better --                                        17   Q       But he has since passed?
18   A         Yes.                                   18   A       Yes.
19   Q         -- if we do that, and it makes it      19   Q       Okay. Was Paige born in Gadsden?
20   clear. And I'll try to do the same, and          20   A       Yes.
21   I'll try not to talk over you if you're          21   Q       And grew up there?
22   giving an answer. And if you'll make sure        22   A       Well, no. I'm sorry. She lived
23   to let me try to get my question out before      23   there all of her life, but she was actually
                                             Page 7                                                Page 9
 1   you answer too, that helps us keep it             1   born in Plant City, Florida, is what her
 2   clearer on paper later.                           2   original birth certificate says.
 3           I don't know how long we'll be.           3   Q       Okay. But you-all lived in
 4   I don't think we'll be here all day with          4   Gadsden all your life pretty much?
 5   this, but you never know when you get             5   A       Yes.
 6   started in these things how long they'll go.      6   Q       And most of her growing-up life
 7   So it's not an endurance contest. If you          7   was in Gadsden?
 8   need to take a break at any point for any         8   A       Yes.
 9   reason, you just let me know and we'll be         9   Q       And then, as I understand it, she
10   glad to do that. Okay?                           10   got married at some point. And who did she
11   A         That's fine.                           11   marry?
12   Q         I want to, I guess, start just         12   A       Benjamin Mitchell.
13   getting a little bit of background               13   Q       Okay. Do you remember when they
14   information, because there's some things we      14   got married?
15   know about this case, and there's other          15   A       I do because it was her birthday.
16   things we don't, or about you and your           16   Q       Okay.
17   family and all that. So I want to ask a          17   A       April the 19th. The year was
18   little bit about that.                           18   2002.
19           I understand that you're living          19   Q       You mentioned that that was her
20   in Gadsden, Alabama; is that right?              20   birthday, April 19th. I think I saw
21   A         That's correct.                        21   something that said she was born April 19 of
22   Q         How long have you lived there?         22   1979; is that right?
23   A         Sixty-six years.                       23   A       Yes.
                                                                                          3 (Pages 6 - 9)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                            Page 10                                              Page 12
 1   Q       Okay. And when she married                1   knew how to drive them, and so he drove it.
 2   Benjamin Mitchell, where did they live?           2   And something happened on County Road 44.
 3   A       When they got married, they lived         3   Q        And so he was operating the
 4   on Powers Loop Road -- well, no, they             4   motorcycle when some kind of accident
 5   didn't. I'm sorry. It was County Road 44.         5   happened?
 6   Q       In the Moundville area?                   6   A        Yes. He was on the street that
 7   A       Yes.                                      7   they live on, and he went down the road and
 8   Q       How did she end up in Moundville?         8   didn't come back.
 9   A       They met at the beach at Panama           9   Q        Do you remember what year that
10   City, Florida, and -- she was down there         10   was?
11   with a friend. And then they communicated        11   A        2000 -- let's see. Wait a
12   back and forth and just hit it off. And she      12   minute.
13   moved down here actually before they got         13          Well --
14   married, because she talked to me about it.      14          MR. MCCULLEY: If you're not
15   And she was a hairdresser, so she had to get     15   sure, it's okay to say so.
16   a job and things like that.                      16   A        Well, I could count it up. But
17   Q       Was her husband Benjamin                 17   Kayla was born in 2006, and Kaci was born in
18   originally from the Moundville area?             18   2002. No, wait a minute. 2002, yeah, and
19   A       Yes.                                     19   2006. And Kayla was two years old. So that
20   Q       Okay. And so she moved down here         20   would be 2008.
21   just before they got married, and then got       21   Q        Okay. After he passed away, what
22   married and stayed here?                         22   did Paige do? She and the girls, did they
23   A       Yes.                                     23   stay in the Moundville area?
                                            Page 11                                              Page 13
 1   Q       I say "here." We're in                    1   A        They stayed right where they
 2   Tuscaloosa right now. But in the Moundville       2   were. They were on the Mitchell property.
 3   area once she got married to him?                 3   And she didn't want to disrupt their life
 4   A       Yes.                                      4   and stayed there. She thought it was best
 5   Q       All right. And how many children          5   for them.
 6   did they have?                                    6   Q        As I understand it, when this
 7   A       Two.                                      7   incident happened -- when I say "this
 8   Q       And those were Kaci and Kayla             8   incident," when Brad Gray killed Paige and
 9   Mitchell; is that right?                          9   Kaci -- she was living in kind of downtown
10   A       Yes.                                     10   Moundville?
11   Q       Okay. And I saw somewhere or             11   A        Yes. She had been there -- she
12   heard that Benjamin passed away at some          12   moved from the place that they had lived.
13   point, maybe from a motor vehicle accident?      13   She sold it and bought a house on Market
14   A       Yes.                                     14   Street.
15   Q       Tell me about that.                      15   Q        How long had she had that house
16   A       The kids were two and six. He            16   on Market Street?
17   worked for Mercedes. And he was off that         17   A        I helped her move, so -- it was a
18   weekend, and he was to go in to work the         18   little over a year.
19   next day. And he was at home, and a friend       19   Q        Okay. Before the incident we're
20   came by that lived down the street with his      20   talking about or was it longer?
21   brother's motorcycle. And the friend's           21   A        Well, wait a minute. I don't
22   brother was in the service and he was            22   know. I think she'd been in the house a
23   visiting. And Ben loved stuff like that and      23   little over a year.
                                                                                       4 (Pages 10 - 13)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                             Page 14                                               Page 16
 1   Q        And what was her reason for               1   with Wachovia. They had messed up her
 2   moving from the County Road 44 location to         2   paperwork. And it actually had been
 3   the 154 Market Street location?                    3   inspected and -- the house that she was
 4   A        She had a really large yard               4   looking at. But she just couldn't get the
 5   there, and it was just a lot of upkeep. And        5   paperwork straightened out. And she really
 6   I think she wanted -- it was a double-wide         6   had -- and you can talk to the real estate
 7   trailer, but they had it fixed really nice         7   agent about it. Wachovia had -- I don't
 8   and it was -- but it was a lot for her in          8   know exactly what they did, but some people
 9   upkeep. So she wanted a smaller yard, and          9   didn't do their job, and it affected her
10   she had decided that that was a good safe         10   getting the house. So it fell through, and
11   area she thought.                                 11   she said it just wasn't meant to be.
12   Q        I guess at some point after her          12          So she waited for a while and
13   husband Ben passed away, she started dating       13   then looked for a house there. She wanted
14   Brad Gray; is that correct?                       14   to invest in a house because she thought it
15   A        I don't know the time line, but I        15   was safer and a better investment.
16   had met him when I went down there when they      16   Q       I guess I'm just right now
17   lived on County Road 44. And their common         17   looking for more of what your knowledge is
18   bond was -- and it's an ironic thing, but         18   of what relationship she had with Brad Gray.
19   they both had lost spouses in accidents on        19   Let me try to ask a better question maybe.
20   that road.                                        20          Do you remember when they first
21   Q        On the same road?                        21   started seeing each other?
22   A        On the same road.                        22   A       I do but I don't remember the
23   Q        Do you know how they met?                23   date. I really don't. And --
                                             Page 15                                               Page 17
 1   A        I don't.                             1        Q        Do you remember a year?
 2   Q        Tell me just generally what you      2        A        I don't remember a year, because
 3   know about their relationship. That's maybe 3          I -- I mean, we went back and forth a lot.
 4   too broad of a question, but --               4        The kids were small, and so we went back and
 5   A        Yeah. She was down there with no     5        forth a lot.
 6   family. And we wanted her to move back, but 6          Q        I guess I'm just wondering if she
 7   she did not want to leave that area for       7        had been --
 8   several reasons. And she enjoyed it. But      8        A        The only way I would remember is
 9   she had a lot of fond memories, and he was    9        if I tried to think about how old the kids
10   buried there and his -- a lot of his family  10        were. And I have no idea really.
11   lived there and the other grandparents.      11        Q        Well, you mentioned that her
12           So she had two times tried to get    12        husband Ben passed away in I think 2008, and
13   another house close to me, but this was when 13        this incident we're talking about today was
14   Kaci was probably 11, and it just didn't     14        in 2017. And so I didn't know if she and
15   work out. But then Kaci was older, and when 15         Brad were seeing each other for ten years,
16   she mentioned moving back to Gadsden, Kaci 16          for two years. I'm trying to --
17   didn't want to move because she was about to 17        A        It was a long time, I'll put it
18   be in junior high school. So Paige decided   18        that way. I really -- I don't have an idea.
19   to stay there. She said it was not meant to  19        I really don't. But I will say this: He
20   be because she had tried two times. And the 20         went to rehab for the drinking --
21   first time the woman decided not to sell her 21        Q        Brad?
22   house, and Paige was ready to buy it. And    22        A        -- at some time. And she was his
23   then the second time, there was a big to-do  23        sponsor because his family had given up on
                                                                                        5 (Pages 14 - 17)
                                      Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                            Page 18                                               Page 20
 1   trying to help him. Or I don't know all the       1   visit, would you spend time around her and
 2   background. She told me a lot of stuff.           2   also see him from time to time?
 3          But she did come to my house when          3   A       Yeah. He -- Brad helped her
 4   she visited him, and I don't know when that       4   move. We all helped her move into the
 5   was. I would have to -- if somebody's life        5   house.
 6   depended on it, I could maybe go back and         6   Q       Into the Market Street house?
 7   look, but I have no idea what year that was.      7   A       Uh-huh. And there were other
 8   There's nothing in my mind that would make        8   people that helped her move.
 9   me remember.                                      9   Q       Do you know if, in that two-year
10   Q       Would it be --                           10   time frame before this incident happened
11   A       But they were friends off and on         11   that they maybe weren't seeing each other as
12   for a long time.                                 12   regular, were they still seeing each other
13   Q       Okay. And would it be fair to            13   some off and on during that time?
14   say for more than five years?                    14   A       No.
15   A       Yeah. Well, let me think. Yeah.          15   Q       So she would just -- she wasn't
16   It would be -- but I don't know how much         16   dating him, but she would see him around
17   over that.                                       17   town is your understanding?
18   Q       But you can't give an exact?             18   A       At that point.
19   A       Huh-uh.                                  19   Q       Yes.
20   Q       That's fair.                             20   A       But then I think -- you know,
21          Let me ask this. Did Paige ever           21   after that, I'm not going to say because I
22   remarry at any point?                            22   really don't know, but -- I don't know.
23   A       No. She never -- she dated Brad,         23   Because I didn't see him.
                                            Page 19                                               Page 21
 1   and like I said, it was an off-and-on             1          But I will say this. One day I
 2   relationship because she -- because of his        2   was coming, and she knew I was coming but I
 3   behavior. There were times when she didn't        3   was late. And she was working, and she
 4   talk to him. But she told me that --              4   called Brad to go and make sure the kids
 5   because we asked her, and there were              5   were at home. And so he lived down the
 6   times -- a long time when she did not see         6   road. He also -- he lived down the road,
 7   him. And that was probably two years before       7   and he worked down the road. So she was
 8   this happened. I know two -- like about two       8   afraid the kids would be at the house on
 9   years before this happened, she was not           9   Market Street by their self, so she called
10   seeing him.                                      10   Brad to go by there. And we were all -- we
11           But she said she kept running            11   all ended up there at the same time. But
12   into him and seeing him at different places      12   that was probably a year -- probably that
13   because he lived about a mile down the road.     13   summer at some point. So I know she talked
14   And she said that it was kind of odd that        14   to him, but I don't remember how much.
15   they would just run into each other, but         15   Q       So you're thinking that would
16   it's a small town. And I said, well, maybe       16   have been the summer of 2016 maybe?
17   you just need to be his friend and that's        17   A       Yeah.
18   all. You know, because she was a                 18   Q       Okay. How often would you come
19   hairdresser, and he was a smart guy. I           19   down here to visit with her?
20   mean, he really had some issues, but he was      20   A       She came to my house more often
21   kind of a jack-of-all-trades I guess you         21   than I came down here, but we had -- my
22   would say.                                       22   husband and I came here for Kaci's birthday
23   Q        When you would come down to             23   December the 17th. And then she was killed
                                                                                       6 (Pages 18 - 21)
                                      Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                           Page 22                                              Page 24
 1   the next -- well, no, we saw each other --       1   went. The police know about it because they
 2   then she came to my house at New Year's.         2   talked to me about it. But I don't remember
 3   And she spent Christmas here in Moundville.      3   the dates.
 4   And so the last time I saw her was the 1st       4   Q        And you said that was because
 5   of January.                                      5   Brad hit her?
 6   Q        Of 2017?                                6   A        He didn't hit her with his hand,
 7   A        Uh-huh. And we were supposed to         7   but he hit her with something. I don't
 8   see each other like the first of February,       8   remember now what it was.
 9   sometime in that area, but it didn't work        9   Q        And do you think there was some
10   out. So my niece was supposed to come the       10   sort of police report or complaint --
11   weekend before she got killed.                  11   A        I know there was.
12   Q        And who is your niece?                 12   Q        -- that Paige --
13   A        Tiffany Parnell.                       13   A        I know there was.
14   Q        Does she live in Gadsden?              14   Q        -- made against him?
15   A        She did. She lives in Fort Payne       15   A        Uh-huh.
16   now.                                            16   Q        Have you never seen that report?
17   Q        Okay. When Paige would come up         17   A        No. Well, in some of her things
18   to visit y'all in Gadsden, would she ever       18   when we were cleaning the house out, I did
19   bring Brad with her?                            19   see where there was a piece of paper about
20   A        He came one time.                      20   it. But the police I think said that she
21   Q        Just once?                             21   never -- and she talked to me about it, but
22   A        Uh-huh.                                22   like I said, I don't remember the dates.
23   Q        Is that a yes?                         23   But she never followed through with it.
                                           Page 23                                              Page 25
 1   A       Yes.                                     1   Q       There was an incident that
 2   Q       I'll remind you every now and            2   occurred on July 9th, 2015, I believe, where
 3   then.                                            3   Paige went over to Brad's house to get her
 4   A       He came one time.                        4   car.
 5   Q       On the times that you did see            5   A       Well, that was a different thing.
 6   Brad Gray and you were around him, did you       6   Q       Well, what I was going to ask is,
 7   ever see him do anything to Kaci, make any       7   this thing where he hit her with something
 8   threats to her or harm her?                      8   and she had to go to the dentist, was that
 9   A       No. No. I never saw anything             9   incident before the July 9, 2015 situation?
10   like that, but I was told some things by        10   A       I don't know. I really -- I
11   Paige.                                          11   think it was after.
12   Q       When did she tell you some of           12   Q       Which one was when?
13   those things?                                   13   A       The incident at her house I think
14   A       Well, it's on record with the           14   was after the thing at his house. But I'm
15   police department that before she moved, he     15   not sure.
16   had hit her. And she had to go to the           16   Q       When you say the incident at her
17   dentist, and she was afraid she was going to    17   house, that would have been where she ended
18   lose a tooth.                                   18   up having to go to the dentist?
19   Q       Do you remember when that was?          19   A       Yeah.
20   A       No, I don't.                            20   Q       But you can't say for sure right
21   Q       Approximately?                          21   here?
22   A       But it should be -- she was             22   A       No.
23   supposed to go and testify, but she never       23   Q       And the piece of paper you said
                                                                                      7 (Pages 22 - 25)
                                     Veritext Legal Solutions
877-373-3660                                                                             800.808.4958
                                             Page 26                                                Page 28
 1   you found at her house, do you remember what       1   A        Yeah.
 2   that was?                                          2   Q        Tell me about that.
 3   A        I think it was the piece of paper         3   A        This is what Marjean said.
 4   telling her when the court date was, but --        4   Q        Who is Marjean?
 5   and it may be even in some of her stuff that       5   A        The other grandmother.
 6   I have.                                            6   Q        What's her last name?
 7   Q        And based on what you said, it            7   A        Childree. She asked me if I knew
 8   sounds like that Paige didn't follow up on         8   about it and I said no. And so Paige had
 9   that incident with the -- when he hit her at       9   called me several times before she got
10   her house so that maybe it got dismissed or       10   killed, like three times over a few days,
11   something?                                        11   but I was busy painting to get ready for
12   A        Uh-huh.                                  12   them to come to our house, and I just kept
13   Q        Is that right?                           13   missing her. And she talked to her dad.
14   A        That's what I think. Because he          14          And looking back on it now, I
15   had been in trouble, and she really was           15   think she wanted to talk to me, but she
16   afraid he would lose his job or something.        16   really did not want to bother me. And
17   He had had his -- from what I understand, he      17   that's how she was. She didn't -- like she
18   had had his license pulled or -- he had had       18   would -- I don't know why, but she didn't
19   a lot of problems, and she was trying to          19   ask to speak to me. And I wish she had.
20   weigh out what to do. And so she did not          20          But anyway, she talked to her dad
21   follow through because of -- you know, she        21   and -- but dad -- Danny didn't like Brad and
22   just didn't. I don't know.                        22   she knew it. So if she had a problem with
23   Q        And when you say he had a lot of         23   him, she would not have mentioned it to
                                             Page 27                                                Page 29
 1   problems, was it an alcohol problem he             1   Danny. And so that lines up with what
 2   apparently had?                                    2   Marjean was saying, that he had come by
 3   A        Anger, alcohol, driving without a         3   their house on -- she said Saturday night.
 4   license. That's all I know of.                     4   And she asked me if I knew about it, and I
 5   Q        Do you know if his substance              5   said no. And she said that he picked up
 6   issues were just alcohol or if he had some         6   like an exercise, muscle -- some kind of
 7   kind of drug issue as well?                        7   working-out thing, and hit her in the head,
 8   A        I don't. But I -- I was told he           8   and she filed a report.
 9   took Adderall, but I really don't know. I          9   Q       Do you remember when that would
10   think it's a possibility. And I can't even        10   have been?
11   tell you who told me that.                        11   A       It was the Saturday before she
12   Q        But other than that, you didn't          12   got killed on Thursday.
13   have any --                                       13   Q       And you think there was some sort
14   A        I don't know of any other drugs.         14   of report filed with the police department?
15   And I really have no idea, and I haven't          15   A       Yes. I was told there was.
16   heard anybody say.                                16   Q       Have you seen any documentation
17   Q        Other than the incident where            17   of that?
18   Paige ended up having to go to the dentist        18   A       No. No. But like I said, my
19   with the deal with Brad, and the one we           19   husband talked to the police really more
20   talked about where she went to get her car        20   than I did. I was working. My husband was
21   in July of 2015, do you know of any other         21   retired, and so he took care of a lot of
22   incidents where Brad either hurt her or           22   that. And he had almost a degree in
23   threatened to hurt her?                           23   criminal justice. So he took care of all
                                                                                         8 (Pages 26 - 29)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
                                            Page 30                                               Page 32
 1   that.                                             1   Q        -- had some incident with Paige?
 2   Q       Your husband did?                         2   A        No.
 3   A       Uh-huh.                                   3   Q        Did Brad ever do anything to harm
 4   Q       Is that a yes?                            4   or threaten the children, Kayla or Kaci?
 5   A       Yes.                                      5   A        No. Because I asked.
 6   Q       Any other incidents that you know         6   Q        All right. I looked this up
 7   of where Brad threatened her or harmed --         7   earlier just so we could establish the date
 8   A       I was not told, but --                    8   of birth. Also we've talked about Paige's,
 9   Q       -- Paige?                                 9   but Kaci's date of birth looked like was
10   A       No. That I know of. But I've             10   December 17 of 2002. Does that sound right?
11   been told there was. But she would not tell      11   A        Yes.
12   me because she did not want to worry me.         12   Q        And then Kayla was the younger
13   Q       Who else would have told you             13   sister.
14   about anything like that?                        14   A        Yes.
15   A       Her friends.                             15   Q        And you said she was born in
16   Q       Do you remember who may have --          16   2006?
17   which friends may have said anything?            17   A        December the 1st.
18   A       She had two friends that she --          18   Q        Where is Kayla now?
19   from Gadsden that knew about it.                 19   A        With Marjean and Keenan Childree
20   Q       And who were they?                       20   on Powers Loop Road. Which Paige and Ben
21   A       Crystal Honeycutt was one, and           21   had lived there for a few years before
22   Elisa -- and I can't think of her married        22   they -- let's see, after -- she -- they
23   name, but it's on my -- it's probably on         23   lived in his grandfather's house when they
                                            Page 31                                               Page 33
 1   this phone that he has locked up. That's          1   first got married, and then they bought a
 2   Paige's phone.                                    2   trailer and lived in Marjean's yard for a
 3   Q        But these were friends that lived        3   few years. And Kayla was brought home to
 4   still in Gadsden?                                 4   that trailer. So that would be in 2002 that
 5   A        Uh-huh.                                  5   they lived there. And for how long, I
 6   Q        Is that a yes?                           6   really don't remember.
 7   A        Yes.                                     7   Q        So Marjean Childree --
 8   Q        But these were people she would          8   A        Probably --
 9   still talk to?                                    9   Q        -- and Keenan Childree, were
10   A        Yes.                                    10   those Ben's parents?
11   Q        Okay. Did these friends from            11   A        It was Ben's mother and
12   Gadsden ever come down here to Moundville        12   stepfather.
13   and witness anything like that?                  13   Q        Okay. I was going to ask because
14   A        With Brad?                              14   the name was different. I was wondering.
15   Q        Right.                                  15   A        Uh-huh.
16   A        To my knowledge -- they have not        16   Q        But both of them are still alive?
17   mentioned it to me if they did.                  17   A        Yes.
18   Q        Okay. And as we sit here today,         18   Q        Okay. And they live here still
19   whether you've heard it from somebody else       19   in that same location?
20   or witnessed it yourself, any other events       20   A        Yes. The same house, which is
21   you can think of leading up to, you know,        21   the Perry home place. It's been there for a
22   January 25th, 2017, where Brad --                22   long time. It's on their farm, the Perry
23   A        No.                                     23   farm.
                                                                                       9 (Pages 30 - 33)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                           Page 34                                                Page 36
 1   Q        And did Keenan and Marjean              1   A       Let me read this again. So this
 2   Childree tell you anything else that they        2   is actually -- (witness reviewing document.)
 3   observed about Brad Gray leading up to all       3          He -- he told me -- we have a
 4   this?                                            4   very good communication. I'm sure he told
 5   A        Yes, but I really -- you'd have         5   me, but I don't remember that exactly.
 6   to talk to them, because it's a lot of           6   But -- I mean, I don't know what to say.
 7   stuff.                                           7   Q       You mentioned that it's got his
 8   Q        They were living here, so they          8   signature on there.
 9   may have seen more than you?                     9   A       Yes.
10   A        Keenan was called to help Paige        10   Q       And it shows it was signed on
11   sometimes with whatever. And so yes, they       11   July 25, 2017. Do you know when this
12   know.                                           12   document, Exhibit 1, was actually sent to
13         (Defendant's Exhibit Number               13   the City of Moundville?
14               1 was marked                        14   A       No. I knew you were going to ask
15           for identification.)                    15   that.
16   Q        Let me show you what I've marked       16   Q       And that's fine. If you don't
17   as Exhibit 1, which is just a copy of the       17   know, you can just tell me you don't know.
18   statement of claim that was made. Have you      18   A       I don't know.
19   seen that before?                               19   Q       Okay. And some of the things I'm
20   A        I have not seen this before that       20   asking you about are just so we can kind of
21   I can remember, this exact piece of paper.      21   get the dates that some of these things
22   I mean, I don't --                              22   happened.
23   Q        That's fine if you hadn't. I           23   A       Uh-huh.
                                           Page 35                                                Page 37
 1   think it was your husband who signed it.         1   Q        In looking at the estate, it
 2   A        He told me -- I mean, he talked         2   looks like your husband was initially the
 3   about this stuff. So that's his signature.       3   personal representative of the estate
 4   Q        That's your husband's signature?        4   appointed by the Hale County probate court;
 5   A        Uh-huh.                                 5   is that correct?
 6   Q        Is that a yes?                          6   A        Yes.
 7   A        Yes, it is. So July 25th, 2017.         7   Q        And it looks like -- let's see.
 8   Q        Is that the date he signed it?          8   It looks like the will was submitted to that
 9   A        Uh-huh.                                 9   probate court in Hale County on April 11,
10   Q        Yes?                                   10   2017. I don't see exactly when your husband
11   A        Yes. Well -- yes.                      11   was appointed as personal representative,
12   Q        And you may not know this, but in      12   but I assume it was right around that time
13   Alabama generally you have to -- before you     13   frame. Does that sound about right?
14   sue a municipality, you have to make a          14   A        Yes.
15   statement of claim like this and submit it      15   Q        Okay. And then he passed away --
16   to them. But it sounds like you weren't         16   was it in March of 2017 or 2018?
17   really involved in this part of it, that        17   A        2018.
18   your husband handled that. Would that be        18   Q        Oh, wait. Here it is.
19   fair to say?                                    19   March 27, 2018. That's right.
20   A        Ask me that again.                     20   A        Yes.
21   Q        Sure. Did you have anything to         21   Q        And so then you were appointed as
22   do with putting together this statement of      22   the successor personal representative. And
23   claim we've marked as Exhibit 1?                23   is that for the estates of Paige Mitchell
                                                                                     10 (Pages 34 - 37)
                                     Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                              Page 38                                                 Page 40
 1   and Kaci Mitchell?                                  1   to get her car.
 2   A        Yes.                                       2   A       It was during the afternoon, from
 3   Q        And it looks like, based on the            3   what I understand.
 4   date of that document, that that was -- and         4   Q       Okay.
 5   I can show it to you if you want to see it,         5   A       I really don't remember the time,
 6   but it was around January 25 of 2019.               6   but I'm thinking it was the afternoon. And
 7   A        That I was appointed --                    7   he wasn't going to let her have it.
 8   Q        That you were appointed.                   8   Q       The police report indicates it
 9   A        Yes.                                       9   was 11:40 at night. It says P.M.
10   Q        Okay. I just wanted to get those          10   A       Oh, was it? Okay. Well, she
11   dates down so we had that as a reference.          11   called. I don't remember.
12          I know this is probably not                 12   Q       So --
13   something you necessarily want to talk about       13   A       It was at night? Okay.
14   or not easy to talk about, but we do have to       14   Q       That's what the police report
15   talk about this whole situation. And so I          15   indicated.
16   do want to get into the incident that              16   A       I was thinking it was the
17   occurred January 25th of 2017.                     17   afternoon.
18          But before that I guess, I want             18   Q       So I didn't know if maybe she had
19   to talk a little bit about that incident           19   called the next day and was talking to y'all
20   that I was aware of in July of 2015 where          20   about it.
21   Paige went over to I guess get her car. And        21   A       She was really upset, and I just
22   the date I got from the documents that that        22   know that she called. And like I said, I
23   happened was July 9, 2015.                         23   had to work, so a lot of times she would
                                              Page 39                                                 Page 41
 1          Tell me what you know about that             1   talk to her daddy because he was just really
 2   incident.                                           2   better at giving advice legally than me.
 3   A       She called us and talked to her             3   Because I have no clue what would be
 4   daddy. And she was upset. And he told her           4   sometimes the best thing in those
 5   some things that she should do and not do.          5   circumstances.
 6   And I overheard the conversation. It was in         6   Q        Do you know why her car was over
 7   the afternoon. And her daddy just told her          7   at Brad's and why she was having to go get
 8   that she needed to call the police.                 8   it that night?
 9   Q       Do you know if that conversation            9   A        I don't.
10   she had with your husband was before or            10   Q        And do you know what actually
11   after the incident with Brad on July 9th?          11   occurred in that incident?
12   A       I have no idea. The July 9th               12   A        No.
13   incident is which incident?                        13   Q        Okay. But something occurred, at
14   Q       Well, my understanding from what           14   least you know that, that she talked to your
15   I've seen on that is that she went over to         15   husband about and she was upset about it?
16   his house to get her car.                          16   A        Yes.
17   A       That's right.                              17   Q        Did you know she filed a police
18   Q       And --                                     18   report or a complaint against him related to
19   A       And it was parked there. And               19   that July 9th incident?
20   that I know.                                       20   A        Yes.
21   Q       What -- and I guess that's what            21   Q        Okay. Did you talk to her after
22   I'm trying to learn is what else you know          22   that about anything related to that
23   about what happened that night when she went       23   incident, whether she got her car back or
                                                                                         11 (Pages 38 - 41)
                                       Veritext Legal Solutions
877-373-3660                                                                                  800.808.4958
                                             Page 42                                               Page 44
 1   about going to court or anything like that?   1        Q        Did you personally talk to
 2   A       No. Her daddy took care of all        2        anybody from Moundville at that point about
 3   that.                                         3        the gun or the incident or anything, or was
 4   Q       Did he relay anything to you that     4        it just your husband?
 5   she told him?                                 5        A        My husband. But he wrote
 6   A       I'm sure he did, but I don't          6        everything down. This was just his hobby.
 7   remember any specific thing.                  7        He liked it. He was retired where he was
 8   Q       That's fair.                          8        the secretary-treasury of the union hall,
 9   A       Yes. We would discuss that.           9        and that's how he kept up with things. And
10   That would be a big thing because -- because 10        I have them from years ago.
11   of she's down here by herself, you know, and 11        Q        What did he do for a living
12   she's got two kids, and that was her car.    12        before he retired?
13   So yes, that would be a very big thing to    13        A        He was the secretary-treasurer of
14   discuss. But like I said, Danny didn't like  14        the Local 2176 union, steel worker union in
15   him, and so he told her what to do.          15        Gadsden.
16   Q       Were you aware that on that          16        Q        That was before he retired?
17   July 9, 2015 incident the police in          17        A        Well, before the steel plant
18   Moundville who had responded out there took 18         closed down. He actually was one of the
19   a gun at some point from Brad or from his    19        last people left in that office. He closed
20   house that night?                            20        the office down when the steel plant closed.
21   A       I don't know when they got the       21        And that was in 2002.
22   gun. I just know that they -- my husband     22        Q        As we sit --
23   talked to several people with the police     23        A        I mean the year 2000.
                                             Page 43                                               Page 45
 1   department after her death, and one of them        1   Q       Okay. As we sit here today, have
 2   called our house to tell us about the              2   you personally had any conversations with
 3   incident that the gun had been returned to         3   anybody from the City of Moundville --
 4   Brad. Now, when they took it, I did not            4   A       No.
 5   know. I don't remember that. But they              5   Q       -- or its police department?
 6   called us to let us know that that was the         6   A       No.
 7   gun that they were killed with. And the            7   Q       About any of this?
 8   reason they called was that they were afraid       8   A       If you're saying not ever, I have
 9   that it was going to come out in the               9   called about something, and they never
10   newspaper, and they wanted to tell us first.      10   called me back. I don't remember now what
11   Q        Do you remember who called to            11   it was. But about that incident or a
12   tell you?                                         12   specific incident, no. I needed some --
13   A        No, I don't. My husband took             13   some kind of documentation, and they never
14   notes, and he has like those yellow pads,         14   called me back. So I have not spoke to any
15   lots of notes. And he wrote it down and           15   of the -- the police department and
16   they're stored away.                              16   detectives and stuff came to Marjean's house
17   Q        But you still have those?                17   the night after or that -- let's see. I
18   A        I have those. But I don't have           18   think that Thursday night after Paige had
19   them memorized, and anything I need to know,      19   died, they came to Marjean's house and told
20   I can go back and look at those note pads.        20   us a lot of information.
21   Q        When was the last time you looked        21   Q       Before the night that this
22   at them?                                          22   happened in January where Brad went to -- I
23   A        About maybe two years ago.               23   guess Brad went to Paige's house, and he
                                                                                       12 (Pages 42 - 45)
                                       Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                             Page 46                                               Page 48
 1   shot page and Kaci --                              1   documents. That's the plea agreement that
 2   A        Uh-huh.                                   2   Brad Gray entered into, looks like on
 3   Q        Before that night, had you or             3   September 8, 2015, where he actually pled
 4   your husband gotten any kind of warning or         4   guilty. Do you see that?
 5   indication that Brad was going to                  5   A        I see it.
 6   potentially do something like that?                6   Q        Were you aware that he had pled
 7   A        No.                                       7   guilty to that charge?
 8   Q        Do you know if anybody had any            8   A        No.
 9   clue he was going to do something like that?       9   Q        When I say "that charge," he was
10   A        Not like that. No. There were            10   charged with domestic violence third,
11   some people that were not surprised and --        11   harassment, from that July 9 incident. Were
12   but no.                                           12   you aware of that?
13   Q        Let me just go through a couple          13   A        No. I was not aware of that.
14   of these documents too. Again, part of this       14        (Defendant's Exhibit Number
15   is just getting some dates.                       15               4 was marked
16           Going back to that July 9, 2015           16           for identification.)
17   incident, you understand that Brad was            17   Q        And then Exhibit 4 is just
18   arrested because of that confrontation he         18   another part of that same plea situation. I
19   had with Paige, correct? Is that right?           19   don't know -- if you haven't seen it, you
20   A        Yes.                                     20   can tell me you haven't seen that before.
21   Q        And he ended up having to go to          21   A        I haven't. I haven't seen it.
22   court. Were you aware of the outcome of           22   Q        And that I think is just another
23   that?                                             23   document from the court setting out some of
                                             Page 47                                               Page 49
 1   A        No. I'm sure Danny knew, but I            1   the terms after he pled guilty to that.
 2   don't remember.                                    2   A       Uh-huh.
 3   Q        I'm going to mark as Exhibit 2 --         3   Q       Were you aware that Brad, as a
 4   this is an order from the court related to         4   result of that July 2015 incident, had to,
 5   that case, and it shows that Brad initially        5   as part of his sentencing, attend some anger
 6   pled not guilty, and then it set a trial           6   management classes?
 7   date for September 8, 2015. Do you see             7   A       Yes. I did know that.
 8   that?                                              8   Q       You did know that?
 9         (Defendant's Exhibit Number                  9          There's three documents here I
10               2 was marked                          10   think that relate to that. Do you know if
11           for identification.)                      11   he had ever been to some kind of anger
12   A        Yes.                                     12   management before this?
13   Q        Were you involved at all in that         13   A       I have no idea.
14   court date or --                                  14   Q       I just knew you had mentioned
15   A        No.                                      15   something earlier about him having to go to
16   Q        Do you know if Paige showed up           16   anger management, so I didn't know if there
17   the day of that court date in court?              17   was another situation where you were aware
18   A        I don't know.                            18   of.
19         (Defendant's Exhibit Number                 19   A       I don't know.
20               3 was marked                          20   Q       So it could be this one that you
21           for identification.)                      21   were referring to?
22   Q        Okay. Let me show you Exhibit 3.         22   A       Uh-huh.
23   This is another one of those court                23   Q       Is that a yes?
                                                                                       13 (Pages 46 - 49)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
                                            Page 50                                               Page 52
 1   A       That is a yes.                            1   A        No one knows.
 2   Q       I'm sorry.                                2   Q        And you and your husband were
 3         (Defendant's Exhibit Number                 3   called by some detectives or somebody I
 4              5 was marked                           4   think you said? How did you find out?
 5           for identification.)                      5   A        Perry Childree called, which is
 6   Q       Okay. I'll show you these three           6   Marjean and Keenan's daughter.
 7   documents just kind of in order. Does that        7   Q        Okay.
 8   appear to be, Exhibit 5, one of those             8   A        She is the aunt to the kids.
 9   documents where the Court was referring him       9   Q        And she is the one who let y'all
10   to the court referral program for anger          10   know?
11   management?                                      11   A        Yes.
12   A       It doesn't say anger management,         12   Q        And again, I hate to have to ask
13   does it?                                         13   this, but if you can just tell me what you
14   Q       Let me see. Doesn't say anger            14   know about what occurred that night, you
15   management. Just says, This is to certify        15   know, that you've learned what happened.
16   that the defendant below has successfully        16   A        Let's see. Okay. I know that --
17   completed all of the requirements of the         17   I'm just trying to back up.
18   court referral officer on March 18, 2016.        18   Q        And let me say this, I guess to
19          Do you see that part at the top?          19   preface that. I'm just wondering, I guess,
20   A       I do.                                    20   what information you have about what led up
21   Q       Okay.                                    21   to that, if there was any kind of
22   A       I saw that.                              22   confrontation with Brad and Paige that day
23   Q       Let me show you Exhibit 6 then.          23   that ended up with this occurring later --
                                            Page 51                                               Page 53
 1   That is a little more specific I think.           1   A        No.
 2         (Defendant's Exhibit Number                 2   Q        -- or anything like that?
 3              6 was marked                           3   A        No. I will tell you what
 4           for identification.)                      4   happened. Two friends of hers that were
 5   Q        Does Exhibit 6 actually set out          5   dating were fussing. And Rickey is the guy,
 6   and confirm that he attended all 12 sessions      6   and the girl was her friend that lived
 7   of the anger management program?                  7   across the street from her when she lived on
 8   A        Yes.                                     8   County Road 44. And the girlfriend,
 9   Q        Okay.                                    9   neighbor, called her over and over. They
10         (Defendant's Exhibit Number                10   talked several times. And Paige talked to
11              7 was marked                          11   her, and they were talking about Rickey.
12           for identification.)                     12   And so she was friends with both of them,
13   Q        And then finally Exhibit 7, this        13   and she went -- after the kids were asleep,
14   is another one of the court documents where      14   she went to Rickey's house to talk to him.
15   it looks like the Court is acknowledging         15   Q        Paige did?
16   getting receipt of that information, about       16   A        Paige went to his house. And for
17   the anger management completion; is that         17   some reason, Brad was there. And she did
18   correct?                                         18   not know he was going to be there, and she
19   A        Yes.                                    19   didn't like the fact that he was there. And
20   Q        Okay. Thank you.                        20   she felt like that it was a setup or -- she
21          All right. At the time Paige and          21   was not sure. But she had a conversation
22   Kaci were killed, do you know what time of       22   with her girlfriend -- and I can't think of
23   day or night that occurred?                      23   her name. That she told her that -- and I
                                                                                      14 (Pages 50 - 53)
                                      Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                           Page 54                                                Page 56
 1   think it was on a text, that she had a lot       1   Q        Okay.
 2   to say to Brad whenever she was going to         2   A        So what happened exactly after
 3   talk to him, but she did not know she was        3   that is speculation.
 4   going to talk to him that night. But he was      4   Q        Where did you get that
 5   there. And on the text, they apparently had      5   information?
 6   left on good terms, but he was drinking,         6   A        From the phone.
 7   Rickey was drinking, and that was -- she         7   Q        From Paige's phone?
 8   wasn't real crazy about that.                    8   A        Yes.
 9   Q       Was Michelle Kramer the name of          9   Q        Was that from text messages?
10   the --                                          10   A        Yes. And what Michelle -- I've
11   A       Michelle. Uh-huh.                       11   talked to her friends. They tell -- you
12   Q       Okay. And so Michelle had been          12   know -- you know, it's -- it's information
13   talking to Paige because Michelle was having    13   that I know.
14   issues with Rickey --                           14   Q        What else did you learn from
15   A       Rickey.                                 15   Paige's phone about that day and night of
16   Q       -- Dalton --                            16   July -- I mean January 25, 26 of 2017?
17   A       Yes.                                    17   A        That she was not happy with
18   Q       -- that night or that day.              18   Brad's behavior, period, and she -- from
19   And --                                          19   what was -- let's see. She was ready -- I
20   A       Yes.                                    20   won't say that I -- I don't know what to
21   Q       And then at some point, sounds          21   say. She was not happy with some things
22   like that evening when the girls had gone to    22   that Brad had told her friend. For sure,
23   bed, Paige went over to Rickey's house to       23   she was not happy.
                                           Page 55                                                Page 57
 1   try and help the situation.                      1   Q        Which friend was that?
 2   A       Yes.                                     2   A        I don't remember her name.
 3   Q       And Brad was there.                      3   Q        But she wasn't happy because Brad
 4   A       Yes.                                     4   had said something to someone?
 5   Q       And Paige, it sounds like,               5   A        One of her best friends. Not
 6   thought maybe they had kind of set it up so      6   these two girls from Gadsden but from
 7   that she would come over knowing Brad was        7   somebody in Moundville.
 8   there?                                           8   Q        During this time, was Brad trying
 9   A       I don't think she thought                9   to get back together with Paige? Do you
10   Michelle did. I think she thought Rickey --     10   know?
11   but Rickey might have. But like I said,         11   A        I think he was obsessed with her,
12   there was -- Rickey and Brad had both been      12   because I have a recording on her porch on
13   drinking, so they -- we don't know how that     13   the phone where she was talking to him about
14   came about.                                     14   stalking her.
15   Q       But to your understanding, this         15   Q        Is that recording on her phone?
16   would have been the night of                    16   A        Yes.
17   January 25, 2017?                               17   Q        And it was a recording she made
18   A       It would have been the 26th             18   while she was talking to Brad?
19   because it was at 12:30 at night.               19   A        Yes.
20   Q       Okay. So on into the next               20   Q        Do you remember when that
21   morning?                                        21   recording was made?
22   A       It was the morning that she got         22   A        No. I don't have that memorized,
23   killed.                                         23   but it's on the phone.
                                                                                      15 (Pages 54 - 57)
                                     Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                             Page 58                                              Page 60
 1   Q        Are there any other recordings            1   did that work?
 2   that you know of?                                  2   A        She had a friend in downtown
 3   A        Not like that.                            3   Moundville that she had worked in her shop
 4   Q        But are there any other                   4   doing the colors and the dying and stuff.
 5   recordings that you know of?                       5   And she could ride her bicycle there. But
 6   A        Not -- no.                                6   right before -- I don't know how long before
 7   Q        Do you remember the context of            7   she died, but she had quit working there.
 8   the recording in terms of what was said            8   Q        At some point prior?
 9   between Brad and Paige on that recording?          9   A        Sometime. Uh-huh.
10   A        She said -- it was on her front          10   Q        In the two years you said that
11   porch. And like I said, I don't remember          11   she had kind of broken up with Brad but
12   the time, but it was at night. And the            12   would sill see him around town, do you know
13   lights were on the porch, and she -- you can      13   if she was dating anyone else?
14   see that she was talking to him.                  14   A        She didn't date anybody. She had
15   Q        So this is a video recording?            15   started talking to someone. They would
16   A        A video recording.                       16   talk -- text, whatever, and she was -- she
17   Q        So she wasn't talking to him on          17   told me about it, and she told me his name
18   the phone?                                        18   and I don't remember. But she was going --
19   A        No.                                      19   they were going to meet, and we talked about
20   Q        She was standing on her porch            20   the safety of it. And this was in -- at
21   talking to him?                                   21   Thanksgiving, and she had asked me to keep
22   A        It is a video recording. And she         22   the kids. But she didn't do that at that
23   said, I think I saw your car parked or --         23   time. But she had met him at some point and
                                             Page 59                                              Page 61
 1   something. His vehicle. I think it was a    1          they had dated.
 2   truck. And she said, What do you think      2                 And the Tuesday before she was
 3   about that or what do you say about that.   3          killed, Marjean said that she went out to
 4   She was just confronting him. But it was    4          eat as a friend with Ben's work buddy that
 5   not -- they were just talking, and it was   5          they carpooled together. And he was only a
 6   not -- nobody was upset. It was a           6          friend, and they had gone somewhere to eat
 7   conversation.                               7          and Brad showed up.
 8   Q       It wasn't a situation where         8          Q       And so is it your assumption that
 9   threats were being made --                  9          Brad was jealous --
10   A       No.                                10          A       Yes.
11   Q       -- or anything like that? Okay.    11          Q       -- because of that?
12   A       But she knew that he was. And      12          A       I think so. But this guy had --
13   she told me that he was.                   13          I mean, she -- he is really a -- I mean, he
14   Q       He was stalking her?               14          was tore up when Ben died. And he was -- he
15   A       Stalking her. Because on several   15          would take Paige, the girls, and his
16   occasions, she had mentioned that he would 16          girlfriend to the river just to spend time
17   just show up.                              17          with them. So this was a friend. And Paige
18   Q       At her house?                      18          didn't -- she was already interested in this
19   A       Wherever she was.                  19          other guy. So this was only a friend.
20   Q       You mentioned she was a            20                 But she was moving on. She was
21   hairdresser. Did she have a location in    21          ready to start dating, because it had
22   Moundville where she worked? Or did she do 22          been -- you know, Ben had been dead for a
23   that out of her house for friends, or how  23          long time. So I think, yeah, he was very
                                                                                      16 (Pages 58 - 61)
                                       Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                             Page 62                                              Page 64
 1   jealous.                                     1         husband?
 2   Q       Do you remember the name of the      2         A        My husband.
 3   guy that she had just?                       3         Q        All right. Okay. There's a
 4   A       No. I don't know. I've already       4         number of people that -- in lawsuits we send
 5   said that. I don't remember. I'm not good    5         out questions and get answers from both
 6   with names.                                  6         sides. There's a number of people
 7   Q       That's okay. Like I said, this       7         identified in some of these responses y'all
 8   is --                                        8         gave, and I just want to ask you about a few
 9   A       It was something very common.        9         of them. We've already talked about a
10   That's all I know. It was not a Donald      10         number of them.
11   Duck. It was a Rickey or a -- something     11                 MR. MCCULLEY: Is this a good
12   very common. And he lived out of town and I 12         spot for a break?
13   don't know.                                 13                 MR. GAILLARD: Sure. If y'all
14   Q       But it sounds like this was         14         want to take a break, that's fine.
15   something fairly new, and it hadn't really  15                   (Short recess.)
16   progressed very far at that point?          16         Q        (By Mr. Gaillard) I think I was
17   A       No.                                 17         mentioning I was going to ask you about some
18   Q       Is that right?                      18         of these folks that were identified in
19   A       That's right.                       19         y'all's discovery responses, and we've
20   Q       Okay. There's an allegation in      20         already talked about some of them.
21   this case in y'all's complaint that the gun 21                 You mentioned Rick Dalton, and we
22   that Brad used to kill Paige and Kaci was   22         talked a little bit about him. Have you
23   returned to him after his September 8, 2015 23         talked with him at all about any of this?
                                             Page 63                                              Page 65
 1   conviction. Are you aware of that claim?           1   A       No. I -- the last time I saw him
 2   A         I don't know anything about that.        2   was at the funeral home when Paige and Kaci
 3   Q         Would that have been something           3   died.
 4   your husband would have had more information       4   Q       But did you get any information
 5   about?                                             5   from him --
 6   A         He would know more about that.           6   A       None.
 7   And he talked with the police department           7   Q       -- about what occurred --
 8   about the gun many times.                          8   A       No.
 9   Q         And unfortunately, you know, I've        9   Q       -- that evening?
10   got to ask you these questions since he's         10   A       No.
11   not here to just find out what you know           11   Q       And Michelle Kramer, have you
12   about that. And so I guess let me ask it          12   talked with her about any of this and what
13   this way.                                         13   occurred that evening?
14           As we sit here today, do you have         14   A       Yes.
15   any knowledge or information that would show      15   Q       Tell me a little more about that.
16   that that gun was given back to Brad after        16   A       For one thing, the phone shows
17   his conviction in September of 2015?              17   that she called. And I was told by someone,
18   A         No. I don't know. Like I said,          18   and I can't remember who it was, that she
19   it's in those notes. I'm sure he knew, but        19   blew Paige phone -- Paige's phone up. And
20   I don't, the dates and all that. I just           20   that Paige would not answer the phone
21   know that he felt like it should not have         21   because she didn't want to talk to her. And
22   been done and handled the way it was.             22   it does show that she called many times,
23   Q         When you say he, you mean your          23   Michelle. So finally she did answer or text
                                                                                      17 (Pages 62 - 65)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                             Page 66                                               Page 68
 1   or something. And I -- I don't know but I          1   or talk to him?
 2   think she said that she would talk to Rickey       2   A        No.
 3   or whatever.                                       3   Q        And she didn't know where he went
 4          So Michelle was just -- she told            4   after that I guess?
 5   me that Brad had come by her house. She            5   A        No. So this would be on County
 6   didn't know what time. She's a home health         6   Road 44.
 7   nurse so she was in the bed. And hollered          7   Q        Did she say anything else about
 8   outside her door, and she didn't go to the         8   Rickey and whether he had any more
 9   door.                                              9   information about what happened that
10   Q       When was that?                            10   night --
11   A       The night that Paige was killed           11   A        She didn't say.
12   is what she was talking about.                    12   Q        -- with Brad? No?
13   Q       I guess I didn't quite follow             13   A        Not to me.
14   that. Who went to Brad's door and he              14   Q        You mentioned in these responses
15   wouldn't answer?                                  15   that Paige attended church at Moundville
16   A       Michelle said that she heard Brad         16   Baptist Church here in Moundville?
17   at Michelle's house.                              17   A        Yes.
18   Q       At Paige's house you mean?                18   Q        Or in Moundville.
19   A       Michelle's house.                         19   A        And went to the Wednesday night
20   Q       Okay.                                     20   service the night before with the girls.
21   A       Michelle was in the bed asleep,           21   Q        Yeah.
22   because she's a home health nurse and she         22   A        And that was per the preacher.
23   had to work the next day. So this was that        23   Q        And it says her cell phone -- her
                                             Page 67                                               Page 69
 1   Thursday morning, January the 26th. She            1   cell telephone shows that she had contact
 2   said she thought it was around 4:00 that           2   with Tiffany Parnell, Peggy Atchison, Jeremy
 3   morning. And that he was yelling or                3   Johnson, Jeremy Stagg, and Casey
 4   hollering her name or something, and she did       4   Roddenberry. Do you know all those folks?
 5   not get up. But she was not sure of the            5   A        Name the names again.
 6   time, and she had no idea about what               6   Q        Tiffany Parnell?
 7   occurred. And that's all I know.                   7   A        That's my niece.
 8   Q        So this is something that                 8   Q        Okay. Peggy Atchison?
 9   Michelle told you?                                 9   A        That was Ben's aunt.
10   A        Yes.                                     10   Q        Jeremy Johnson?
11   Q        And it sounds like if -- what she        11   A        Jeremy was -- I think he's the
12   was describing was that Brad maybe came to        12   one that was Ben's friend, Jeremy. There
13   her house early on the morning of the 26th,       13   were several Jeremies.
14   maybe after the shooting, or do you know?         14   Q        Yeah. The next one is Jeremy
15   A        Don't have any idea. I wish I            15   Stagg?
16   knew, but it really doesn't matter. It's          16   A        He, I think -- don't hold me to
17   irrelevant. It's just that we don't know.         17   it, but I think he was a friend -- she did
18   Q        So it could have been before or          18   his -- she cut his hair. But she was
19   after I guess?                                    19   friends with his wife, because they came to
20   A        This is true.                            20   the funeral home. I think.
21   Q        We don't know at this point?             21   Q        And then the next name was Casey
22   A        We don't know.                           22   Roddenberry.
23   Q        And Michelle didn't open the door        23   A        I know the name Casey, but I
                                                                                       18 (Pages 66 - 69)
                                      Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                           Page 70                                             Page 72
 1   can't place her right now. I think she        1   there any kind of life insurance on her?
 2   might have been from the beauty salon. Or     2   A       No.
 3   it might have been a friend of the kids       3   Q       What is the status of the life
 4   mothers, something like that.                 4   insurance policy that you had on -- or that
 5   Q        And since this indicates that the    5   Paige had, in terms of has it paid out now
 6   cell phone showed that she had contact with   6   that she passed away?
 7   those folks, would that either be the phone   7   A       Yes. It is paid out and
 8   showing a telephone call during that time     8   invested.
 9   frame or a text message?                      9   Q       And was the beneficiary her
10   A        Yes. I think Casey was the one      10   children?
11   that -- see, there's a bunch of Caseys in my 11   A       Yes.
12   family, because my maiden name is Casey. So12     Q       Okay. So that money's being held
13   it seems like there's lots of Caseys. And I  13   now for Kayla?
14   think that Casey, the girls would -- they    14   A       Yes.
15   would swap up carpooling.                    15   Q       Other than that, it looks like
16   Q        Do you remember if there were       16   there were a couple of small claims made
17   text messages with any of those folks        17   against her estate for like a small credit
18   during --                                    18   card amount of a few thousand dollars and
19   A        There was.                          19   another bill, looks like $300 or something.
20   Q        -- that time frame?                 20          Do you know of any other claims
21   A        Sorry. There was. Yes.              21   made against the estate?
22   Q        And I was going to -- the rest of   22   A       No.
23   my question would be, do you remember what 23     Q       Do you know of any other assets
                                           Page 71                                             Page 73
 1   they said?                                  1     of the estate?
 2   A       Peggy wanted her hair done.         2     A       No.
 3   Casey wanted to talk to Paige about school  3     Q       Okay. There was a request in
 4   something. Tiffany was supposed to come to 4      here to produce any documents or other
 5   Paige's house that weekend. And the other   5     materials that you sent to the City of
 6   Jeremies, I don't know. I don't remember.   6     Moundville or that you received from the
 7   Q       Do you remember if any of those     7     City of Moundville related to this
 8   communications had anything to do with Brad 8     situation.
 9   Gray?                                       9            We talked about the statement of
10   A       No. They had -- to my knowledge,   10     claim, and I asked you about that. But do
11   none.                                      11     you know of any other documents or
12   Q       As I understand it, there may      12     information that either you and your family
13   have been some life insurance that Paige   13     sent to the City related to this or that the
14   had?                                       14     City sent to you?
15   A       Yes.                               15     A       Oh, my gosh.
16   Q       Do you remember who that was       16     Q       Because the answer says "we will
17   with, what company?                        17     produce," but I don't know that we've gotten
18   A       I know it's with MetLife.          18     anything that is really responsive to that,
19   Q       And was it more than one policy?   19     so I'm not sure.
20   A       One policy on her life.            20     A       I don't remember really. Seems
21   Q       And do you remember the amount?    21     like there was something, but I don't
22   A       One million dollars.               22     remember what it would be. But it would be
23   Q       Okay. What about Kaci? Was         23     in those notes.
                                                                                   19 (Pages 70 - 73)
                                     Veritext Legal Solutions
877-373-3660                                                                           800.808.4958
                                           Page 74                                                Page 76
 1   Q         The notes that your husband would      1   them and confirm for me that that is the 154
 2   have had?                                        2   Market Street house?
 3   A         Yes.                                   3   A        This is it.
 4   Q         With regard to my client, Ken          4   Q        Were you familiar with where Brad
 5   Robertson, have you ever had any                 5   Gray lived?
 6   conversations or communications with him?        6   A        I am.
 7   A         No.                                    7   Q        Had you ever been to his house?
 8   Q         Do you know if your husband did?       8   A        Just to ride by.
 9   A         No.                                    9   Q        So you knew where it was
10   Q         No, you don't know or no, he          10   generally?
11   didn't?                                         11   A        Yes.
12   A         He had no conversation with Ken.      12        (Defendant's Exhibit Number
13   Q         At any time that you know of?         13              11 was marked
14   A         At any time.                          14           for identification.)
15   Q         I've got a few pictures and           15   Q        Okay. Let me show you
16   exhibits I want to use just so I'm oriented     16   Exhibit 11. This is another one of those
17   to some of what we talked about before in       17   aerial photos, and I believe it shows Brad's
18   terms of where Paige lived and things like      18   house, which would have been I think 619
19   that. So I just want to run through these       19   Second Avenue or Second Street in
20   with you.                                       20   Moundville?
21           What I'm marking as Exhibit 8 is        21   A        That is it.
22   a -- it's just a Google Map aerial              22        (Defendant's Exhibit Number
23   depiction. It's got on here 2410 County         23              12 was marked
                                           Page 75                                                Page 77
 1   Road 44?                                         1          for identification.)
 2        (Defendant's Exhibit Number                 2   Q       And then Exhibit 12, is that a
 3               8 was marked                         3   picture of the actual house Brad lived in?
 4           for identification.)                     4   A       Yes.
 5   A        That's the home place -- the            5   Q       Okay. And then finally, you had
 6   Mitchell home place where they lived, which      6   mentioned earlier that they lived about a
 7   was -- that she sold.                            7   mile apart?
 8   Q        Before she moved to the Market          8   A       Yes.
 9   Street location?                                 9   Q       Let me show you what I'll mark as
10   A        That's right.                          10   Exhibit 13.
11        (Defendant's Exhibit Number                11        (Defendant's Exhibit Number
12               9 was marked                        12             13 was marked
13           for identification.)                    13          for identification.)
14   Q        And then Exhibit 9 is another          14   Q       Again, this is just another one
15   aerial depiction. And I believe that's the      15   of those aerial views. And this one shows
16   154 Market Street address, if you can           16   the 154 Market Street location and Brad's
17   confirm that for me.                            17   house down here at 619 Second Avenue.
18   A        That is it.                            18   A       Uh-huh.
19        (Defendant's Exhibit Number                19   Q       And it actually shows on there at
20              10 was marked                        20   some point that it was about .8 miles
21           for identification.)                    21   between the two. Is that consistent with
22   Q        Exhibit 10 is just a series of         22   your understanding?
23   photos, and if you can just flip through        23   A       Yes.
                                                                                     20 (Pages 74 - 77)
                                     Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                             Page 78                                               Page 80
 1   Q        Did Paige, other than Kaci and            1   A        I knew there was a lady that
 2   Kayla, ever have anybody else living with          2   lived in the house, if you're looking at the
 3   her at the Market Street house?                    3   house, on the right side. And Paige knew
 4   A        Yes, she did.                             4   her and called her name, but I don't know --
 5   Q        Tell me what you know about that.         5   I never met her, but I did see her on the
 6   A        She was a foster mother to three          6   porch.
 7   different children at different times. And         7   Q        And obviously I guess my other
 8   at the time of her death, a child was there        8   question just to follow up on that was
 9   with Kayla in the back bedroom.                    9   whether you had learned anything from any of
10   Q        What was that child's name if you        10   the neighbors about what happened?
11   remember?                                         11   A        No. The house on the other side
12   A        I don't remember. If you hadn't          12   was vacant, and I didn't know anybody else
13   have asked me, I could tell you.                  13   across the street.
14   Q        I know how that works.                   14   Q        And that's the same to this day.
15   A        I don't remember.                        15   You haven't learned anything from any of
16   Q        Do you know how old that child           16   those folks?
17   was?                                              17   A        No.
18   A        She was ten I think.                     18         (Defendant's Exhibit Number
19   Q        And how old was Kayla at the             19              14 was marked
20   time?                                             20           for identification.)
21   A        She might have been nine. She            21   Q        I meant to mark the notice for
22   was a little older than Kayla. So Kayla           22   this deposition as an exhibit. I just
23   was -- she's 13 now, so.                          23   marked it as Exhibit 14. I don't really
                                             Page 79                                               Page 81
 1   Q        Do you know if Kayla or that              1   have a question for you about it, but I just
 2   other child actually witnessed any of this         2   wanted to make that part of the record so we
 3   or just --                                         3   had that.
 4   A        I know that they found them the           4          I don't know if you've seen that,
 5   next morning about -- sometime after 8:00,         5   but that was just the notice we sent out for
 6   and then they called Marjean. And I was            6   your deposition today.
 7   told that -- the detective interviewed Kayla       7   A        Okay. I see it.
 8   and asked her some questions. And so she           8   Q        I'm going to go ahead and let
 9   did not walk over to them, but she knew --         9   Mr. Kinney ask you some questions at this
10   the words I was told was she knew something       10   point.
11   was wrong, and she knew the time, and she         11   A        Okay.
12   called her grandmother.                           12             CROSS-EXAMINATION
13   Q        I guess I was just wondering if          13   BY MR. KINNEY:
14   gunshots were involved, if they had, you          14   Q        Ms. Ray, my name is Warren
15   know, waked up in the middle of the night or      15   Kinney, and I represent the City of
16   something?                                        16   Moundville in the lawsuit. I don't have
17   A        No.                                      17   really too-too many questions, but I've got
18   Q        Okay. So this was just all after         18   a couple to sort of supplement what
19   the fact?                                         19   Mr. Gaillard has already asked you.
20   A        Yes.                                     20          Before we get started, I -- and
21   Q        Okay. Did you know either of the         21   before we went back on the record, we were
22   neighbors that lived on either side or            22   discussing briefly some notes that your
23   across the street from Paige at that time?        23   husband took?
                                                                                       21 (Pages 78 - 81)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
                                            Page 82                                               Page 84
 1   A       Yes.                                      1   to make you undertake an arduous task or
 2   Q       And, you know, rather than make a         2   anything like that, I can assure you.
 3   formal request --                                 3   A       I know. I know.
 4          MR. KINNEY: Unless that's                  4   Q       This is how we get information
 5   necessary, John.                                  5   about the claims.
 6   Q       -- I would just ask you, Ms. Ray,         6   A       Sure. You can verify dates and
 7   to please try and provide those to your           7   things.
 8   attorney as soon as possible so he can give       8   Q       Yes, ma'am.
 9   that to us. Can you do that?                      9          Do you know when Brad went to
10   A       I can. Try.                              10   rehab?
11   Q       In addition to your -- to the            11   A       I don't but it might be on that
12   notes that your husband would take, you said     12   calendar, because I did write down when
13   that he -- well, when your husband would         13   Paige came and just a brief thing of what we
14   take notes, he would write them all down on      14   did, maybe some activity we did.
15   a yellow pad?                                    15   Q       Okay. Do you know where he was
16   A       Yes.                                     16   in rehab?
17   Q       Are you aware of -- did you ever         17   A       It was up close to Gadsden. And
18   take any notes in dealing --                     18   she told me but -- well, it might have been
19   A       No.                                      19   close to Birmingham. And then she would
20   Q       Are you aware of any other notes,        20   come on up to our house, I guess would be --
21   other than what your husband took, that          21   it was -- she would head north and go by --
22   related to this incident and murder of your      22   swing by and see him, and then come up to
23   daughter or any of her dealings with Brad,       23   our house.
                                            Page 83                                               Page 85
 1   any --                                            1   Q       Do you know if it was in Warrior?
 2   A        I have a calendar that I write           2   a      That might be it. But it would
 3   some things down, but it's not in detail.         3   be on my calendar.
 4   It was just -- I did write that -- like if        4   Q       And you mentioned that Paige was
 5   the police office called. And I did talk to       5   his sponsor?
 6   a detective. Don't remember his name. And         6   A       That's what she said.
 7   I would have written that down. But not --        7   Q       Okay. Had Paige ever been to
 8   like I said, I didn't really handle this.         8   rehab?
 9          My husband and I would talk about          9   A       No.
10   it. He talked to John one time for an hour.      10   Q       Okay.
11   I don't know what all they talked about.         11   A       She liked to help animals and
12   But I just know he would take notes, and if      12   people and people that needed some help.
13   it was anything interesting, he would tell       13   Q       Sure. But she had never
14   me. But I did not take notes other than my       14   participated then in a 12-step program?
15   calendar that I used for personal use.           15   A       She's never had that kind of
16   Q        Do you still have that calendar?        16   problem at all.
17   A        I do.                                   17   Q       Okay. And really the reason that
18   Q        I'd also ask that you make a copy       18   I'm asking is because you said that she was
19   and produce that through your attorney,          19   his sponsor, and generally that is -- it's
20   please.                                          20   my understanding that's generally somebody
21   A        Okay. It will be an interesting         21   who has been through a rehabilitation
22   calendar.                                        22   program and helps out others who are coming
23   Q        And, you know, the purpose is not       23   through.
                                                                                      22 (Pages 82 - 85)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                             Page 86                                               Page 88
 1   A       No, not that kind of a sponsor.            1   A        He had, from what I understand,
 2   No, no, no, no. You have to have a                 2   two stepsisters.
 3   responsible person, to some effect, and his        3   Q        Okay. You don't -- were the
 4   family was refusing. And from what I               4   stepsisters -- so had Brad -- you said
 5   understand, he needed a person to -- I don't       5   earlier that Brad had also lost a spouse?
 6   know if it's legal reasons or what, but you        6   A        Yes.
 7   do have to have somebody -- I mean, she            7   Q        Did he remarry after he lost that
 8   was -- well, I'll say this. She was okay to        8   spouse?
 9   come and visit him and that type of thing.         9   A        Not that I know of. I mean, he
10   I really don't know what all that involved.       10   may -- I know he had a girlfriend. And I
11   Q       Okay.                                     11   think in between that time where she was not
12   A       But she said a sponsor.                   12   seeing him, he had -- I think she said -- I
13   Q       Okay. I follow.                           13   don't think he ever got married again, but
14          Do you know -- did Brad have any           14   he did have a girlfriend.
15   children?                                         15   Q        Okay. Do you think that the
16   A       He did.                                   16   stepsisters were daughters of his deceased
17   Q       Did you ever meet his children?           17   spouse?
18   A       I did.                                    18   A        No. I think they were -- may
19   Q       Do you know how old they were or          19   have been from another marriage, but I don't
20   are?                                              20   know. She told me but I do not remember the
21   A       The only child I met, and he has          21   story.
22   come to my house also, was in between in          22   Q        That's fine.
23   ages between Kayla and Kaci, is the best I        23   A        They were older and I couldn't
                                             Page 87                                               Page 89
 1   remember. And I think his name is Bradley.         1   tell you.
 2   Q       Okay. And did he visit your                2   Q       Okay. Older than?
 3   house in Gadsden on that -- the one occasion       3   A       Bradley.
 4   when Brad came as well?                            4   Q       Okay. Did Paige -- did she buy
 5   A       I really don't think so. Paige             5   the house on Market Street?
 6   would get him and -- she tried to help him         6   A       Yes.
 7   because his mother was dead. So she was            7   Q       You may have already answered
 8   friends with the grandparents that had             8   this. Is that house still part of her
 9   custody of him after his -- it was his dead        9   estate?
10   mother's parents. She was friends with            10   A       No.
11   them. And she would even contact them even        11   Q       So y'all have been able to sell
12   when Brad and her were not seeing each            12   the house?
13   other, as far as I know. She would get Brad       13   A       We let it -- the bank repossess
14   sometimes -- Bradley sometimes.                   14   it, because she had only been in there less
15          And the only reason I remember             15   than a -- well, about a year, a little over
16   his name is because it was so similar to          16   a year. And considering all of the trouble,
17   his. It was Brad and Bradley. And it's --         17   my husband thought it would be best just to
18   Q       I can see how that would be               18   let them repossess it.
19   helpful.                                          19   Q       Okay. But the bank that held the
20   A       Yeah. That's the only reason I            20   mortgage hasn't filed a claim against the
21   know.                                             21   estate?
22   Q       But did Bradley have another              22   A       No.
23   brother or sister?                                23   Q       Okay.
                                                                                       23 (Pages 86 - 89)
                                       Veritext Legal Solutions
877-373-3660                                                                               800.808.4958
                                            Page 90                                               Page 92
 1   A         It was Wachovia I think that --         1   Q        Where was he pursuing that?
 2   well, no, no, no. That was her house in --        2   A        Gadsden State Jr. College in
 3   on 44. It was -- I don't know who -- it's         3   Gadsden.
 4   in the records. I don't remember. She got         4   Q        Was he just taking classes after
 5   a special loan because it was in a rural          5   he retired?
 6   city and through the -- whatever that             6   A        He took them -- he took some
 7   agency -- government agency is. But I don't       7   classes when he was laid off from the steel
 8   know exactly all the details.                     8   plant. But he -- he mainly took those
 9   Q         Okay. Do you know if she had any        9   classes when -- as part of his benefits for
10   equity in the house?                             10   being in the Navy.
11   A         She probably -- no. No. We just        11   Q        Okay. How long was he in the
12   let it -- because of all of the time and all     12   Navy?
13   of the -- it being out of town, we just          13   A        Four years.
14   considered what she had paid on it as rent       14   Q        So he was just interested in
15   and let it rip.                                  15   criminal justice?
16   Q         Did Paige ever work in any other       16   A        He was interested in getting the
17   profession other than as a hairdresser?          17   money. I don't know what you can say. He
18   A         I don't think so. No.                  18   liked it or he wouldn't have done that, but
19   Q         You're not aware of any other          19   I -- he got a job and did not pursue it
20   jobs she had while she lived in Moundville?      20   anymore. I tried to get him to, but he
21   A         Not in Moundville. She didn't do       21   didn't want to.
22   anything else.                                   22   Q        Where did he get a job?
23   Q         Okay. How about you, Ms. Ray?          23   A        At the steel plant in Gadsden.
                                            Page 91                                               Page 93
 1   Did you ever work outside the home?               1   He worked at Goodyear at one time.
 2   A       I still do.                               2   Q       Okay.
 3   Q       Where?                                    3   A       But it changed names several
 4   A       I'm a nurse.                              4   times.
 5   Q       Okay. In Gadsden?                         5   Q       Okay. But after he sort of was
 6   A       Yes.                                      6   forced to retire in 2000, did he work
 7   Q       What kind of nurse?                       7   anywhere else after that?
 8   A       A nurse. RN, registered nurse.            8   A       No.
 9   Q       Okay. And what hospital in                9   Q       You may have already been asked
10   Gadsden?                                         10   this. Have you ever filed another lawsuit
11   A       I had worked at the hospital and         11   against anyone?
12   then I retired. And right before I retired,      12   A       No.
13   I started working at a rehab center in a         13   Q       And has any lawsuit ever been
14   nursing home. So that's what I do now part-      14   filed against you?
15   time.                                            15   A       No.
16   Q       Okay. What's the name of the             16   Q       Do you know anybody who works at
17   nursing home?                                    17   the City of Moundville?
18   A       Gadsden Health & Rehab.                  18   A       Personally I have no -- no
19   Q       Health & Rehab?                          19   contact with them. Well, I take that back.
20   A       Uh-huh.                                  20   I'm sorry.
21   Q       You said your husband almost had         21   Q       That's okay.
22   an associate's degree in criminal justice?       22   A       At one time the mayor. I don't
23   A       Uh-huh.                                  23   know who the mayor is. And he introduced
                                                                                      24 (Pages 90 - 93)
                                      Veritext Legal Solutions
877-373-3660                                                                              800.808.4958
                                           Page 94                                              Page 96
 1   himself to me. And I can't remember if he        1   A       No.
 2   even came -- he may have come to Marjean's       2   Q       Are you familiar with any
 3   house. I just don't remember now. But he         3   policies and procedures of the City of
 4   is a relative of Ben Mitchell.                   4   Moundville?
 5   Q        Does Tony Lester sound familiar?        5   A       No.
 6   A        Tony sounds right.                      6   Q       What about the police department?
 7   Q        Do you know how he's related to         7   Are you familiar with any of the Moundville
 8   them?                                            8   Police Department's policies or procedures?
 9   A        No. I don't know.                       9   A       No.
10   Q        That's okay. I'm just asking.          10   Q       Did you ever speak to any of the
11   A        I just know it's through the           11   police officers that work for the City of
12   Mitchells, through Ronnie Mitchell. That's      12   Moundville?
13   all I know.                                     13   A       Yes.
14   Q        And Ronnie is Ben's father?            14   Q       Do you remember any of their
15   A        Yes.                                   15   names?
16   Q        And Ronnie's no longer married to      16   A       No.
17   Marjean?                                        17   Q       Was this around the time or
18   A        No.                                    18   shortly after Paige's murder?
19   Q        Is that correct?                       19   A       Yes.
20   A        That's correct.                        20   Q       And you mentioned earlier that
21   Q        Okay. I'm just trying to get           21   your husband on several occasions had spoken
22   everybody straight.                             22   to law enforcement officers.
23   A        I got you.                             23   A       Yes.
                                           Page 95                                              Page 97
 1   Q       Other than speaking with -- it           1   Q        Was that always with the City of
 2   sounded like that was maybe at the wake or a     2   Moundville?
 3   visitation where Tony introduced himself to      3   A        Yes.
 4   you; is that right? Or maybe even a              4   Q        Okay. No -- never anybody from
 5   reception afterwards?                            5   the sheriff's department or another law
 6   A       I've talked to him. I don't              6   enforcement agency?
 7   remember where. But he told me that at           7   A        I think a sheriff deputy came
 8   Christmas that they would go by Ben's grave      8   also to Marjean's. And -- let's see. There
 9   and sing carols.                                 9   were about four people there. I can't
10   Q       Do you want to take a break?            10   remember all of them.
11   A       I'm okay.                               11   Q        That's okay. That's fine. I was
12   Q       Are you sure? And I --                  12   just curious to see what you do remember.
13   A       I understand. It's okay.                13          I think that may be all the
14   Q       I'm sorry.                              14   questions that I have, Ms. Ray. Let me just
15   A       I'm good. Just go.                      15   double check.
16   Q       Paige and Tony would go to Ben's        16          I believe you testified earlier
17   grave and sing?                                 17   that you had never had any warning that Brad
18   A       No. His family.                         18   would do something like he did; is that
19   Q       Ben's family would?                     19   correct?
20   A       Tony's family.                          20   A        No. I had -- I was not told --
21   Q       Tony's family. Okay.                    21   well, like I said, Keenan had talked to my
22          Did Tony ever talk to you or             22   husband. And he did not like Brad, and Brad
23   discuss the murder of Paige?                    23   and him -- and Keenan is the stepfather of
                                                                                    25 (Pages 94 - 97)
                                     Veritext Legal Solutions
877-373-3660                                                                             800.808.4958
                                              Page 98                                              Page 100
 1   Marjean. And they had had some words, and 1             Q        Okay.
 2   he did not like Brad. And he had talked to    2         A        He was the only child Ronnie and
 3   my husband. Keenan came to our house to go 3            Marjean had.
 4   deer hunting, and I feel like it was to talk  4         Q        Okay. Do you know how old Perry
 5   to my husband about Brad, because he -- he    5         is in relation to --
 6   didn't like him. And I think he was           6         A        Ben?
 7   concerned with Brad's past behavior and just 7          Q        Uh-huh.
 8   wanted us to know. But I was at work, and I 8           A        Well, he would have been younger
 9   don't know all of their conversations.        9         than him, and I'm not sure the age.
10   Q        Okay. Your husband -- you don't     10         Q        Okay. But Perry told you he was
11   recall your husband relaying to you what     11         not surprised?
12   Keenan had communicated to him?              12         A        She was not surprised.
13   A        Not that I can repeat. It was       13         Q        She. Okay. Did she say anything
14   not good things.                             14         more than that?
15   Q        Well, can you recharacterize the    15         A        No.
16   sentiment of what was communicated?          16         Q        Did you ever ask more?
17   A        He thought he was bad news, a bad   17         A        No.
18   influence. Brad, in the -- let's see. How    18         Q        Anybody else other than Perry say
19   I can say it. In the area had a bad          19         that they were not surprised by this?
20   reputation. And everybody knows everybody 20            A        Keenan.
21   here, and Ronnie Mitchell's wife's mother    21         Q        Keenan said it also?
22   was Brad's neighbor. So they didn't like     22         A        (Witness nodding head.)
23   each other.                                  23         Q        Ms. Ray, I think that's all the
                                              Page 99                                              Page 101
 1   Q        At that house that's in one of             1   questions that I have.
 2   these exhibits?                                     2           REDIRECT EXAMINATION
 3   A        This was -- no. I don't know               3   BY MR. GAILLARD:
 4   where it was, but Ron -- let's see. I don't         4   Q        There was something I meant to
 5   know their -- Ronnie's wife's maiden name, I        5   ask you about just to see what, if anything,
 6   don't remember, but her mother lived beside         6   you knew about it. And that is, my
 7   Brad growing up. The families knew each             7   understanding is that after Brad shot Paige
 8   other. And I don't know where it was, but           8   and Kaci, he went back to his house. And
 9   it was somewhere here in Moundville. And            9   the police came, and then he shot himself.
10   they knew Brad from years ago.                     10   Is that your understanding?
11   Q        Okay. And right after you                 11   A        Yes.
12   testified earlier that you didn't have any         12   Q        Do you know anything more about
13   warning that Brad would do something like he       13   that, about what happened with Brad?
14   did, you said that some were not surprised.        14   A        No.
15   A        That was Perry. Perry is the              15   Q        I understand he passed away maybe
16   aunt of Kayla. That's what she said.               16   a few days later.
17   Q        Perry is a Mitchell?                      17   A        Okay. He shot himself in the
18   A        She's a Childree.                         18   head, and this is what the police said. And
19   Q        A Childree. Okay.                         19   they heard the gunshot when they were
20   A        She's the only child that Keenan          20   standing on the porch after they had knocked
21   and Marjean had. And then Ronnie and Jo had        21   on the door. And so they went in, and he
22   two boys. And then Ben, which was Paige's          22   was taken to the hospital and basically was
23   husband, was the middle, third spoke.              23   brain dead. And because of the situation, I
                                                                                       26 (Pages 98 - 101)
                                       Veritext Legal Solutions
877-373-3660                                                                                800.808.4958
                                            Page 102                                                    Page 104
 1   was told -- and I don't know who said it --        1   on the phone and the notes and all that.
 2   that he was kept alive until the funeral was       2          MR. MCCULLEY: Sure.
 3   over with because of the town, the funeral         3          MR. GAILLARD: Hopefully we don't
 4   home, and all the politics.                        4   have to reconvene, but just so we reserve
 5          And so after the funeral, within            5   that right. But I think we're -- I'm good
 6   a few hours, we got word that he was dead.         6   with concluding for today.
 7   So that matched.                                   7          MR. KINNEY: I was going to say
 8          And there was a lot of upset                8   the same thing. We didn't want to not
 9   people. And some of my family members were         9   have or somehow foreclose an opportunity,
10   glad. And I have to say there were some           10   unfortunately, to talk to you again,
11   other -- and I know it happened a year --         11   Ms. Ray, depending on what we receive when
12   the same thing. A lady was shot in front of       12   we get some of those notes, because it just
13   her kids in Moundville a year before that.        13   may be almost impossible to decipher some
14   And I remember because it was on Christmas        14   stuff unless we talk to you again.
15   day. And so this was a big shock.                 15          So I likewise would like to get
16          So I know that there's still some          16   on the record that we just kind of
17   hard feelings even to the preacher, because       17   temporarily halt and reevaluate maybe after
18   the preacher that did Paige and Kaci's            18   we can get some of those things produced.
19   service did Brad's service. And so I don't        19          MR. MCCULLEY: At this point, we
20   have any hard feelings, but there's still         20   don't have any objection to that.
21   some hard feelings in this town. And I            21          MR. KINNEY: Thank you, Ms. Ray.
22   really -- you know, I mean, they know more        22      (Deposition concluded at 12:03 p.m.)
23   about this than I do really, as far as Brad.      23
                                            Page 103                                                    Page 105
 1   I just know about Paige.                           1         CERTIFICATE
 2          And so I don't get into that. I             2
 3   really don't have time for it and don't want       3   STATE OF ALABAMA )
 4   to know. I don't even know all the details.        4
 5   I mean, when I say I don't know the details,       5          I hereby certify that the above
 6   of what happened exactly. And I don't want         6   and foregoing deposition was taken down
 7   to know.                                           7   by me in stenotype, and the questions and
 8   Q       And I just -- I wanted to just             8   answers thereto were reduced to computer
 9   confirm if you had any other information           9   print under my supervision, and that the
                                                       10   foregoing represents a true and correct
10   related to that.
                                                       11   transcript of the deposition given by
11   A       I don't want to know.
                                                       12   said witness upon said hearing.
12   Q       But that was my understanding
                                                       13
13   just about the sequence of how it happened.       14          I further certify that I am
14   A       All I wanted to know is what              15   neither of counsel nor of kin to the
15   Kayla saw. That's all I care about. And so        16   parties to the action, nor am I in
16   she didn't know a lot. And Jeremy, Perry's        17   anywise interested in the result of said
17   husband, was in the room when the detective       18   cause.
18   talked to Kayla so that she could freely          19
19   talk, and that's what he said. That's all I       20       <%18431,Signature%>
20   know.                                                      Karen Hinch, Commissioner
21          MR. GAILLARD: John, I think                21       ACCR #96
22   probably the best thing would be to suspend       22
23   the deposition right now until we follow up       23
                                                                                         27 (Pages 102 - 105)
                                       Veritext Legal Solutions
877-373-3660                                                                                     800.808.4958
[& - answer]                                                                   Page 106

          &            2006 12:17,19          48 4:13               acting 5:3
 & 2:2 3:13,19 5:9       32:16                4:00 67:2             action 1:10 105:16
   91:18,19            2008 12:20 17:12                 5           activity 84:14
                       2015 25:2,9 27:21                            actual 77:3
           1                                  5 4:3,14 50:4,8
                         38:20,23 42:17                             adderall 27:9
 1 4:10 34:14,17                              50 4:14
                         46:16 47:7 48:3                            addition 82:11
   35:23 36:12                                51 4:15,16
                         49:4 62:23 63:17                           address 75:16
 10 4:19 75:20,22      2016 21:16 50:18                 6           advice 41:2
 101 4:5               2017 17:14 22:6        6 4:15 50:23 51:3,5   aerial 4:17,18,20
 10:00 2:5 5:12          31:22 35:7 36:11     601 3:7                 4:22 74:22 75:15
 11 4:20 15:14 37:9      37:10,16 38:17       619 76:18 77:17         76:17 77:15
   76:13,16              55:17 56:16                    7           afraid 21:8 23:17
 11:40 40:9            2018 37:16,17,19                               26:16 43:8
                                              7 4:16 51:11,13
 12 4:21 51:6 76:23    2019 38:6                                    afternoon 39:7
                                              75 4:17,18,19
   77:2 85:14          2020 2:4 5:8                                   40:2,6,17
                                              76 4:20,21
 1201 2:2 5:9          2176 44:14                                   age 100:9
                                              77 4:22
 12:03 104:22          23rd 2:4 5:7                                 agency 90:7,7 97:6
 12:30 55:19                                            8
                       2410 74:23                                   agent 16:7
 13 4:22 77:10,12      25 36:11 38:6 55:17    8 4:17 47:7 48:3      ages 86:23
   78:23                 56:16                  62:23 74:21 75:3    ago 43:23 44:10
 14 4:23 80:19,23      25th 31:22 35:7          77:20                 99:10
 154 14:3 75:16 76:1     38:17                80 4:23               agreed 1:18 2:7,15
   77:16               26 56:16               81 4:4                agreement 4:12
 17 32:10              26th 55:18 67:1,13     880 3:20                48:1
 175 3:20              27 37:19               8:00 79:5             ahead 81:8
 17th 21:23            2726 3:14                        9           al 1:9,14 3:8,15,21
 18 50:18                        3            9 4:18 25:9 38:23     alabama 1:2 2:3
 18431 105:20                                   42:17 46:16 48:11     5:3,10 7:20 35:13
 19 9:21               3 4:12 47:20,22
                                                75:12,14              105:3
 19-0069 1:11          300 72:19
                                              96 105:21             alcohol 27:1,3,6
 1979 9:22             34 4:10
                                              9th 25:2 39:11,12     alive 33:16 102:2
 19th 9:17,20          35213 3:21
                                                41:19               allegation 62:20
 1st 22:4 32:17        35401 2:3 3:8 5:11
                                                        a           amount 71:21
                       36652 3:15
           2                                                          72:18
                                 4            a.m. 2:5 5:12         anger 27:3 49:5,11
 2 4:11 47:3,10                               able 89:11
 200 3:7               4 4:13 48:15,17                                49:16 50:10,12,14
                       44 10:5 12:2 14:2      accident 11:13 12:4     51:7,17
 2000 12:11 44:23                             accidents 14:19
   93:6                  14:17 53:8 68:6                            animals 85:11
                         75:1 90:3            accr 105:21           ann 5:16,22
 2002 9:18 12:18,18                           acknowledging
   32:10 33:4 44:21    47 4:11,12                                   answer 6:22 7:1
                                                51:15                 65:20,23 66:15

                                 Veritext Legal Solutions
 877-373-3660                                                               800.808.4958
[answer - call]                                                                  Page 107

   73:16               attend 49:5             ben's 33:10,11 61:4      56:22 57:3,8,18
 answered 89:7         attended 51:6             69:9,12 94:14 95:8     58:9 60:11 61:7,9
 answers 6:10 64:5       68:15                   95:16,19               62:22 63:16 66:5
   105:8               attorney 3:5,11,18      beneficiary 72:9         66:16 67:12 68:12
 anybody 27:16           82:8 83:19            benefits 92:9            71:8 76:4 77:3
   44:2 45:3 46:8      aunt 52:8 69:9          benjamin 9:12 10:2       82:23 84:9 86:14
   60:14 78:2 80:12      99:16                   10:17 11:12            87:4,12,13,17 88:4
   93:16 97:4 100:18   avenue 2:3 3:7 5:10     best 13:4 41:4 57:5      88:5 97:17,22,22
 anymore 92:20           76:19 77:17             86:23 89:17 103:22     98:2,5,18 99:7,10
 anyway 28:20          aware 38:20 42:16       better 6:17 16:15        99:13 101:7,13
 anywise 105:17          46:22 48:6,12,13        16:19 41:2             102:23
 apart 77:7              49:3,17 63:1 82:17    bicycle 60:5           brad's 25:3 41:7
 apparently 27:2         82:20 90:19           big 15:23 42:10,13       56:18 66:14 76:17
   54:5                          b               102:15                 77:16 98:7,22
 appear 50:8                                   bill 72:19               102:19
                       back 6:16 10:12
 appointed 37:4,11                             birmingham 3:21        bradley 1:13 87:1
                         12:8 15:6,16 17:3,4
   37:21 38:7,8                                  84:19                  87:14,17,22 89:3
                         18:6 28:14 41:23
 approximately 2:5                             birth 9:2 32:8,9       brain 101:23
                         43:20 45:10,14
   5:11 23:21                                  birthday 9:15,20       break 7:8 64:12,14
                         46:16 52:17 57:9
 april 9:17,20,21                                21:22                  95:10
                         63:16 78:9 81:21
   37:9                                        bit 7:13,18 38:19      brief 84:13
                         93:19 101:8
 arduous 84:1                                    64:22                briefly 81:22
                       background 7:13
 area 10:6,18 11:3                             blew 65:19             bring 22:19
                         18:2
   12:23 14:11 15:7                            bond 14:18             broad 15:4
                       bad 98:17,17,19
   22:9 98:19                                  born 8:19 9:1,21       broken 60:11
                       bank 89:13,19
 arrested 46:18                                  12:17,17 32:15       brother 11:22
                       baptist 68:16
 asked 19:5 28:7                               bother 28:16             87:23
                       based 26:7 38:3
   29:4 32:5 60:21                             bought 13:13 33:1      brother's 11:21
                       basically 101:22
   73:10 78:13 79:8                            box 3:14               brought 33:3
                       beach 10:9
   81:19 93:9                                  boys 99:22             buddy 61:4
                       beauty 70:2
 asking 6:9 36:20                              brad 13:8 14:14        bunch 70:11
                       bed 54:23 66:7,21
   85:18 94:10                                   16:18 17:15,21       buried 15:10
                       bedroom 78:9
 asleep 53:13 66:21                              18:23 20:3 21:4,10   busy 28:11
                       behalf 3:3,9
 assets 72:23                                    22:19 23:6 24:5      buy 15:22 89:4
                       behavior 19:3
 assign 2:20                                     27:19,22 28:21                 c
                         56:18 98:7
 associate's 91:22                               30:7 31:14,22 32:3
                       believe 25:2 75:15                             c 3:1 105:1,1
 assume 37:12                                    34:3 39:11 42:19
                         76:17 97:16                                  calendar 83:2,15
 assumption 61:8                                 43:4 45:22,23 46:5
                       ben 11:23 14:13                                  83:16,22 84:12
 assure 84:2                                     46:17 47:5 48:2
                         17:12 32:20 61:14                              85:3
 atchison 69:2,8                                 49:3 52:22 53:17
                         61:22 94:4 99:22                             call 39:8 70:8
                                                 54:2 55:3,7,12
                         100:6
                                  Veritext Legal Solutions
 877-373-3660                                                                 800.808.4958
[called - daughter]                                                              Page 108

 called 21:4,9 28:9       86:17                communicated          count 12:16
   34:10 39:3 40:11     christmas 22:3           10:11 98:12,16      county 10:5 12:2
   40:19,22 43:2,6,8      95:8 102:14          communication           14:2,17 37:4,9 53:8
   43:11 45:9,10,14     church 68:15,16          36:4                  68:5 74:23
   52:3,5 53:9 65:17    circumstances 41:5     communications        couple 46:13 72:16
   65:22 79:6,12 80:4   city 9:1 10:10 36:13     71:8 74:6             81:18
   83:5                   45:3 73:5,7,13,14    company 71:17         court 1:1,23 2:12
 car 25:4 27:20           81:15 90:6 93:17     complaint 24:10         4:11,13,14,15,16
   38:21 39:16 40:1       96:3,11 97:1           41:18 62:21           5:1 6:10 26:4 37:4
   41:6,23 42:12        civil 1:10 5:5         completed 50:17         37:9 42:1 46:22
   58:23                claim 4:10 34:18       completion 51:17        47:4,14,17,17,23
 card 72:18               35:15,23 63:1        compliance 2:11         48:23 50:9,10,18
 care 29:21,23 42:2       73:10 89:20          computer 105:8          51:14,15
   103:15               claims 72:16,20        concerned 98:7        crazy 54:8
 carols 95:9              84:5                 concluded 104:22      credit 72:17
 carpooled 61:5         classes 49:6 92:4,7    concluding 104:6      criminal 29:23
 carpooling 70:15         92:9                 confirm 51:6 75:17      91:22 92:15
 case 6:2 7:15 47:5     cleaning 24:18           76:1 103:9          cross 4:4 81:12
   62:21                clear 6:20             confrontation         crystal 30:21
 casey 5:22 69:3,21     clearer 7:2              46:18 52:22         curious 97:12
   69:23 70:10,12,14    client 74:4            confronting 59:4      custody 87:9
   71:3                 close 15:13 84:17      considered 90:14      cut 69:18
 caseys 70:11,13          84:19                considering 89:16               d
 cause 5:13 105:18      closed 44:18,19,20     consistent 77:21
                                                                     d 4:1
 cell 68:23 69:1 70:6   clue 41:3 46:9         contact 69:1 70:6
                                                                     dad 28:13,20,21
 center 91:13           college 92:2             87:11 93:19
                                                                     daddy 39:4,7 41:1
 certificate 9:2        colors 60:4            contest 7:7
                                                                       42:2
 certify 5:4 50:15      come 12:8 18:3         context 58:7
                                                                     dalton 54:16 64:21
   105:5,14               19:23 21:18 22:10    conversation 39:6
                                                                     danny 8:10 28:21
 changed 93:3             22:17 28:12 29:2       39:9 53:21 59:7
                                                                       29:1 42:14 47:1
 charge 48:7,9            31:12 43:9 55:7        74:12
                                                                     date 5:4 16:23 26:4
 charged 48:10            66:5 71:4 84:20,22   conversations 45:2
                                                                       32:7,9 35:8 38:4,22
 check 97:15              86:9,22 94:2           74:6 98:9
                                                                       47:7,14,17 60:14
 child 78:8,16 79:2     coming 21:2,2          conviction 63:1,17
                                                                     dated 18:23 61:1
   86:21 99:20 100:2      85:22                copy 34:17 83:18
                                                                     dates 24:3,22 36:21
 child's 78:10          commencing 2:4         correct 7:21 8:7,11
                                                                       38:11 46:15 63:20
 childree 28:7 32:19      5:11                   14:14 37:5 46:19
                                                                       84:6
   33:7,9 34:2 52:5     commissioner 5:4         51:18 94:19,20
                                                                     dating 14:13 20:16
   99:18,19               105:20                 97:19 105:10
                                                                       53:5 60:13 61:21
 children 11:5 32:4     common 14:17           counsel 1:20 2:17
                                                                     daughter 52:6
   72:10 78:7 86:15       62:9,12                2:19 5:7 105:15
                                                                       82:23
                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[daughters - family]                                                              Page 109

 daughters 88:16        deposition 1:13,20     door 66:8,9,14         estates 37:23
 day 2:4 5:8 7:4          2:9,10,22 4:23 6:3     67:23 101:21         et 1:9,14
   11:19 21:1 40:19       6:4 80:22 81:6       double 14:6 97:15      evening 54:22 65:9
   47:17 51:23 52:22      103:23 104:22        downtown 13:9            65:13
   54:18 56:15 66:23      105:6,11               60:2                 events 31:20
   80:14 102:15         depositions 2:13       drinking 17:20         everybody 94:22
 days 28:10 101:16      deputy 97:7              54:6,7 55:13           98:20,20
 dead 61:22 87:7,9      describing 67:12       drive 12:1             evidence 2:22
   101:23 102:6         detail 83:3            driving 27:3           exact 18:18 34:21
 deal 27:19             details 90:8 103:4,5   drove 12:1             exactly 16:8 36:5
 dealing 82:18          detective 79:7 83:6    drug 27:7                37:10 56:2 90:8
 dealings 82:23           103:17               drugs 27:14              103:6
 death 43:1 78:8        detectives 45:16       duck 62:11             examination 4:3,4
 deceased 1:8 88:16       52:3                 duly 5:17                4:5 5:13,19 81:12
 december 21:23         died 45:19 60:7        dying 60:4               101:2
   32:10,17               61:14 65:3                     e            examined 5:17
 decided 14:10          different 19:12                               exercise 29:6
                                               e 3:1,1,4,6 4:1
   15:18,21               25:5 33:14 78:7,7                           exhibit 4:7,10,11
                                                 105:1,1
 decipher 104:13        direct 4:3 5:19                                 4:12,13,14,15,16
                                               earlier 32:7 49:15
 deer 98:4              discovery 64:19                                 4:17,18,19,20,21
                                                 77:6 88:5 96:20
 defendant 6:2          discuss 42:9,14                                 4:22,23 34:13,17
                                                 97:16 99:12
   50:16                  95:23                                         35:23 36:12 47:3,9
                                               early 67:13
 defendant's 4:9        discussing 81:22                                47:19,22 48:14,17
                                               easy 38:14
   34:13 47:9,19        dismissed 26:10                                 50:3,8,23 51:2,5,10
                                               eat 61:4,6
   48:14 50:3 51:2,10   disrupt 13:3                                    51:13 74:21 75:2
                                               effect 2:11 86:3
   75:2,11,19 76:12     district 1:1,2                                  75:11,14,19,22
                                               either 27:22 70:7
   76:22 77:11 80:18    division 1:3                                    76:12,16,22 77:2
                                                 73:12 79:21,22
 defendants 1:15        document 4:13,14                                77:10,11 80:18,22
                                               elisa 30:22
   3:9                    4:15,16 36:2,12                               80:23
                                               elliott 1:14
 degree 29:22 91:22       38:4 48:23                                  exhibits 74:16 99:2
                                               ended 21:11 25:17
 dentist 23:17 25:8     documentation                                           f
                                                 27:18 46:21 52:23
   25:18 27:18            29:16 45:13
                                               endurance 7:7          f 105:1
 department 23:15       documents 8:5
                                               enforcement 96:22      fact 53:19 79:19
   29:14 43:1 45:5,15     38:22 46:14 48:1
                                                 97:6                 fair 18:13,20 35:19
   63:7 96:6 97:5         49:9 50:7,9 51:14
                                               enjoyed 15:8             42:8
 department's 96:8        73:4,11
                                               entered 48:2           fairly 62:15
 depended 18:6          doing 60:4
                                               equity 90:10           familiar 76:4 94:5
 depending 104:11       dollars 71:22 72:18
                                               establish 32:7           96:2,7
 depiction 74:23        domestic 48:10
                                               estate 1:7,13 8:15     families 99:7
   75:15                donald 62:10
                                                 16:6 37:1,3 72:17    family 7:17 15:6,10
                                                 72:21 73:1 89:9,21     17:23 70:12 73:12
                                  Veritext Legal Solutions
 877-373-3660                                                                 800.808.4958
[family - halt]                                                                     Page 110

    86:4 95:18,19,20    foregoing 5:6 105:6       104:3                 government 90:7
    95:21 102:9           105:10                generally 15:2          grandfather's
 far 62:16 87:13        form 2:18                 35:13 76:10 85:19       32:23
    102:23              formal 82:3               85:20                 grandmother 28:5
 farm 33:22,23          fort 22:15              getting 7:13 16:10        79:12
 father 8:12 94:14      forth 10:12 17:3,5        46:15 51:16 92:16     grandparents
 february 22:8          foster 78:6             gibson 2:2 5:9            15:11 87:8
 federal 5:5            found 26:1 79:4         girl 53:6               grave 95:8,17
 feel 98:4              four 92:13 97:9         girlfriend 53:8,22      gray 1:14 13:8
 feelings 102:17,20     fowler 2:2 5:9            61:16 88:10,14          14:14 16:18 23:6
    102:21              frame 20:10 37:13       girls 12:22 54:22         34:3 48:2 71:9 76:5
 fell 16:10               70:9,20                 57:6 61:15 68:20      greensboro 2:2 3:7
 felt 53:20 63:21       freely 103:18             70:14                   5:10
 filed 29:8,14 41:17    friend 10:11 11:19      give 6:14 18:18         grew 8:21
    89:20 93:10,14        19:17 53:6 56:22        82:8                  ground 6:7
 finally 51:13 65:23      57:1 60:2 61:4,6,17   given 6:3 17:23         grounds 2:20
    77:5                  61:19 69:12,17          63:16 105:11          growing 9:6 99:7
 find 52:4 63:11          70:3                  giving 6:10,22 41:2     guess 7:12 14:12
 fine 7:11 34:23        friend's 11:21          glad 7:10 102:10          16:16 17:6 19:21
    36:16 64:14 88:22   friends 18:11 30:15     go 6:6,16 7:6 11:18       38:18,21 39:21
    97:11                 30:17,18 31:3,11        18:6 21:4,10 23:16      45:23 52:18,19
 first 5:17 15:21         53:4,12 56:11 57:5      23:23 25:8,18           63:12 66:13 67:19
    16:20 22:8 33:1       59:23 69:19 87:8        27:18 41:7 43:20        68:4 79:13 80:7
    43:10                 87:10                   46:13,21 49:15          84:20
 five 18:14             front 58:10 102:12        66:8 81:8 84:21       guilty 47:6 48:4,7
 fixed 14:7             full 2:11 5:21            95:8,15,16 98:3         49:1
 flip 75:23             funeral 65:2 69:20      going 20:21 23:17       gun 42:19,22 43:3
 florida 9:1 10:10        102:2,3,5               25:6 33:13 36:14        43:7 44:3 62:21
 folks 64:18 69:4       further 2:7,15            40:7 42:1 43:9 46:5     63:8,16
    70:7,17 80:16         105:14                  46:9,16 47:3 53:18    gunshot 101:19
 follow 26:8,21         fussing 53:5              54:2,4 60:18,19       gunshots 79:14
    66:13 80:8 86:13              g               64:17 70:22 81:8      guy 19:19 53:5
    103:23                                        104:7                   61:12,19 62:3
                        gadsden 7:20 8:19
 followed 24:23                                 good 14:10 36:4                   h
                          9:4,7 15:16 22:14
 following 5:14                                   54:6 62:5 64:11
                          22:18 30:19 31:4                              hair 69:18 71:2
 follows 5:18                                     95:15 98:14 104:5
                          31:12 44:15 57:6                              hairdresser 10:15
 fond 15:9                                      goodyear 93:1
                          84:17 87:3 91:5,10                              19:19 59:21 90:17
 force 2:10                                     google 74:22
                          91:18 92:2,3,23                               hale 37:4,9
 forced 93:6                                    gosh 73:15
                        gaillard 3:10 4:3,5                             hall 44:8
 foreclose 104:9                                gotten 46:4 73:17
                          5:20 6:1 64:13,16                             halt 104:17
                          81:19 101:3 103:21
                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[hand - jeremy]                                                                   Page 111

 hand 24:6               29:7                  hunting 98:4            indicates 40:8 70:5
 handle 83:8            hobby 44:6             hurt 27:22,23           indication 46:5
 handled 35:18          hold 69:16             husband 8:9 10:17       influence 98:18
   63:22                hollered 66:7             14:13 17:12 21:22    information 7:14
 happened 12:2,5        hollering 67:4            29:19,20 30:2 35:1     45:20 51:16 52:20
   13:7 19:8,9 20:10    home 11:19 21:5           35:18 37:2,10          56:5,12 63:4,15
   36:22 38:23 39:23     33:3,21 65:2 66:6        39:10 41:15 42:22      65:4 68:9 73:12
   45:22 52:15 53:4      66:22 69:20 75:5,6       43:13 44:4,5 46:4      84:4 103:9
   56:2 68:9 80:10       91:1,14,17 102:4         52:2 63:4 64:1,2     initially 8:14 37:2
   101:13 102:11        honeycutt 30:21           74:1,8 81:23 82:12     47:5
   103:6,13             hopefully 104:3           82:13,21 83:9        inspected 16:3
 happy 56:17,21,23      hospital 91:9,11          89:17 91:21 96:21    insurance 71:13
   57:3                  101:22                   97:22 98:3,5,10,11     72:1,4
 harassment 48:11       hour 83:10                99:23 103:17         interested 61:18
 hard 102:17,20,21      hours 102:6            husband's 35:4            92:14,16 105:17
 harm 23:8 32:3         house 13:13,15,22                 i            interesting 83:13
 harmed 30:7             15:13,22 16:3,10                                83:21
                                               idea 17:10,18 18:7
 hassinger 3:19          16:13,14 18:3 20:5                            interviewed 79:7
                                                  27:15 39:12 49:13
 hate 52:12              20:6 21:8,20 22:2                             introduced 93:23
                                                  67:6,15
 head 6:13 29:7          24:18 25:3,13,14                                95:3
                                               identification
   84:21 100:22          25:17 26:1,10                                 invest 16:14
                                                  34:15 47:11,21
   101:18                28:12 29:3 32:23                              invested 72:8
                                                  48:16 50:5 51:4,12
 health 66:6,22          33:20 39:16 42:20                             investment 16:15
                                                  75:4,13,21 76:14
   91:18,19              43:2 45:16,19,23                              involved 35:17
                                                  77:1,13 80:20
 heard 11:12 27:16       53:14,16 54:23                                  47:13 79:14 86:10
                                               identified 64:7,18
   31:19 66:16 101:19    59:18,23 66:5,17                              ironic 14:18
                                               iii 3:10
 hearing 105:12          66:18,19 67:13                                irrelevant 67:17
                                               impossible 104:13
 held 72:12 89:19        71:5 76:2,7,18 77:3                           issue 27:7
                                               incident 13:7,8,19
 helmsing 3:12           77:17 78:3 80:2,3                             issues 19:20 27:6
                                                  17:13 20:10 25:1,9
 help 6:7 18:1 34:10     80:11 84:20,23                                  54:14
                                                  25:13,16 26:9
   55:1 85:11,12 87:6    86:22 87:3 89:5,8                                       j
                                                  27:17 32:1 38:16
 helped 13:17 20:3,4     89:12 90:2,10 94:3
                                                  38:19 39:2,11,13     jack 19:21
   20:8                  98:3 99:1 101:8
                                                  39:13 41:11,19,23    january 22:5 31:22
 helpful 87:19          huh 6:13,14 18:19
                                                  42:17 43:3 44:3        38:6,17 45:22
 helps 7:1 85:22         20:7 22:7,22 24:15
                                                  45:11,12 46:17         55:17 56:16 67:1
 herlong 3:12            26:12 30:3 31:5
                                                  48:11 49:4 82:22     jealous 61:9 62:1
 high 15:18              33:15 35:5,9 36:23
                                               incidents 27:22         jenkins 2:2 5:9
 hinch 1:22 5:1          46:2 49:2,22 54:11
                                                  30:6                 jeremies 69:13 71:6
   105:20                60:9 77:18 91:20
                                               index 4:7               jeremy 69:2,3,10
 hit 10:12 23:16         91:23 100:7
                                               indicated 40:15           69:11,12,14 103:16
   24:5,6,7 25:7 26:9

                                  Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[jo - lived]                                                                        Page 112

 jo 99:21                kept 19:11 28:12         38:12 39:1,9,20,22    large 2:1 5:3 14:4
 job 10:16 16:9            44:9 102:2             40:18,22 41:6,10      late 21:3
   26:16 92:19,22        kids 11:16 17:4,9        41:14,17 42:11,21     law 2:1 3:5,11,18
 jobs 90:20                21:4,8 42:12 52:8      42:22 43:5,6,19          5:8 96:22 97:5
 john 3:4,6 82:5           53:13 60:22 70:3       46:8 47:16,18         laws 2:12
   83:10 103:21            102:13                 48:19 49:7,8,10,16    lawsuit 81:16 93:10
 johnson 69:3,10         kill 62:22               49:19 51:22 52:10        93:13
 jr 92:2                 killed 13:8 21:23        52:14,15,16 53:18     lawsuits 64:4
 july 2:4 5:8 25:2,9       22:11 28:10 29:12      54:3 55:13 56:12      leach 3:12
   27:21 35:7 36:11        43:7 51:22 55:23       56:12,13,20 57:10     leading 2:18 31:21
   38:20,23 39:11,12       61:3 66:11             58:2,5 60:6,12           34:3
   41:19 42:17 46:16     kin 105:15               61:22 62:4,10,13      learn 39:22 56:14
   48:11 49:4 56:16      kind 12:4 13:9           63:2,6,9,11,18,21     learned 52:15 80:9
 junior 15:18              19:14,21 27:7 29:6     66:1,6 67:7,14,17        80:15
 justice 29:23 91:22       36:20 45:13 46:4       67:21,22 68:3 69:4    leave 15:7
   92:15                   49:11 50:7 52:21       69:23 71:6,18         led 52:20
           k               55:6 60:11 72:1        72:20,23 73:11,17     left 44:19 54:6
                           85:15 86:1 91:7        74:8,10,13 78:5,14    legal 86:6
 kaci 11:8 12:17
                           104:16                 78:16 79:1,4,15,21    legally 41:2
   13:9 15:14,15,16
                         kinney 3:17 4:4          80:4,12 81:4 82:2     lester 94:5
   23:7 32:4 38:1 46:1
                           81:9,13,15 82:4        83:11,12,23 84:3,3    license 26:18 27:4
   51:22 62:22 65:2
                           104:7,21               84:9,15 85:1 86:6     licensed 1:22 5:1
   71:23 78:1 86:23
                         knew 12:1 21:2           86:10,14,19 87:13     life 8:23 9:4,6 13:3
   101:8
                           28:7,22 29:4 30:19     87:21 88:9,10,20         18:5 71:13,20 72:1
 kaci's 21:22 32:9
                           36:14 47:1 49:14       90:3,8,9 92:17           72:3
   102:18
                           59:12 63:19 67:16      93:16,23 94:7,9,11    lights 58:13
 karen 1:22 5:1
                           76:9 79:9,10,11        94:13 98:8,9 99:3,5   liked 44:7 85:11
   105:20
                           80:1,3 99:7,10         99:8 100:4 101:12        92:18
 kayla 11:8 12:17,19
                           101:6                  102:1,11,16,22,22     likewise 104:15
   32:4,12,18 33:3
                         knocked 101:20           103:1,4,4,5,7,11,14   line 14:15
   72:13 78:2,9,19,22
                         know 7:3,5,9,15          103:16,20             lines 29:1
   78:22 79:1,7 86:23
                           13:22 14:15,23       knowing 55:7            little 7:13,18 13:18
   99:16 103:15,18
                           15:3 16:8 17:14      knowledge 16:17            13:23 38:19 51:1
 kd 1:11
                           18:1,4,16 19:8,18      31:16 63:15 71:10        64:22 65:15 78:22
 keenan 32:19 33:9
                           20:9,20,22,22        knows 52:1 98:20           89:15
   34:1,10 97:21,23
                           21:13 24:1,11,13     kramer 54:9 65:11       live 10:2 12:7 22:14
   98:3,12 99:20
                           25:10 26:21,22                  l               33:18
   100:20,21
                           27:4,5,9,14,21                               lived 7:22 8:1,22
 keenan's 52:6                                  l 1:17
                           28:18 30:6,10                                   9:3 10:3 11:20
 keep 7:1 60:21                                 lady 80:1 102:12
                           31:21 34:12 35:12                               13:12 14:17 15:11
 ken 6:1 74:4,12                                laid 92:7
                           36:6,11,17,17,18                                19:13 21:5,6 31:3

                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[lived - murder]                                                                 Page 113

   32:21,23 33:2,5      management 49:6         44:23 56:16 61:13      37:23 38:1 75:6
   53:6,7 62:12 74:18    49:12,16 50:11,12      61:13 63:23 66:18      94:4,12 99:17
   75:6 76:5 77:3,6      50:15 51:7,17          86:7 88:9 102:22      mitchell's 98:21
   79:22 80:2 90:20     map 4:17,18 74:22       103:5                 mitchells 94:12
   99:6                 march 37:16,19         meant 15:19 16:11      mobile 3:15
 lives 22:15             50:18                  80:21 101:4           money 92:17
 living 7:19 13:9       marjean 28:3,4         meet 60:19 86:17       money's 72:12
   34:8 44:11 78:2       29:2 32:19 33:7       members 102:9          montclair 3:20
 loan 90:5               34:1 52:6 61:3 79:6   memories 15:9          morning 6:8 55:21
 local 44:14             94:17 98:1 99:21      memorized 43:19         55:22 67:1,3,13
 location 14:2,3         100:3                  57:22                  79:5
   33:19 59:21 75:9     marjean's 33:2         mentioned 9:19         mortgage 89:20
   77:16                 45:16,19 94:2 97:8     15:16 17:11 28:23     mother 8:6 33:11
 locked 31:1            mark 47:3 77:9          31:17 36:7 49:14       78:6 87:7 98:21
 long 7:3,6,22 13:15     80:21                  59:16,20 64:21         99:6
   17:17 18:12 19:6     marked 4:8 34:14        68:14 77:6 85:4       mother's 87:10
   33:5,22 60:6 61:23    34:16 35:23 47:10      96:20                 mothers 70:4
   92:11                 47:20 48:15 50:4      mentioning 64:17       motor 11:13
 longer 13:20 94:16      51:3,11 75:3,12,20    mercedes 11:17         motorcycle 11:21
 look 18:7 43:20         76:13,23 77:12        message 70:9            12:4
 looked 16:13 32:6,9     80:19,23              messages 56:9          moundville 8:2
   43:21                market 13:13,16         70:17                  10:6,8,18 11:2
 looking 16:4,17         14:3 20:6 21:9 75:8   messed 16:1             12:23 13:10 22:3
   28:14 37:1 80:2       75:16 76:2 77:16      met 10:9 14:16,23       31:12 36:13 42:18
 looks 37:2,7,8 38:3     78:3 89:5              60:23 80:5 86:21       44:2 45:3 57:7
   48:2 51:15 72:15     marking 74:21          metlife 71:18           59:22 60:3 68:15
   72:19                marriage 88:19         michelle 54:9,11,12     68:16,18 73:6,7
 loop 10:4 32:20        married 9:10,14         54:13 55:10 56:10      76:20 81:16 90:20
 lose 23:18 26:16        10:1,3,14,21,22        65:11,23 66:4,16       90:21 93:17 96:4,7
 lost 14:19 88:5,7       11:3 30:22 33:1        66:21 67:9,23          96:12 97:2 99:9
 lot 14:5,8 15:9,10      88:13 94:16           michelle's 66:17,19     102:13
   17:3,5 18:2 26:19    marry 9:11             middle 79:15 99:23     move 13:17 15:6,17
   26:23 29:21 34:6     matched 102:7          mile 19:13 77:7         20:4,4,8
   40:23 45:20 54:1     materials 73:5         miles 77:20            moved 10:13,20
   102:8 103:16         matter 67:16           million 71:22           13:12 23:15 75:8
 lots 43:15 70:13       mayor 93:22,23         mind 18:8              moving 14:2 15:16
 loved 11:23            mcculley 3:4,6         minute 12:12,18         61:20
           m             12:14 64:11 104:2      13:21                 mu 1:11
                         104:19                missing 28:13          municipality 35:14
 ma'am 84:8
                        mean 17:3 19:20        mitchell 1:8 8:6       murder 82:22
 maiden 70:12 99:5
                         34:22 35:2 36:6        9:12 10:2 11:9 13:2    95:23 96:18

                                  Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[muscle - paige's]                                                                Page 114

 muscle 29:6              68:10,19,20 79:15    office 3:14 44:19,20    open 67:23
           n            nine 78:21               83:5                  operating 12:3
                        nodding 6:13           officer 50:18           opportunity 104:9
 n 1:17 3:1 4:1
                          100:22               officers 96:11,22       oral 5:13
 name 5:21,23 28:6
                        north 84:21            offices 2:1 5:8         order 4:11 47:4
   30:23 33:14 53:23
                        northern 1:3           oh 37:18 40:10            50:7
   54:9 57:2 60:17
                        notary 1:23 5:2          73:15                 oriented 74:16
   62:2 67:4 69:5,21
                        note 43:20             okay 6:6 7:10 8:4,8     original 9:2
   69:23 70:12 78:10
                        notes 43:14,15           8:19 9:3,13,16 10:1   originally 10:18
   80:4 81:14 83:6
                          63:19 73:23 74:1       10:20 11:11 12:15     outcome 46:22
   87:1,16 91:16 99:5
                          81:22 82:12,14,18      12:21 13:19 18:13     outside 66:8 91:1
 names 62:6 69:5
                          82:20 83:12,14         21:18 22:17 31:11     overheard 39:6
   93:3 96:15
                          104:1,12               31:18 33:13,18                  p
 navy 92:10,12
                        notice 4:23 80:21        36:19 37:15 38:10
 necessarily 38:13                                                     p 1:17 3:1,1
                          81:5                   40:4,10,13 41:13
 necessary 2:16                                                        p.c. 3:6,13,19
                        number 34:13 47:9        41:21 45:1 47:22
   82:5                                                                p.m. 40:9 104:22
                          47:19 48:14 50:3       50:6,21 51:9,20
 need 7:8 19:17                                                        pad 82:15
                          51:2,10 64:4,6,10      52:7,16 54:12
   43:19                                                               pads 43:14,20
                          75:2,11,19 76:12       55:20 56:1 59:11
 needed 39:8 45:12                                                     page 4:2 46:1
                          76:22 77:11 80:18      62:7,20 64:3 66:20
   85:12 86:5                                                          paid 72:5,7 90:14
                        nurse 66:7,22 91:4       69:8 71:23 72:12
 neighbor 53:9                                                         paige 1:7 8:6,19
                          91:7,8,8               73:3 76:15 77:5
   98:22                                                                 12:22 13:8 15:18
                        nursing 91:14,17         79:18,21 81:7,11
 neighbors 79:22                                                         15:22 18:21 22:17
                                   o             83:21 84:15 85:7
   80:10                                                                 23:11 24:12 25:3
                                                 85:10,17 86:8,11
 neither 105:15         o 1:17 3:10                                      26:8 27:18 28:8
                                                 86:13 87:2 88:3,15
 never 7:5 18:23        objection 104:20                                 30:9 32:1,20 34:10
                                                 89:2,4,19,23 90:9
   23:9,23 24:16,21     objections 2:17,20                               37:23 38:21 45:18
                                                 90:23 91:5,9,16
   24:23 45:9,13 80:5   observed 34:3                                    46:19 47:16 51:21
                                                 92:11 93:2,5,21
   85:13,15 97:4,17     obsessed 57:11                                   52:22 53:10,15,16
                                                 94:10,21 95:11,13
 new 22:2 62:15         obviously 80:7                                   54:13,23 55:5 57:9
                                                 95:21 97:4,11
 newman 3:13            occasion 87:3                                    58:9 61:15,17
                                                 98:10 99:11,19
 news 98:17             occasions 59:16                                  62:22 65:2,19,20
                                                 100:1,4,10,13
 newspaper 43:10          96:21                                          66:11 68:15 71:3
                                                 101:17
 nice 14:7              occurred 25:2                                    71:13 72:5 74:18
                                               old 12:19 17:9
 niece 22:10,12 69:7      38:17 41:11,13                                 78:1 79:23 80:3
                                                 78:16,19 86:19
 night 29:3 39:23         51:23 52:14 65:7                               84:13 85:4,7 87:5
                                                 100:4
   40:9,13 41:8 42:20     65:13 67:7                                     89:4 90:16 95:16
                                               older 15:15 78:22
   45:17,18,21 46:3     occurring 52:23                                  95:23 101:7 102:18
                                                 88:23 89:2
   51:23 52:14 54:4     odd 19:14                                        103:1
                                               once 11:3 22:21
   54:18 55:16,19       offered 2:22                                   paige's 8:12 31:2
   56:15 58:12 66:11                                                     32:8 45:23 56:7,15
                                  Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
[paige's - reason]                                                               Page 115

   65:19 66:18 71:5     phone 31:1,2 56:6       porch 57:12 58:11    pursue 92:19
   96:18 99:22            56:7,15 57:13,15        58:13,20 80:6      pursuing 92:1
 painting 28:11           57:23 58:18 65:16       101:20             put 17:17
 panama 10:9              65:19,19,20 68:23     porter 3:19,19       putting 35:22
 paper 7:2 24:19          70:6,7 104:1          possibility 27:10              q
   25:23 26:3 34:21     photo 4:20,21,22        possible 82:8
                                                                     question 6:23 15:4
 paperwork 8:9          photos 4:19 75:23       post 3:14
                                                                       16:19 70:23 80:8
   16:2,5                 76:17                 potentially 46:6
                                                                       81:1
 parents 33:10          picked 29:5             powers 10:4 32:20
                                                                     questions 2:18,19
   87:10                picture 77:3            preacher 68:22
                                                                       6:9 63:10 64:5 79:8
 parked 39:19 58:23     pictures 74:15            102:17,18
                                                                       81:9,17 97:14
 parnell 22:13 69:2     piece 24:19 25:23       preface 52:19
                                                                       101:1 105:7
   69:6                   26:3 34:21            pretty 9:4
                                                                     quit 60:7
 part 35:17 46:14       place 13:12 33:21       print 105:9
                                                                     quite 66:13
   48:18 49:5 50:19       70:1 75:5,6           prior 2:22 60:8
   81:2 89:8 91:14      places 19:12            probably 15:14                 r
   92:9                 plaintiffs 1:10 3:3       19:7 21:12,12      r 3:1,17 105:1
 participated 85:14     plant 9:1 44:17,20        30:23 33:8 38:12   ray 1:5,14,21 5:12
 parties 1:19 2:19        92:8,23                 90:11 103:22         5:16,22,23 8:10
   105:16               plea 4:12 48:1,18       probate 37:4,9         81:14 82:6 90:23
 passed 8:17 11:12      please 5:21 82:7        problem 27:1 28:22     97:14 100:23
   12:21 14:13 17:12      83:20                   85:16                104:11,21
   37:15 72:6 101:15    pled 47:6 48:3,6        problems 26:19       read 6:16 36:1
 payne 22:15              49:1                    27:1               reading 2:8
 peggy 69:2,8 71:2      point 7:8 9:10          procedure 5:6        ready 15:22 28:11
 people 16:8 20:8         11:13 14:12 18:22     procedures 96:3,8      56:19 61:21
   31:8 42:23 44:19       20:18 21:13 42:19     proceedings 5:14     real 16:6 54:8
   46:11 64:4,6 85:12     44:2 54:21 60:8,23    produce 73:4,17      really 14:4,7 16:5
   85:12 97:9 102:9       62:16 67:21 77:20       83:19                16:23 17:10,18,19
 period 56:18             81:10 104:19          produced 104:18        19:20 20:22 25:10
 perry 33:21,22         police 23:15 24:1       profession 90:17       26:15 27:9,15
   52:5 99:15,15,17       24:10,20 29:14,19     program 50:10          28:16 29:19 33:6
   100:4,10,18            39:8 40:8,14 41:17      51:7 85:14,22        34:5 35:17 40:5,21
 perry's 103:16           42:17,23 45:5,15      progressed 62:16       41:1 61:13 62:15
 person 86:3,5            63:7 83:5 96:6,8,11   property 13:2          67:16 73:18,20
 personal 1:5 8:14        101:9,18              provide 82:7           80:23 81:17 83:8
   37:3,11,22 83:15     policies 96:3,8         provided 5:5           85:17 86:10 87:5
 personally 44:1        policy 71:19,20         public 1:23 5:2        102:22,23 103:3
   45:2 93:18             72:4                  pulled 26:18         reason 7:9 14:1
 phelps 2:1 5:9         politics 102:4          purpose 83:23          43:8 53:17 85:17
                                                                       87:15,20

                                   Veritext Legal Solutions
 877-373-3660                                                                800.808.4958
[reasons - see]                                                                    Page 116

 reasons 15:8 86:6      relative 94:4           respective 1:20           68:6 75:1
 recall 98:11           relay 42:4              responded 42:18         robertson 6:1 74:5
 receipt 51:16          relaying 98:11          response 6:14           roddenberry 69:4
 receive 104:11         remarry 18:22           responses 64:7,19         69:22
 received 73:6            88:7                    68:14                 ron 99:4
 reception 95:5         remember 6:12           responsible 86:3        ronnie 94:12,14
 recess 64:15             9:13 12:9 16:20,22    responsive 73:18          98:21 99:21 100:2
 recharacterize           17:1,2,8 18:9 21:14   rest 70:22              ronnie's 94:16 99:5
   98:15                  23:19 24:2,8,22       result 49:4 105:17      room 103:17
 reconvene 104:4          26:1 29:9 30:16       retire 93:6             rouse 3:13
 record 23:14 81:2        33:6 34:21 36:5       retired 29:21 44:7      rules 2:12 5:5 6:7
   81:21 104:16           40:5,11 42:7 43:5       44:12,16 91:12,12     run 19:15 74:19
 recording 57:12,15       43:11 45:10 47:2        92:5                  running 19:11
   57:17,21 58:8,9,15     57:2,20 58:7,11       returned 43:3           rural 90:5
   58:16,22               60:18 62:2,5 65:18      62:23                           s
 recordings 58:1,5        70:16,23 71:6,7,16    reviewing 36:2
                                                                        s 1:17,17 3:1
 records 90:4             71:21 73:20,22        rick 64:21
                                                                        safe 14:10
 redirect 4:5 101:2       78:11,12,15 83:6      rickey 53:5,11 54:7
                                                                        safer 16:15
 reduced 105:8            87:1,15 88:20 90:4      54:14,15 55:10,11
                                                                        safety 60:20
 reevaluate 104:17        94:1,3 95:7 96:14       55:12 62:11 66:2
                                                                        salon 70:2
 reference 38:11          97:10,12 99:6           68:8
                                                                        saturday 29:3,11
 referral 50:10,18        102:14                rickey's 53:14
                                                                        saw 9:20 11:11
 referring 49:21        remind 23:2               54:23
                                                                          22:1,4 23:9 50:22
   50:9                 rent 90:14              ride 60:5 76:8
                                                                          58:23 65:1 103:15
 refusing 86:4          repeat 98:13            right 7:20 8:16
                                                                        saying 6:13 29:2
 regard 74:4            report 24:10,16           9:22 11:2,5,9 13:1
                                                                          45:8
 registered 91:8          29:8,14 40:8,14         16:16 25:20 26:13
                                                                        says 9:2 40:9 50:15
 regular 20:12            41:18                   31:15 32:6,10
                                                                          68:23 73:16
 rehab 17:20 84:10      reporter 1:23 5:2         37:12,13,19 39:17
                                                                        school 15:18 71:3
   84:16 85:8 91:13       6:11                    46:19 51:21 60:6
                                                                        second 15:23 76:19
   91:18,19             repossess 89:13,18        62:18,19 64:3 70:1
                                                                          76:19 77:17
 rehabilitation         represent 6:1 81:15       75:10 80:3 91:12
                                                                        secretary 44:8,13
   85:21                representative 1:6        94:6 95:4 99:11
                                                                        see 12:11 19:6 20:2
 relate 49:10             8:15 37:3,11,22         103:23 104:5
                                                                          20:16,23 22:8 23:5
 related 41:18,22       represents 105:10       rip 90:15
                                                                          23:7 24:19 32:22
   47:4 73:7,13 82:22   reputation 98:20        river 61:16
                                                                          37:7,10 38:5 45:17
   94:7 103:10          request 73:3 82:3       rn 91:8
                                                                          47:7 48:4,5 50:14
 relating 2:12          requirements            road 3:20 10:4,5
                                                                          50:19 52:16 56:19
 relation 100:5           50:17                   12:2,7 14:2,17,20
                                                                          58:14 60:12 70:11
 relationship 15:3      reserve 104:4             14:21,22 19:13
                                                                          80:5 81:7 84:22
   16:18 19:2                                     21:6,6,7 32:20 53:8
                                                                          87:18 97:8,12
                                   Veritext Legal Solutions
 877-373-3660                                                                   800.808.4958
[see - swap]                                                                   Page 117

   98:18 99:4 101:5    showing 70:8             67:11 94:6          stepsisters 88:2,4
 seeing 16:21 17:15    shows 36:10 47:5       southern 1:2            88:16
   19:10,12 20:11,12     65:16 69:1 76:17     speak 28:19 96:10     stipulated 1:18 2:7
   87:12 88:12           77:15,19             speaking 95:1           2:15
 seen 24:16 29:16      side 79:22 80:3,11     special 90:5          stipulation 5:6
   34:9,19,20 39:15    sides 64:6             specific 42:7 45:12   stored 43:16
   48:19,20,21 81:4    signature 2:8 35:3       51:1                story 88:21
 self 21:9               35:4 36:8 105:20     speculation 56:3      straight 94:22
 sell 15:21 89:11      signed 35:1,8 36:10    spend 20:1 61:16      straightened 16:5
 send 64:4             sill 60:12             spent 22:3            street 11:20 12:6
 sent 36:12 73:5,13    similar 87:16          spoke 45:14 99:23       13:14,16 14:3 20:6
   73:14 81:5          sing 95:9,17           spoken 96:21            21:9 53:7 75:9,16
 sentencing 49:5       sister 32:13 87:23     sponsor 17:23 85:5      76:2,19 77:16 78:3
 sentiment 98:16       sit 31:18 44:22 45:1     85:19 86:1,12         79:23 80:13 89:5
 september 47:7          63:14                spot 64:12            stuff 11:23 18:2
   48:3 62:23 63:17    situation 25:9         spouse 88:5,8,17        26:5 34:7 35:3
 sequence 103:13         38:15 48:18 49:17    spouses 14:19           45:16 60:4 104:14
 series 75:22            55:1 59:8 73:8       stagg 69:3,15         submit 35:15
 service 11:22 68:20     101:23               stalking 57:14        submitted 37:8
   102:19,19           six 7:23 11:16           59:14,15            substance 27:5
 sessions 51:6         sixty 7:23             standing 58:20        successfully 50:16
 set 47:6 51:5 55:6    small 17:4 19:16         101:20              successor 37:22
 setting 48:23           72:16,17             start 7:12 61:21      sue 35:14
 setup 53:20           smaller 14:9           started 6:8 7:6       suite 3:7,20
 she'd 13:22           smart 19:19              14:13 16:21 60:15   summer 21:13,16
 sheriff 97:7          sold 13:13 75:7          81:20 91:13         supervision 105:9
 sheriff's 97:5        somebody 31:19         state 1:23 5:2 92:2   supplement 81:18
 shock 102:15            52:3 57:7 85:20        105:3               supposed 22:7,10
 shooting 67:14          86:7                 statement 4:10          23:23 71:4
 shop 60:3             somebody's 18:5          34:18 35:15,22      sure 6:22 12:15
 short 64:15           soon 82:8                73:9                  21:4 25:15,20
 shortly 96:18         sorry 8:22 10:5        states 1:1              35:21 36:4 42:6
 shot 46:1 101:7,9       50:2 70:21 93:20     status 72:3             47:1 53:21 56:22
   101:17 102:12         95:14                stay 12:23 15:19        63:19 64:13 67:5
 show 34:16 38:5       sort 6:7 24:10         stayed 10:22 13:1,4     73:19 84:6 85:13
   47:22 50:6,23         29:13 81:18 93:5     steel 44:14,17,20       95:12 100:9 104:2
   59:17 63:15 65:22   sound 32:10 37:13        92:7,23             surprised 46:11
   76:15 77:9            94:5                 stenotype 105:7         99:14 100:11,12,19
 showed 47:16 61:7     sounded 95:2           step 85:14            suspend 103:22
   70:6                sounds 26:8 35:16      stepfather 33:12      swap 70:15
                         54:21 55:5 62:14       97:23

                                 Veritext Legal Solutions
 877-373-3660                                                               800.808.4958
[swing - try]                                                                       Page 118

 swing 84:22               39:1 43:2,10,12         69:11,16,17,20        times 15:12,20 19:3
 sworn 5:17                48:20 52:13 53:3        70:1,10,14 76:18        19:6 23:5 28:9,10
 sylvia 1:5,14,21          56:11 65:15 78:5        78:18 87:1,5 88:11      40:23 53:10 63:8
   5:12,16,22              78:13 83:13 89:1        88:12,13,15,18          65:22 78:7 93:4
           t             telling 26:4              90:1,18 97:7,13       today 6:3 17:13
                         temporarily 104:17        98:6 100:23 103:21      31:18 45:1 63:14
 t 1:17,17 105:1,1
                         ten 17:15 78:18           104:5                   81:6 104:6
 take 6:2,15 7:8
                         terms 49:1 54:6        thinking 21:15           told 18:2 19:4
   61:15 64:14 82:12
                           58:8 72:5 74:18         40:6,16                 23:10 27:8,11
   82:14,18 83:12,14
                         testified 5:18 97:16   third 48:10 99:23          29:15 30:8,11,13
   93:19 95:10
                           99:12                thomas 3:10                35:2 36:3,4 39:4,7
 taken 1:22 101:22
                         testify 23:23          thought 13:4 14:11         42:5,15 45:19
   105:6
                         text 54:1,5 56:9          16:14 55:6,9,10         53:23 56:22 59:13
 talk 6:21 16:6 19:4
                           60:16 65:23 70:9        67:2 89:17 98:17        60:17,17 65:17
   28:15 31:9 34:6
                           70:17                thousand 72:18             66:4 67:9 79:7,10
   38:13,14,15,19
                         thank 51:20 104:21     threaten 32:4              84:18 88:20 95:7
   41:1,21 44:1 53:14
                         thanksgiving 60:21     threatened 27:23           97:20 100:10 102:1
   54:3,4 60:16 65:21
                         thereto 2:23 105:8        30:7                  tom 5:23
   66:2 68:1 71:3 83:5
                         thing 14:18 25:5,7     threats 23:8 59:9        tony 94:5,6 95:3,16
   83:9 95:22 98:4
                           25:14 29:7 41:4      three 28:10 49:9           95:22
   103:19 104:10,14
                           42:7,10,13 65:16        50:6 78:6             tony's 95:20,21
 talked 10:14 21:13
                           84:13 86:9 102:12    thursday 29:12           tooth 23:18
   24:2,21 27:20
                           103:22 104:8            45:18 67:1            top 50:19
   28:13,20 29:19
                         things 7:6,14,16       tiffany 22:13 69:2,6     tore 61:14
   32:8 35:2 39:3
                           10:16 23:10,13          71:4                  town 19:16 20:17
   41:14 42:23 53:10
                           24:17 36:19,21       time 2:21,21 14:15         60:12 62:12 90:13
   53:10 56:11 60:19
                           39:5 44:9 56:21         15:21,23 17:17,22       102:3,21
   63:7 64:9,20,22,23
                           74:18 83:3 84:7         18:12 19:6 20:1,2,2   trades 19:21
   65:12 73:9 74:17
                           98:14 104:18            20:10,13 21:11        trailer 14:7 33:2,4
   83:10,11 95:6
                         think 7:4 9:20            22:4,20 23:4 33:22    transcript 105:11
   97:21 98:2 103:18
                           13:22 14:6 17:9,12      37:12 40:5 43:21      treasurer 44:13
 talking 13:20 17:13
                           18:15 20:20 24:9        51:21,22 57:8         treasury 44:8
   40:19 53:11 54:13
                           24:20 25:11,13          58:12 60:23 61:16     trial 2:21 47:6
   57:13,18 58:14,17
                           26:3,14 27:10           61:23 65:1 66:6       tried 15:12,20 17:9
   58:21 59:5 60:15
                           28:15 29:13 30:22       67:6 70:8,20 74:13      87:6 92:20
   66:12
                           31:21 35:1 45:18        74:14 78:8,20         trouble 26:15
 task 84:1
                           48:22 49:10 51:1        79:11,23 83:10          89:16
 telephone 69:1
                           52:4 53:22 54:1         88:11 90:12 91:15     truck 59:2
   70:8
                           55:9,10 57:11           93:1,22 96:17         true 67:20 105:10
 tell 5:21 11:15 15:2
                           58:23 59:1,2 61:12      103:3                 try 6:20,21,23
   23:12 27:11 28:2
                           61:23 64:16 66:2                                16:19 55:1 82:7,10
   30:11 34:2 36:17
                                   Veritext Legal Solutions
 877-373-3660                                                                    800.808.4958
[trying - younger]                                                                Page 119

 trying 17:16 18:1                 v            way 17:8,18 63:13      works 78:14 93:16
   26:19 39:22 52:17     vacant 80:12            63:22                 worry 30:12
   57:8 94:21            vehicle 11:13 59:1     we've 32:8 35:23       write 82:14 83:2,4
 tuesday 61:2            verbal 6:14             64:9,19 73:17           84:12
 tuscaloosa 2:3 3:8      verify 84:6            wednesday 68:19        written 83:7
   5:10 11:2             video 58:15,16,22      weekend 11:18          wrong 79:11
 two 11:7,16 12:19       views 77:15             22:11 71:5            wrote 43:15 44:5
   15:12,20 17:16        violence 48:10         weigh 26:20                      x
   19:7,8,8 20:9 30:18   visit 20:1 21:19       went 12:7 14:16
                                                                       x 4:1
   42:12 43:23 53:4        22:18 86:9 87:2       17:3,4,20 24:1 25:3
   57:6 60:10 77:21                              27:20 38:21 39:15               y
                         visitation 95:3
   88:2 99:22                                    39:23 45:22,23        y'all 22:18 40:19
                         visited 18:4
 type 86:9                                       53:13,14,16 54:23       52:9 64:7,13 89:11
                         visiting 11:23
           u                                     61:3 66:14 68:3,19    y'all's 62:21 64:19
                         vs 1:12
                                                 81:21 84:9 101:8      yard 14:4,9 33:2
 u 1:17                            w
                                                 101:21                yeah 12:18 15:5
 uh 6:13,14 18:19        wachovia 16:1,7        wide 14:6                18:15,15 20:3
   20:7 22:7,22 24:15      90:1                 wife 69:19               21:17 25:19 28:1
   26:12 30:3 31:5       wait 12:11,18 13:21    wife's 98:21 99:5        61:23 68:21 69:14
   33:15 35:5,9 36:23      37:18                wish 28:19 67:15         87:20
   46:2 49:2,22 54:11    waited 16:12           witness 2:9 5:12       year 9:17 12:9
   60:9 77:18 91:20      waived 2:9              31:13 36:2 100:22       13:18,23 17:1,2
   91:23 100:7           wake 95:2               105:12                  18:7 20:9 21:12
 understand 7:19         waked 79:15            witnessed 31:20          44:23 89:15,16
   8:4,8 9:9 13:6        walk 79:9               79:2                    102:11,13
   26:17 40:3 46:17      want 7:12,17 13:3      woman 15:21            year's 22:2
   71:12 86:5 88:1         15:7,17 28:16        wondering 17:6         years 7:23 12:19
   95:13 101:15            30:12 38:5,13,16      33:14 52:19 79:13       17:15,16 18:14
 understanding             38:18 64:8,14        word 102:6               19:7,9 32:21 33:3
   20:17 39:14 55:15       65:21 74:16,19       words 79:10 98:1         43:23 44:10 60:10
   77:22 85:20 101:7       92:21 95:10 103:3    work 11:18 15:15         92:13 99:10
   101:10 103:12           103:6,11 104:8        22:9 40:23 60:1       yelling 67:3
 undertake 84:1          wanted 14:6,9 15:6      61:4 66:23 90:16      yellow 43:14 82:15
 unfortunately 63:9        16:13 28:15 38:10     91:1 93:6 96:11       younger 32:12
   104:10                  43:10 71:2,3 81:2     98:8                    100:8
 union 44:8,14,14          98:8 103:8,14        worked 11:17 21:7
 united 1:1              warning 46:4 97:17      59:22 60:3 91:11
 upkeep 14:5,9             99:13                 93:1
 upset 39:4 40:21        warren 3:17 81:14      worker 44:14
   41:15 59:6 102:8      warrior 85:1           working 21:3 29:7
 use 74:16 83:15
                                                 29:20 60:7 91:13

                                   Veritext Legal Solutions
 877-373-3660                                                                  800.808.4958
